Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 1 of 87 PAGEID #:
                                     19816




                     EXHIBIT Q
 Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 2 of 87 PAGEID #:
                                      19817

                                                                            Page 249
1                      A. Kincaid - CONFIDENTIAL
2                    UNITED STATES DISTRICT COURT
3               FOR THE SOUTHERN DISTRICT OF OHIO
4              Case No. 1:18-CV-00357-TSB-KNM-MHW
5          _______________________________________
6          OHIO A. PHILIP RANDOLPH                             )
7          INSTITUTE, et. al,                                  )
8                              Plaintiffs,                     )
9                v.                                            )
10         LARRY HOUSEHOLDER, Speaker of                       )
11         the Ohio House of Representatives,                  )
12         et al.,                                             )
13                             Defendants.                     )
14         _______________________________________ )
15
16
17                    DEPOSITION OF ADAM KINCAID
18                              Volume Two
19                          Washington, D.C.
20                          January 31, 2019
21
22
23
24    Reported by: Mary Ann Payonk
25    Job No: 154708


                 TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 3 of 87 PAGEID #:
                                     19818
                                        Page 250                                                   Page 251
 1        A. Kincaid - CONFIDENTIAL                     1   APPEARANCES:
 2                                                      2   ON BEHALF OF PLAINTIFFS:
 3                                                      3      ROBERT FRAM, ESQUIRE
 4                                                      4      COVINGTON & BURLING
 5              January 31 2019                         5      One Front Street
 6              8:30 a.m.                               6      San Francisco, CA 94111
 7                                                      7
 8       Deposition of ADAM KINCAID, Volume Two,        8   ON BEHALF OF THE WITNESS:
 9   held at the law offices of Covington & Burling     9      SHAWN SHEEHY, ESQUIRE
10   LLP, 850 Tenth Street, Washington, D.C.,          10      PHILLIP GORDON, ESQUIRE
11   pursuant to Notice before Mary Ann Payonk,        11      HOLTZMAN VOGEL JOSEFIAK TORCHINSKY PLLC
12   Shorthand Reporter and Notary Public of the       12      45 North Hill Drive
13   District of Columbia, Commonwealth of Virginia,   13      Warrenton, VA 20186
14   and State of New York.                            14
15                                                     15   ON BEHALF OF INTERVENORS:
16                                                     16      KATHERINE McKNIGHT, ESQUIRE
17                                                     17      BAKER HOSTETLER
18                                                     18      1050 Connecticut Avenue Northwest
19                                                     19      Washington, DC 22036
20                                                     20
21                                                     21   ON BEHALF OF LEGISLATIVE DEFENDANTS:
22                                                     22      ALYSSA RIGGINS, ESQUIRE (By phone)
23                                                     23      OGLETREE DEAKINS
24                                                     24      4208 Six Forks Road
25                                                     25      Raleigh, NC 27609


                                        Page 252                                                   Page 253
 1         A. Kincaid - CONFIDENTIAL                    1           A. Kincaid - CONFIDENTIAL
 2   ADAM KINCAID,                                      2            I will be objecting to form to
 3        called as a witness, having been duly         3        questions that would include the First
 4        sworn, was examined and testified             4        Amendment privilege so any objections to
 5        further as follows:                           5        form will include objections under the
 6          EXAMINATION (Cont'd.)                       6        First Amendment privilege.
 7   BY MR. FRAM:                                       7            Given the District Court's order, I
 8      Q. Good morning, Mr. Kincaid. We met            8        will not be instructing Mr. Kincaid to
 9   before your December 4 deposition. I'm Robert      9        not answer questions unless those
10   Fram. I represent the plaintiffs in this case.    10        questions would go to the District
11          We are going to start per agreement        11        Court's limitation of questions
12   of counsel with exhibits that are going to        12        pertaining only to Ohio.
13   start with the numbering after the last one in    13            And also, to put it in the record,
14   your December 4 deposition. That was number       14        we will designate the transcript today
15   40, so we are going to start today with number    15        as CONFIDENTIAL pursuant to the Court's
16   41, okay?                                         16        confidentiality agreement. Thank you.
17      A. Okay.                                       17            MR. FRAM: Thank you.
18          MR. SHEEHY: This is Shawn Sheehy           18     BY MR. FRAM:
19      on behalf of Mr. Kincaid. We have              19        Q. Mr. Kincaid, you're aware you're
20      produced Mr. Kincaid today for this            20     testifying here pursuant to a subpoena?
21      deposition; however, we are going to           21        A. Yes, sir.
22      preserve our rights under the First            22        Q. And we went through deposition ground
23      Amendment privilege to appeal that after       23     rules the last time. Those still apply here
24      a final ruling from the District Court         24     but I just want to underscore again that you're
25      to preserve our rights.                        25     testifying here again under oath and under


                                                                           2 (Pages 250 to 253)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 4 of 87 PAGEID #:
                                     19819
                                         Page 254                                               Page 255
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   penalty of perjury.                                2       A. No.
 3          You understand that?                        3       Q. Have you had the opportunity to
 4       A. Yes, sir.                                   4   review the transcript of your December 4
 5       Q. Previously, your counsel provided           5   deposition since that deposition?
 6   documents responsive to a different subpoena,      6       A. Yes.
 7   document subpoena, and of those 446 documents,     7       Q. And did you provide a list of errors,
 8   you were listed as the custodian for many of       8   if any, to your counsel?
 9   them.                                              9       A. I did.
10          Do you recall collecting documents         10           MR. SHEEHY: And those corrections
11   for that subpoena?                                11       were filed with the District Court. It
12       A. Yes.                                       12       was one of the filings where your team
13       Q. Since that document collection effort      13       filed the draft transcript and in our
14   on your part, have you gone back and looked for   14       response, we filed the completed
15   additional documents?                             15       transcript, which included his
16       A. No.                                        16       corrections.
17       Q. What did you do to prepare for             17           MR. FRAM: Okay.
18   today's deposition, please?                       18   BY MR. FRAM:
19       A. I met with my attorneys for a few          19       Q. Have you reviewed the transcript
20   hours yesterday.                                  20   since that check for errors?
21       Q. Anyone in the room who was not an          21       A. I have not.
22   attorney?                                         22       Q. While you were at the NRCC in 2011,
23       A. No.                                        23   did you draft any maps relating to
24       Q. Anybody who was an attorney but not        24   redistricting in Ohio?
25   your attorney?                                    25       A. Yes.

                                         Page 256                                               Page 257
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2       Q. Do you recall approximately how many        2   Maptitude. That would generate a map.
 3   maps you drew?                                     3          You can use a -- what they would call
 4           MR. SHEEHY: Objection to form.             4   a Maptitude layer or a map layer within
 5       A. Can you be a little bit more specific       5   Maptitude to move blocks and precincts from one
 6   as far as maps, what you're referring to? We       6   district to another or assigning map precincts
 7   went through this last time obviously too.         7   or blocks from district to district.
 8   There's a lot of ways you can define maps when     8          So there's a lot of different ways
 9   it comes to redistricting.                         9   you can generate or upload maps.
10       Q. Let me see if I can break that apart       10       Q. Let's take those a little bit one at
11   a little bit for you. Let's go through the        11   a time. For a block file, something called a
12   different ways one can generate a map for         12   block equivalency file; is that right?
13   redistricting.                                    13       A. There's a lot of different words for
14           First of all, was the software tool       14   it. Yeah, I know what you're talking about.
15   you would use to generate a map, was that         15       Q. That basically gives the information,
16   Maptitude?                                        16   if I understand it correctly, of the
17       A. Yes.                                       17   individual -- tells you which individual census
18       Q. And what are the different ways you        18   blocks are within specific proposed or final
19   can generate a map using Maptitude for            19   Congressional districts; is that right?
20   Congressional redistricting? And that, you did    20       A. I would say districts because it
21   in Ohio in 2011.                                  21   could be any kind of district.
22           MR. SHEEHY: Objection to form.            22       Q. I want to focus my questions on Ohio
23       A. Ways that you can generate a map           23   and on Congressional districts. So in regards
24   would include you can upload a map, meaning a     24   to Ohio Congressional district map generation
25   shapefile or a block assignment file into         25   in 2011, did you generate block equivalency


                                                                         3 (Pages 254 to 257)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 5 of 87 PAGEID #:
                                     19820
                                         Page 258                                              Page 259
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   files which you then loaded into Maptitude for     2          MR. SHEEHY: Objection to form.
 3   the purpose of generating district maps,           3       A. If I would --
 4   Congressional district maps?                       4       Q. And again, this is for Ohio in 2011.
 5           MR. SHEEHY: Objection to form.             5       A. Yes. If I was uploading a block
 6       A. I wouldn't have generated block files       6   equivalency file in regards to Ohio
 7   for my own uploading to Maptitude. I would         7   redistricting, specifically Congressional in
 8   have -- if I was uploading a file into             8   2011, that block file would have likely come
 9   Maptitude, it's because I received it from         9   through Tom Whatman from Heather Mann and Ray
10   somewhere else, not because I did it myself.      10   DiRossi.
11       Q. Did you ever move a block from one         11       Q. Did you ever get block equivalency
12   district to another in Ohio as regards 2011       12   files directly from Heather Mann or Ray
13   Congressional redistricting?                      13   DiRossi?
14           MR. SHEEHY: Objection to form.            14          MR. SHEEHY: Objection to form.
15       A. Yes.                                       15       A. As for that email chain that we went
16       Q. So if I understand correctly, you          16   over the last time I had a deposition, yes, I
17   would receive a block equivalency file that       17   did receive a couple at the very end of the
18   would have all the blocks for Ohio; is that       18   redistricting process, yes.
19   right?                                            19       Q. Mid December?
20       A. If I had received a block equivalency      20       A. I think it was September-ish.
21   file in Ohio it would have included districts     21       Q. We will go back to that as to when
22   and blocks, yes.                                  22   that happened.
23       Q. Who was sending you the block              23       A. Yes.
24   equivalency file if you were not generating it    24       Q. But thank you.
25   yourself.                                         25          So that's the block equivalency

                                         Page 260                                              Page 261
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   files. I'm talking about shapefiles. Are your      2       Q. Do you recall approximately how many
 3   answers the same as regards the shapefiles?        3   times you did that?
 4       A. I would not say the same because I          4       A. Could you be more specific?
 5   don't recall receiving any shapefiles for Ohio     5       Q. Do you recall how many times -- well,
 6   in 2011.                                           6   do you recall how many times you engaged --
 7       Q. So the record's clear, your                 7   what I'm going to call what you just described,
 8   recollection is you received block equivalency     8   I'm going to call it the process of revising an
 9   files for the entire state of Ohio for --          9   Ohio Congressional district map.
10   either directly from Ms. Mann or Mr. DiRossi or   10          Are you comfortable with that
11   through Mr. Whatman; is that right?               11   phrasing?
12       A. That's correct.                            12       A. That will be fine.
13       Q. You would then load that into              13       Q. Do you recall how many times you
14   Maptitude; is that right?                         14   engaged in the process of revising an Ohio
15       A. That's correct.                            15   Congressional district map in 2011?
16       Q. Then you would move a block from one       16          MR. SHEEHY: Objection to form.
17   district to another; is that right?               17       A. Just for clarity's sake, let me break
18          MR. SHEEHY: Objection to form.             18   it out from what you said. You were -- you
19       A. If need be, yes.                           19   teed it up as me receiving a file from Ray
20       Q. Do you recall --                           20   DiRossi or Heather Mann and then me revising it
21       A. Not always.                                21   from that point.
22       Q. But there were occasions when you did      22          I don't recall doing that more than a
23   so?                                               23   couple times at the very end of the process,
24       A. There would be occasions where I did       24   like we talked about before.
25   so, yes.                                          25       Q. Did you engage in any other process


                                                                         4 (Pages 258 to 261)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 6 of 87 PAGEID #:
                                     19821
                                         Page 262                                               Page 263
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   of either creating or revising a Congressional     2   because they're --
 3   district map in Ohio in 2011 other than those      3       Q. Let's break it apart. We were
 4   couple of instances where you used block           4   talking about what you were doing directly with
 5   equivalency files?                                 5   either Ms. Mann or Mr. DiRossi or through
 6       A. Yes.                                        6   Mr. Whatman and not part of the -- what I'll
 7       Q. And what do you recall about that,          7   call the Congressional proposal process, not
 8   please?                                            8   part of that.
 9           MR. SHEEHY: Objection to form.             9          You say there was another way,
10       A. Well, I think there's two different        10   though, other than block equivalency files that
11   processes that we're kind of intermingling here   11   you could revise a map, and that is you could
12   that's worth breaking out.                        12   actually look at a map and map to it and you
13           There's me receiving block                13   could then click on a block on the map itself
14   equivalency files from Ray and Heather in Ohio    14   and then move it; is that right?
15   through Tom or some other -- more directly        15       A. Again, to go back to the process, a
16   versus what I was doing, which we have talked     16   block equivalency file is something you export
17   about before, which is working with the members   17   at the end of creating a map or a proposal or a
18   of the Ohio delegation to create a proposal for   18   draft or whatever you want to call it. It's
19   the state legislature in Ohio to consider which   19   not something that you -- I suppose in the back
20   was done with me working with people to create    20   end, you are changing the block equivalency.
21   that proposal and then sending a block            21   You're changing the way that blocks are
22   equivalency file, which would have been a         22   assigned.
23   different process.                                23          But a block equivalency file itself
24           So those are two different things         24   is not something you would manipulate. It's
25   that I think it's important to keep separate      25   something you would upload into a software and

                                         Page 264                                               Page 265
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   then export a block equivalency file back out      2   you'd scroll over District 1 and then you'd
 3   when you when finished with it. So that to         3   click on a block. That block would be
 4   itself is used to -- normally, you would use       4   represented by a dot. How would you know what
 5   maps to move precincts or VTBs, which are voter    5   to be clicking on? You say you'd scroll over
 6   tabulation districts, or blocks and assign them    6   District 1; is that right?
 7   from one district to another.                      7       A. Well, I'd make sure District 1 was
 8       Q. Right. And to do that, would you --         8   selected.
 9   to do that, would you do that like looking at a    9       Q. Was selected, okay. And then what
10   map and clicking on a dot on a map or that dot    10   you would -- so all you'd be seeing would be
11   corresponding to a particular block, or what's    11   District 1 on the screen, or all of Ohio with
12   the mechanics of how you do that process?         12   District 1?
13           MR. SHEEHY: Objection to form.            13       A. It depends on what you have up on the
14       A. Within Maptitude what you would do is      14   screen when you're working. You can zoom in
15   you first choose the district that you are        15   and out. It's like working with Google Maps.
16   assigning a piece of geography to so. If you      16   You could look at all of a state or you could
17   want to put something in Ohio District 1, you     17   look at a county or a precinct or a block. We
18   would make sure 1 is selected. And then you,      18   can zoom in as low as you want or zoom out as
19   you know, mouse over that spot and click on       19   much as you want to.
20   that piece of geography and then another and      20       Q. So you got the -- a visual of the
21   another and another, whatever you want to do.     21   district whether zoomed in or not on the screen
22   And then you click a checkmark that assigns it    22   and then you scroll over it to get to a
23   to that district.                                 23   particular what you call geography; is that
24       Q. Okay, so you could -- if I understand      24   right?
25   correctly, taking your example of District 1,     25       A. A piece of census geography, yes.


                                                                         5 (Pages 262 to 265)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 7 of 87 PAGEID #:
                                     19822
                                         Page 266                                              Page 267
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2       Q. And that census geography could             2   process and you're trying to balance
 3   include a census block; correct?                   3   populations between districts.
 4       A. Census geography includes everything        4      Q. Did you -- in Ohio in 2011 did you
 5   from census blocks to census tracts, VTDs,         5   work at the block level when you were revising
 6   which are voter tabulation districts, you know,    6   maps or at a higher geography level?
 7   all the way up, you know, counties or              7          MR. SHEEHY: Objection to form.
 8   municipalities.                                    8      A. I would have done all of the above.
 9       Q. So just focusing on blocks for a            9      Q. Okay. So let's take it at the block
10   minute, you scroll over, and when you scroll      10   levels that you did in Ohio in 2011 so we have
11   over the district, how would you see those        11   a clean record as to how this gets done.
12   blocks? Would you scroll over the block?          12          You scroll over the district. And
13   Would the block number appear, pop up, or how     13   then when you're over a block, does the block
14   would you know which block you were on?           14   number appear for you?
15       A. I mean, you see the block.                 15          How do you know what block you're on
16   Typically, you don't -- in the course of          16   is what I'm trying to get at?
17   creating a draft map or whatever it might be      17      A. It depends on what the label is that
18   that you're working on, you don't really work     18   you have selected in Maptitude. So if you want
19   with blocks that much because blocks are very     19   to have a block number, you could have a block
20   small and it would take a very long, tedious      20   number. If you want to have a population, you
21   time to go through thousands and thousands of     21   could have a population. It would depend.
22   blocks in a state.                                22          I mean, a block number's several
23          You typically work at higher               23   digits long so if you are going to have a block
24   geographies and then you would go down to a       24   number up on every single block, it's kind of
25   block level when you're at the end of the         25   hard to see because there's a lot of numbers

                                         Page 268                                              Page 269
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   and a lot of lines.                                2       A. Uh-huh.
 3          So the easier thing is to have the          3       Q. -- and you scrolled over that
 4   population of the block on the screen rather       4   district and the labels are up on the screen,
 5   than the specific number of a block.               5   how do you know how to manipulate it so you can
 6      Q. Okay, fair enough. So you scroll             6   move that block from one district to another?
 7   over a block and a label would appear on the       7          MR. SHEEHY: Objection to form.
 8   screen; is that right?                             8       A. I don't know how to do this with the
 9      A. Yes, uh-huh.                                 9   court reporter, the easiest way to do it, but
10      Q. As you were scrolling, different            10   if you have a circle that's a census block and
11   labels would appear as you went over different    11   you want to -- say I want to assign that
12   blocks; is that right?                            12   geography to a different district, right?
13      A. The labels appear across the screen,        13       Q. Uh-huh.
14   you know, on all of the blocks or all of the      14       A. And it has a number 5 on it because
15   VTDs that would have appeared within, you know,   15   maybe five people were tabulated by the Census
16   that image that you're looking at on the          16   Bureau that live within that block. I'd just
17   monitor.                                          17   take my mouse and I'd click on that block and
18      Q. If all the labels are up there, how         18   then hit a checkmark and that would assign it
19   do you know which label you are scrolled over?    19   to that district, and that's how you would
20      A. Well, the label would be in the             20   assign a block to a district.
21   middle of the geography so you know what label    21       Q. Now, in that label -- let me back up.
22   corresponds with what geography.                  22   So that's a different way of revising a map
23      Q. Okay. But if you want to move a             23   other than revising a block equivalency file;
24   particular block from one district to             24   correct? It was the second technique I think
25   another --                                        25   you described.


                                                                         6 (Pages 266 to 269)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 8 of 87 PAGEID #:
                                     19823
                                         Page 270                                               Page 271
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2       A. Again, I wouldn't call that revising        2   a block equivalency file and assign every block
 3   a block equivalency file. I would say that         3   by a district with a district number.
 4   would be modifying a -- you know, making           4      Q. So if I understand correctly, you
 5   modifications to a map.                            5   would receive the block equivalency file for
 6       Q. Right.                                      6   the whole state and directly from Heather Mann,
 7       A. Like I said before, a block                 7   Ray DiRossi, or through Tom Whatman. It would
 8   equivalency file is something you import or        8   be loaded into Maptitude. And then if you want
 9   export, and maybe there's changes made on the      9   to make revisions, then at least on a couple of
10   back end, but you're not --                       10   occasions, having loaded that into Maptitude,
11       Q. I understand. I'm not -- I --              11   you would then scroll over the district, find
12   actually, I think we're on the same page. Let     12   the geography you wanted to reassign to a
13   me say it clearly for the record. To revise a     13   different district, and click on it.
14   map, as you did in Ohio in 2011, there are two    14          Do I have that process correct?
15   basic techniques, as I understand it. One is      15          MR. SHEEHY: Objection to form.
16   you can actually modify the block equivalency     16      A. That's the basic gist of it, yes.
17   file itself. The other is you can modify --       17      Q. Okay. You say you did that, you can
18   you can go on screen, click on the geography,     18   recall doing that a couple of times; is that
19   designate the new district that you go into,      19   right?
20   click, and then it's done. And that will --       20          MR. SHEEHY: Objection to form.
21   can result in a change in the block equivalency   21      A. When it came to me receiving a block
22   file, those two different techniques.             22   assignment file, that would have -- you know,
23       A. The second thing you described is          23   end in, you know, me making revisions to
24   really the way it's done. I've never known        24   something I received. That happened a couple
25   anybody who would ever take the time to go into   25   times, maybe a few times. I don't really

                                         Page 272                                               Page 273
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   recall.                                            2   technique that you'd use other than the ones
 3       Q. You said maybe a few, so more than          3   you've already described?
 4   five?                                              4          MR. SHEEHY: Objection to form.
 5       A. I honestly -- I don't remember how          5      A. The sense of selecting a -- one block
 6   many times I would have received a block           6   or one precinct or one county at a time, I
 7   assignment file other than a couple times at       7   mean, you can select multiple at one time. But
 8   the end where I remember receiving a block         8   no, I mean, that's -- that's the basic way that
 9   assignment file.                                   9   you would use Maptitude --
10       Q. At least two, could have been more;        10      Q. Okay.
11   is that fair?                                     11      A. -- to assign geographies to
12       A. Possibly, yes.                             12   districts.
13       Q. Do you recall -- I'll go back to the       13      A. Let's talk about the Congressional
14   Congressional proposal in a minute, but just in   14   proposal work you did also.
15   terms of work that was done directly with         15      A. Okay.
16   Mr. DiRossi and Ms. Mann or through Tom           16      Q. First of all, to have a clean record,
17   Whatman, do you recall any other ways in which    17   can you describe for me the Congressional -- I
18   you engaged in the process of revising            18   mean, we had some testimony already but so we
19   Congressional district maps in Ohio in 2011?      19   are all in one place and don't have to go back
20           MR. SHEEHY: Objection, form.              20   and forth between different deposition pages.
21       A. The only way I would have been making      21   Can you please describe your deposition [sic]
22   revision was within Maptitude. There was no       22   proposal process, the work you did.
23   other software or platform I would have been      23          MR. SHEEHY: Objection to form.
24   using at the time.                                24      A. As the redistricting coordinator in
25       Q. Was there any other Maptitude              25   2011 and 2012, my job was to facilitate the


                                                                         7 (Pages 270 to 273)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 9 of 87 PAGEID #:
                                     19824
                                         Page 274                                               Page 275
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   development of proposed maps with members of       2   But I'm sure in August and September is
 3   Congress, specifically in Ohio, so that they       3   probably when I was the busiest doing that, but
 4   would have a proposal that they could bring        4   I don't recall when that began.
 5   back to state legislators for their                5       Q. Do you recall when it ended?
 6   consideration when they were -- since state        6       A. It would have ended whenever the
 7   legislators were the ones responsible for          7   final map was -- well again, it ended with that
 8   redistricting and passing maps into law. So my     8   email exchange that you and I went over in the
 9   job was to facilitate the development of those     9   last deposition.
10   proposals in Ohio.                                10       Q. So sometime around --
11       Q. And what did you do to facilitate          11       A. Whatever the date was on that email
12   those proposals?                                  12   exchange.
13          MR. SHEEHY: Objection to form.             13       Q. But before the -- it ended before the
14       A. I meet with -- in Ohio, I met with         14   map went to -- before a map proposal went --
15   Tom Whatman a number of times. I met with the     15   was considered by the Ohio General Assembly, so
16   Republican members of Congress; some once, some   16   that's certainly an end date; is that right?
17   not at all, and a couple of them multiple times   17          MR. SHEEHY: Objection to form.
18   to receive feedback from them and from others     18       A. The proposal would have been sent
19   via them on what to include or not include in a   19   over before that point and then my involvement
20   proposal for the Ohio legislature.                20   in the process ended from a drafting
21       Q. And did that process take place            21   perspective with that final change, with
22   during August of 2011?                            22   Mr. Whatman and Ray and Heather.
23          MR. SHEEHY: Objection to form.             23       Q. And that was on the evening of
24       A. As said in my last deposition, I           24   September 12, 2011 --
25   don't remember when that process began in 2011.   25       A. I -- I'm not --

                                         Page 276                                               Page 277
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2      Q. -- that those emails --                      2       Q. Okay. And in the process of working
 3      A. I don't remember the date, but --            3   on those, on the Congressional proposal map --
 4      Q. Yeah. But the proposal would have            4       A. I'm sorry, let me correct that real
 5   gone in before that email exchange; is that        5   quick. The other person that would have been
 6   right?                                             6   working with the Ohio legislature was their
 7      A. Yes.                                         7   attorney, which was Mark Braden, who also would
 8      Q. Okay. Do you recall roughly how many         8   have received files on a couple occasions.
 9   times they -- you provided your proposal before    9       Q. Did you send him the Congressional
10   the final email exchange?                         10   proposal?
11          MR. SHEEHY: Objection to form.             11       A. I did.
12      A. It could have been a week or two. I         12       Q. Did he ever make any revisions to the
13   really don't recall.                              13   Congressional proposal before it was sent?
14      Q. Was that proposal -- do you recall          14          MR. SHEEHY: Objection to form.
15   how it was transmitted? Did you transmit it or    15       A. Did he make any revisions?
16   was it transmitted by Mr. Whatman?                16       Q. Right. Before you sent the proposal
17      A. I don't have a specific recollection.       17   to the Ohio legislature, did Mr. Braden provide
18      Q. Do you recall who it was sent to?           18   any input on the proposal?
19          Was it sent to Speaker Batchelder?         19          MR. SHEEHY: Objection to form.
20          Do you recall?                             20       A. In his role as counsel, I know that
21      A. Speaker Batchelder would not have           21   he gave legal advice to the state legislature
22   been -- the only people that I know of that       22   on how that process should have been conducted,
23   received the maps from me or Tom that were        23   and I would have received feedback on that
24   working for the Ohio legislature would be Ray     24   through Tom Whatman via the Ohio legislature.
25   and Heather.                                      25   But Mark was representing the Ohio legislature


                                                                         8 (Pages 274 to 277)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 10 of 87 PAGEID #:
                                     19825
                                        Page 278                                               Page 279
 1         A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   and I didn't receive any feedback from him        2   provide an instruction to you as to which
 3   directly.                                         3   districts certain geographies should be?
 4      Q. Did Mr. Whatman ever say to you that        4          MR. SHEEHY: Objection, form.
 5   Mr. Braden wanted you to move a geography from    5      A. No.
 6   one district to another --                        6      Q. Do you know if he provided any to --
 7          MR. SHEEHY: Objection.                     7   any instructions or input to Mr. Whatman who
 8      Q. -- while were you working on the            8   then conveyed that to you?
 9   Congressional proposal?                           9          MR. SHEEHY: Objection to form.
10          MR. SHEEHY: Objection to form.            10      A. I couldn't tell you what Tom
11      A. I never received any instructions to       11   received, what Tom Whatman received from
12   that respect from Mark Braden via Tom or         12   anybody else. I don't know who, you know, was
13   anybody else.                                    13   giving -- I don't know if Hofeller gave Whatman
14      Q. What about Mr. Hofeller? Did he            14   any specific instructions or feedback or not.
15   provide any input on the Congressional           15      Q. Well, let's talk about the work you
16   proposal, the late Dr. Hofeller?                 16   did on the Congressional proposal so we've got
17          MR. SHEEHY: Objection to form.            17   that clear.
18      A. Dr. Hofeller had been in touch with a      18          In this instance you were working
19   couple members as well through previous          19   with Maptitude, did you also have a block
20   relationships so I know that he -- I think he    20   equivalency file that had been loaded into
21   advised a couple members separate from what I    21   Maptitude that you were working in?
22   was working on with Mr. Whatman, but his         22      A. At the beginning of this process?
23   specific guidance I couldn't speak to.           23      Q. At any point while you were -- let me
24      Q. During the formulation of the              24   back up. The end product --
25   Congressional proposal did Dr. Hofeller ever     25      A. Uh-huh.

                                        Page 280                                               Page 281
 1          A. Kincaid - CONFIDENTIAL                  1         A. Kincaid - CONFIDENTIAL
 2       Q. -- for the proposal, the                   2       A. Redistricting is an iterative process
 3   Congressional proposal, was that a map            3   so there are always changes being made to any
 4   generated in Maptitude?                           4   draft proposal. It's not static, especially in
 5       A. Yes.                                       5   Ohio.
 6       Q. And did that include a block               6          Ohio came out of the, you know, 2010
 7   equivalency file also, the end product?           7   census -- went into the 2010 census with 18
 8       A. The final proposal from the                8   districts and left the 2010 census with 16
 9   delegation from Ohio would have been              9   districts, so yes, there were changes made
10   transferred via a block equivalency file.        10   between the map that existed and the new map.
11       Q. So you'd send that block equivalency      11       Q. And so when you -- your work on the
12   file over to Ms. Mann and Mr. DiRossi and then   12   Congressional proposal, did you start with a
13   they would load that into Maptitude so they      13   baseline block equivalency file which then
14   could see a rendering of the map; is that        14   iterated?
15   right?                                           15       A. The baseline map I would have worked
16          MR. SHEEHY: Objection to form.            16   off of was the existing Congressional map in
17       A. Ray and Heather would have uploaded       17   Ohio.
18   that file into whatever software they were       18       Q. And how did you -- I'm assuming you
19   using.                                           19   obtained a block equivalency file for the
20       Q. During the course of the work on the      20   existing, and that would have been the
21   Congressional proposal was the block             21   18-district map; is that correct?
22   equivalency file amended over time indirectly    22       A. That's correct.
23   through clicking on Maptitude districts          23       Q. Who did you receive that from?
24   themselves?                                      24       A. Maptitude.
25          MR. SHEEHY: Objection to form.            25       Q. Maptitude itself?


                                                                        9 (Pages 278 to 281)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 11 of 87 PAGEID #:
                                     19826
                                         Page 282                                              Page 283
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2      A. Maptitude provides the existing              2      A. I don't recall what was in that set
 3   geographies for the districts as part of the       3   of data.
 4   package you would get with Maptitude.              4      Q. Do you recall any differences between
 5      Q. Now, in the work on the Congressional        5   what you got from the Republican National
 6   proposal did you also have election results        6   Committee and the Cleveland State University
 7   data loaded into Maptitude?                        7   data?
 8          MR. SHEEHY: Objection to form.              8      A. Yes.
 9      A. Yes.                                         9      Q. What were the differences, please?
10      Q. Do you recall what the source of that       10      A. The Republican National Committee
11   election results data was, who it was?            11   data was based off of the census blocks, and
12          MR. SHEEHY: Objection to form.             12   the Cleveland state data was based off their
13      A. You're asking who I got the political       13   own geographies.
14   data from?                                        14      Q. Okay.
15      Q. Yes, please.                                15      A. They split blocks and merged blocks
16          MR. SHEEHY: Same objection.                16   and --
17      A. The Ohio political data, some of it         17      Q. Did you rely on one rather than the
18   came from a state university in Ohio I know       18   other when you were doing your work on the
19   produced political data for the state, which is   19   Congressional proposal?
20   one source of the political data. Another         20          MR. SHEEHY: Objection to form.
21   source was the Republican National Committee.     21      A. I tried to utilize both.
22      Q. Okay. Now, the Republican -- the            22      Q. You said you tried. In the end, did
23   Ohio -- the Cleveland State University election   23   you wind up relying more on one or the other?
24   data, do you recall that was limited to the       24          MR. SHEEHY: Objection to form.
25   2008 and 2010 election cycles?                    25      A. One was based off of the census data

                                         Page 284                                              Page 285
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   that was actually being used for redistricting,    2   proposal?
 3   and the other one was based off of census          3          MR. SHEEHY: Objection to form.
 4   geographies that didn't exist, so I used the       4      A. Again, I don't know who the
 5   one based off of the actual census geographies,    5   consultants or staff would have been that
 6   which was the RNC data.                            6   generated the Ohio political data.
 7       Q. Okay. Now, the RNC data, it was your        7      Q. Do you recall whether Dr. Hofeller
 8   understanding, was that generated -- well, let     8   provided you with the RNC -- what you call the
 9   me back up.                                        9   RNC data?
10          Do you know whether Mr. Clark Benson       10          MR. SHEEHY: Objection to form.
11   had something to do with generating the RNC,      11      A. I would not have received that data
12   what you're calling the RNC data?                 12   from Tom Hofeller. That data may have come
13          MR. SHEEHY: Objection to form.             13   from Mike Wild. That's the more likely source
14       A. I'm not familiar with the contracts        14   for distributing that data.
15   of who did or did not contribute to what states   15      Q. Do you know if Tom Hofeller had
16   in -- with the data that was produced by the      16   anything to do with any part of the process of
17   RNC.                                              17   generating the RNC data?
18       Q. Do you know if The Magellan Group had      18          MR. SHEEHY: Objection to form.
19   anything to do with generating those census       19      A. Tom was the resistor team director at
20   blocks? That's a bad -- that political -- I'm     20   the RNC, and in that role I would assume that
21   sorry, that's a terrible question.                21   he had some role over which consultants were
22          Do you know whether The Magellan           22   assigned to what states and what data was
23   Group had anything to do with generating the      23   generated.
24   election results for the census blocks that you   24          But again, I couldn't speak to which
25   used in your work on the Congressional            25   consultants were put on what states or how that


                                                                       10 (Pages 282 to 285)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 12 of 87 PAGEID #:
                                     19827
                                         Page 286                                              Page 287
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   data was separated out for development             2       Q. Which geographies?
 3   production.                                        3          MR. SHEEHY: Objection to form.
 4       Q. As you were working on the                  4       A. PVI scoring specifically I would have
 5   Congressional proposal, when you would scroll      5   had only at the Congressional district level.
 6   over a district, did a label appear? I think       6       Q. Okay. And when you would reassign or
 7   you testified -- is that right?                    7   iterate a geography from one district to the
 8       A. The label would be there, yes. It           8   other would that in real time change the PVI
 9   wouldn't just appear if I scrolled over it, but    9   scorings for the Congressional district?
10   yes, it would.                                    10          MR. SHEEHY: Objection to form.
11       Q. And do you recall, you said the label      11       A. When you would -- when I would move a
12   could have population information in it. Could    12   geography from one district to another within,
13   it also have election scorings in it?             13   you know, within Ohio, the software would
14          MR. SHEEHY: Objection to form.             14   recalculate that, that index, yes, in real
15       A. The label is customizable within           15   time.
16   Maptitude so it could be anything I wanted it     16       Q. So you could immediately see the
17   to be.                                            17   change in the PVI scoring when you moved a
18       Q. And did you, in fact, in Ohio working      18   geography; correct?
19   on the Congressional proposal include PVI         19       A. Yes.
20   scorings in the label?                            20       Q. And other than PVI scoring were there
21          MR. SHEEHY: Objection to form.             21   any other election result information that
22       A. At what geographies? I think --            22   appeared in the labels?
23       Q. Oh, at any geography. We will break        23          MR. SHEEHY: Objection to form.
24   it down.                                          24       A. Yes.
25       A. Yes.                                       25       Q. What other election result

                                         Page 288                                              Page 289
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   information appeared in the labels?                2   from 2004. I think there was an '06 race or
 3          MR. SHEEHY: Objection to form.              3   two in there, probably auditor or Attorney
 4      A. Again, it would just depend on what I        4   General or something like that. So, I mean, it
 5   was looking at at any point in time. There         5   really just depended from --
 6   were multiple elections that we had in the         6      Q. Did they all appear in the label, all
 7   database that we were able to utilize.             7   those individual elections for each district?
 8      Q. So just focus on Ohio in 2011.               8          MR. SHEEHY: Objection to form.
 9      A. Uh-huh.                                      9      A. I wouldn't have had all of them up on
10      Q. Now focusing on the Congressional           10   the screen at one time because that would have
11   proposal part of the process, that's -- for       11   been a mess.
12   then, do you recall what other election result    12      Q. It's a lot to put into a label, I
13   information appeared in the labels for the        13   understand.
14   Congressional districts?                          14      A. Yeah.
15          MR. SHEEHY: Objection to form.             15      Q. Rather than put it into a label, did
16      A. Sure. In 2011, we were just coming          16   you ever put it into a table that would appear
17   out of a very close race for governor in Ohio.    17   on the side of the map?
18   John Kasich had barely beaten Ted Strickland      18          MR. SHEEHY: Objection to form.
19   and so that race was one of the ones I would      19      A. Maptitude gives you a -- a table that
20   have looked at from time to time on how           20   exists that's there that is based off of any
21   districts were formed relative to the 2010        21   data that you include in your base data for
22   elections.                                        22   drawing maps in Ohio. So you would merge the
23          The McCain percentages and Obama           23   political data with census data that's matched
24   percentages from 2008 would have been something   24   the block and then Maptitude takes that data
25   we would have looked at. Carrie Bush numbers      25   from the block level and rolls it up to the


                                                                       11 (Pages 286 to 289)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 13 of 87 PAGEID #:
                                     19828
                                         Page 290                                              Page 291
 1           A. Kincaid - CONFIDENTIAL                  1         A. Kincaid - CONFIDENTIAL
 2    precinct level well, VTD, but just for ease of    2       A. Yes.
 3    use, precinct data and up to the county or        3       Q. What would be in the -- what other
 4    district or whatever it is you're looking at.     4   election result data did you at least on some
 5       Q. And is that sometimes -- was that           5   occasions have in the label?
 6    known as the Dataview 1 table?                    6          MR. SHEEHY: Objection to form.
 7       A. I don't know Dataview 1 or Dataview,        7       A. What I told you before. Those
 8    2 but it's Dataview something, yeah.              8   various races that I would have, you know,
 9       Q. So we're clear, in the Dataview --          9   switched them in and out depending on what I
10    well, let's break it apart. What's in the        10   was looking at.
11    label as opposed to being in the Dataview        11       Q. Did you ever use any indices that
12    table.                                           12   would average several different races, either
13       A. Uh-huh.                                    13   in the Dataview table or in the label?
14       Q. So the label, there was at least PVI       14          MR. SHEEHY: Objection to form.
15    scoring; is that right?                          15       A. The PVI and -- is kind of an average
16       A. No, not at least. I mean, I didn't         16   more of an index, and then the Ohio elections
17    always look at the PVI data for a district.      17   average that we talked about the last time.
18       Q. But you did look at the PVI data in        18       Q. Right, the five elections that we
19    the label from time to time for a district; is   19   looked at the Excel function, if I recall.
20    that right?                                      20       A. Yeah.
21           MR. SHEEHY: Objection to form.            21       Q. And that sometimes -- would that
22       A. Sometimes.                                 22   index information appear sometimes in the
23       Q. Did you ever have other election           23   label? Is that right?
24    result data in the label other than PVI?         24          MR. SHEEHY: Objection to form.
25           MR. SHEEHY: Objection to form.            25       A. I don't recall ever having the Ohio

                                         Page 292                                              Page 293
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   average in a label, but it's entirely possible     2       Q. And so once you had the election
 3   I could have at some point in time. I just         3   results exported from Maptitude you could then
 4   don't recall having that in a label.               4   use Excel to do the averaging for the
 5      Q. Did you have it in the Dataview              5   five-election index?
 6   table?                                             6       A. Yeah, you could do the average within
 7          MR. SHEEHY: Objection to form.              7   Excel for that.
 8      A. I know I had the races that would            8       Q. Well, let me ask you a question. Did
 9   have made up that average in the Dataview          9   you use the same elections for all the
10   table, but I'm not sure I ever built that         10   districts or did you sometimes focus more on
11   average into -- because you have to customize a   11   some rather than the other, depending upon the
12   formula within Maptitude. You can't just --       12   geography or location of the district?
13   you have to create that, and I'm not sure I       13          MR. SHEEHY: Objection to form.
14   ever created that in Maptitude.                   14       A. When you say did I use, what do you
15      Q. We saw you did it in Excel.                 15   mean by did I use?
16      A. I did it in Excel separately.               16       Q. Start with did you look at, sort
17      Q. Right.                                      17   of -- and did you -- yeah, did you in any way
18      A. But I'm not sure I ever did it within       18   look at -- did you always look at the same
19   Maptitude.                                        19   election results for all districts or did you
20      Q. So you would export the election            20   look at some elections for some districts or
21   results from Maptitude, is that right, to an      21   other elections for other districts?
22   Excel form and then you copied it into a change   22          MR. SHEEHY: Objection to form.
23   sheet, if I recall your testimony; is that        23       A. When it came to just the basic
24   correct?                                          24   process that we've already talked about of
25      A. That's basically it, yeah.                  25   geographies from one place to another, that's


                                                                       12 (Pages 290 to 293)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 14 of 87 PAGEID #:
                                     19829
                                         Page 294                                               Page 295
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   something where I would have used the same         2       A. Uh-huh.
 3   elections across the state when I was looking      3       Q. Do you recall the part of the state
 4   at different geographies.                          4   where Strickland came from, his home base was?
 5          Later during the analysis process I         5       A. I'm pretty sure Ted Stickland's home
 6   would have looked at different elections in        6   base was pretty much Congressman's Johnson's
 7   different areas of the state.                      7   seat, which ran from -- along the West Virginia
 8       Q. Let's talk about that a little bit.         8   border.
 9   We're talking still in the Congressional           9       Q. That would be District 6, if you
10   proposal; is that right? Are we talking about     10   recall?
11   now you've moved into -- beyond the               11       A. Yeah.
12   Congressional proposal?                           12       Q. Okay. Would you rely upon -- did you
13       A. I would say that was the entire Ohio       13   rely upon the 2010 election involving
14   redistricting process. Whether it was a           14   Mr. Strickland when evaluating or considering
15   proposal or whether it was a, you know, a         15   the election result information for District 6?
16   map-out of the Ohio legislature that was passed   16           MR. SHEEHY: Objection to form.
17   or whatever, I would have -- I mean, the          17       A. It would have been a metric that
18   analysis process would have applied for it. It    18   would have been included in -- you know,
19   would have applied to the entire analysis         19   obviously, since it was part of the Ohio
20   process, whether it was a drafting of a map for   20   average, it would have showed up as a number in
21   a proposal or whether it was an analysis of a     21   an analysis sheet, a changes sheet, or whatever
22   map from the Ohio legislature, so that.           22   you want to characterize it as.
23       Q. You mentioned the Strickland 2010 --       23           For the actual redistricting of the
24       A. Uh-huh.                                    24   map, I don't think the -- for the proposal
25       Q. -- governor race.                          25   itself, I don't think there was a specific

                                         Page 296                                               Page 297
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   inflection point on the Strickland race.           2           MR. SHEEHY: Objection to form.
 3       Q. I mean, if Strickland was not running       3       Q. In other words -- let me restate the
 4   against Johnson --                                 4   question. Someone could say let's not look at
 5       A. Right.                                      5   Strickland. When we're trying to figure out
 6       Q. -- would considering the Strickland         6   the political tilt of Johnson's district, let's
 7   result in some sense be inaccurate in terms of     7   not consider how Strickland did because that's
 8   understanding the political history of             8   a -- that's a unique case. I mean,
 9   District 6?                                        9   Strickland's from that district and he's not in
10          MR. SHEEHY: Objection to form.             10   this election.
11       A. No, it certainly wouldn't be               11       A. Uh-huh.
12   irrelevant. I mean, the fact that that            12       Q. So let's put that aside.
13   district had elected a Democrat previously and    13       A. Okay.
14   could have elected a Democrat again was -- was    14       Q. Did you ever go through that kind of
15   entirely relevant, but it's -- I mean, that       15   filtering process?
16   district was a Democrat seat that has trended     16           MR. SHEEHY: Objection to form.
17   Republican over the last decade. Just the         17       A. I'm sure some people would. I think
18   geography there, the counties have changed        18   that's the exact opposite of what you should
19   their voting patterns.                            19   consider.
20       Q. What I'm trying to understand is           20       Q. Okay. And why that is?
21   whether or not you considered, looking at these   21       A. If you are running for Congress,
22   historical -- these past elections whether or     22   you're probably from that district so I think
23   not the home base, if you will, of the            23   it would be entirely relevant whether
24   individuals who were involved in the elections,   24   Mr. Strickland was from that district or not
25   you just took the data as it was, if you will.    25   and how he performed in that district.


                                                                       13 (Pages 294 to 297)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 15 of 87 PAGEID #:
                                     19830
                                        Page 298                                               Page 299
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2       Q. Okay.                                       2          So, I mean, I couldn't tell you how
 3       A. So whether -- Mr. Johnson's opponent,       3   many different iterative proposals were -- you
 4   you know, likely would come from that district     4   know, had analysis -- analyses made of them.
 5   if he -- someone was running against him so I      5   So I couldn't tell you a number.
 6   think that would be relevant.                      6      Q. Okay.
 7       Q. Well, you mentioned a couple times          7      A. But it would have happened in any
 8   analysis of the -- after the proposal's            8   proposal in -- for a final map.
 9   submitted, there was an analysis of the Ohio       9      Q. And so that was true for both HB 319,
10   Congressional map; correct?                       10   the first map that passed, as well as HB 369,
11          Is that right?                             11   the second map that passed; is that right?
12       A. The final passed map? Is that what         12          MR. SHEEHY: Objection to form.
13   you're asking about, or are you asking for        13      A. In my role at the NRCC, my job was to
14   something different?                              14   provide members of Congress and the members of
15       Q. Did you analyze proposals as well as       15   the NRCC at large with election data and
16   final pass -- well, how many analyses did you     16   demographics on, you know, proposed and final
17   do?                                               17   maps. That was part of my job so that would
18          MR. SHEEHY: Objection to form.             18   have been something I did.
19       A. Anytime there was a proposal that was      19      Q. You did it for both of those maps?
20   in a final place in the sense of it was being     20      A. Absolutely.
21   looked at by somebody, I would have had an        21      Q. You also did it for the proposals for
22   analysis sheet made up for it so the people       22   those maps?
23   would know what the -- you know, how those        23          MR. SHEEHY: Objection to form.
24   districts would have performed, what the          24      A. I created the sheets for the
25   demographics were in those places.                25   proposals, yes.

                                        Page 300                                               Page 301
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2      Q. And just so we are using the same            2   sheets -- you called them the changes sheets.
 3   language, I think you used the phrase "change      3       A. You can call them changes sheets.
 4   sheet" in your last deposition. Is -- is that      4   That's fine.
 5   the -- I want to use the language you were         5       Q. Just in terms of what you actually --
 6   comfortable with.                                  6   you described two different kinds of sheets
 7      A. I think there's a couple different           7   now. I just want to make sure we at least
 8   documents that we looked at last time with         8   substantively are on the same page.
 9   different formats; right? There was the            9          So one is -- looks at the
10   changes sheets that showed how the districts      10   different -- say it again. What was the -- one
11   were -- you know, the districts that incumbents   11   is the difference between?
12   were in before and after the redistricting and    12       A. Well, the changes sheets that we
13   how they compared to each other. That's what I    13   talked about last time would have shown how a
14   would have called a changes sheet.                14   district changed from before the redistricting
15          Another thing would have been just a       15   to after the redistricting.
16   simple spreadsheet showing the districts and      16       Q. Okay.
17   the way they performed based off of those         17       A. Or before the proposal to after the
18   elections and demographics. So those are two      18   proposal; right?
19   different things.                                 19       Q. Okay.
20          But the changes sheets I think is          20       A. So other things I would have done was
21   what you and I --                                 21   just to create a simple Excel sheet of every
22      Q. Okay.                                       22   district under a proposal or a final map and
23      A. -- spent a lot of time on last time         23   how they would have performed in previous
24   going through.                                    24   election cycles and those demographics
25      Q. Just so I understand, the changes           25   underlying them.


                                                                       14 (Pages 298 to 301)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 16 of 87 PAGEID #:
                                     19831
                                         Page 302                                               Page 303
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2       Q. Okay.                                       2          MR. SHEEHY: Objection to form.
 3       A. So that way, you wouldn't have the          3       A. For the final two maps, the -- the
 4   changes. It would be simpler and easier to         4   two passed maps, the first one and the second
 5   look at.                                           5   one, I would have taken a block assignment file
 6       Q. Okay, you would just look in there.         6   and uploaded that into Maptitude. The election
 7   So one case, you would just look at the            7   data would have already been there and it would
 8   district, the second district, just look at the    8   have told me how those districts would have
 9   district, look what election results were or       9   performed.
10   PVI scorings were for the district, full stop,    10       Q. And you said block assignment files.
11   is one kind of --                                 11   I just want to make sure our reference is
12       A. Yes.                                       12   clear. Sometimes I have been using the phrase
13       Q. -- approach. And the other is to           13   the block equivalency file. Block equivalency
14   compare a particular map or proposal to a prior   14   file and block assignment file, are they the
15   map or proposal to see how -- what the            15   same thing?
16   differences were. Do I have that right?           16       A. They're interchangeable terms.
17          MR. SHEEHY: Objection to form.             17       Q. Okay. And who did you get these
18       A. Roughly, yeah.                             18   block assignment files from when you were doing
19       Q. When doing the analysis of the Ohio        19   your analysis work?
20   map, did you do that -- let's go through the      20          MR. SHEEHY: Objection to form.
21   mechanics of how that worked.                     21       A. For the two passed maps, I think in
22          Did you receive a block equivalency        22   both cases I got them from Ray and Heather.
23   file and then load that into Maptitude? Is        23       Q. And do you recall how they sent --
24   that the first step in your doing this            24   would these be transferred to you as an email
25   analysis?                                         25   attachment or are they too big for that and you

                                         Page 304                                               Page 305
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   had to have some sort of a sharing website?        2      A. Apart from the email exchange at the
 3   How did that work?                                 3   very end that we talked about before, I don't
 4       A. They're not too large to be attached        4   recall receiving block assignment files
 5   to an email, generally speaking. Sometimes you     5   directly from Ray and Heather.
 6   have to zip them, but they're typically not too    6          I did receive a file or two from Tom
 7   large to email. In some states they are, but       7   Whatman via -- well, from Ray and Heather via
 8   not in Ohio.                                       8   Tom Whatman, but not directly from Ray and
 9          I can't remember if in Ohio after a         9   Heather.
10   map was passed how quickly the equivalence or     10      Q. Did you ever get any from
11   assignment file was posted online because most    11   Dr. Hofeller?
12   states typically post a block assignment file     12          MR. SHEEHY: Objection to form.
13   online for public consumption at some point in    13      A. I don't have a recollection of
14   time.                                             14   receiving any block assignment files from Tom
15          And there's a possibility I would          15   Hofeller for Ohio redistricting.
16   have gotten one or both of those final passed     16      Q. Did you ever get any from Mark
17   maps from a website. But if I hadn't gotten it    17   Braden?
18   from there, I would have gotten it from Ray and   18          MR. SHEEHY: Objection to form.
19   Heather.                                          19      A. I don't recall receiving any from
20       Q. And you also got proposals -- did you      20   Mark Braden.
21   get them from Ray and Heather or did you get      21      Q. Do you recall ever sending any block
22   them from somebody else?                          22   assignment files to Dr. Hofeller?
23          MR. SHEEHY: Objection to form.             23          MR. SHEEHY: Objection to form.
24       Q. The block equivalency files.               24      A. I don't have any recollection of
25          MR. SHEEHY: Objection to form.             25   sending block assignment files to Dr. Hofeller.


                                                                       15 (Pages 302 to 305)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 17 of 87 PAGEID #:
                                     19832
                                         Page 306                                               Page 307
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   I do know on a couple occasions he came down to    2   Literally came down a floor? Were you on a
 3   my office to look at maps just to see what was     3   different floor than he was?
 4   going on in Ohio, but I don't recall giving him    4       A. Tom was on the third floor in 2011
 5   a file at that time.                               5   and I was on the second floor.
 6       Q. As he came down to your office, the         6       Q. Mr. Whatman, was he on the first
 7   two of you were working in the same building;      7   floor?
 8   is that right?                                     8       A. Yes.
 9       A. That's correct.                             9       Q. And do you recall how many times
10       Q. That's over in Southeast? It was in        10   regarding Ohio redistricting in 2011, whether
11   Southeast here.                                   11   it was part of Congressional proposal or the
12       A. It's still there.                          12   analysis, that Dr. Hofeller visited your
13       Q. Still there? Sorry, I forgot the           13   office?
14   address. Was it Third, the address.               14          MR. SHEEHY: Objection to form.
15       A. 310 First.                                 15       A. I don't recall Tom coming by more
16       Q. 310 First? I'm sorry, 310 First.           16   than five times. It may have been two or three
17   And were you on the same floor?                   17   but it was not often. But I know there were a
18       A. No.                                        18   couple of occasions where, you know, in his
19       Q. And Tom, Mr. Whatman, was also in the      19   role at the RNC it was kind of his job to kind
20   same -- all three of you were in the same         20   of know what was going on around country so he
21   building; is that right?                          21   would come down and looked at it.
22       A. Yes.                                       22       Q. And he looked at what was on the
23       Q. Mr. Wild also?                             23   computer screen; is that right?
24       A. Yes.                                       24       A. That's correct.
25       Q. You say he came down to your office.       25       Q. And on the screen, would you have one

                                         Page 308                                               Page 309
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   or more Congressional districts on the screen?     2          MR. SHEEHY: Objection to form.
 3          MR. SHEEHY: Objection to form.              3      A. I'm sure there would have been.
 4      A. It's most likely, yes.                       4      Q. Were those labels, in the ordinary
 5      Q. Do you recall him ever making a              5   course, they included the PVI scorings; is that
 6   suggestion as to whether certain geographies       6   right?
 7   should be within certain districts?                7          MR. SHEEHY: Objection to form.
 8          MR. SHEEHY: Objection to form.              8      A. I wouldn't call that the ordinary
 9      A. You already asked me that question           9   course.
10   once. I said no, I really don't recall Tom        10      Q. Okay.
11   ever telling me that one geography should be in   11      A. There were times when the PVI was up
12   one place, another in another district. So I      12   on the screen. There were times when a
13   really don't recall him giving much -- giving     13   Presidential election result was up on the
14   any instruction in Ohio for him.                  14   screen. There were times when a governor's
15          When he did come to my office for          15   race was up on the screen. There wasn't -- I
16   Ohio, I recall it being a lot more of just        16   wouldn't call anything normal course.
17   looking at what was going on and just you --      17      Q. Do you recall him ever discussing any
18   just kind of looking, going through the map.      18   election result information regarding any
19          I don't recall anything about him          19   district with you?
20   instructing me that County A should be in         20          MR. SHEEHY: Objection to form.
21   District 1 and County B should be in District 8   21      A. I don't recall him asking a
22   or whatever it is.                                22   specific -- what a specific race or index would
23      Q. Do you recall, when he came down to         23   have been, but if I was sitting down with Tom,
24   your office and looked at that computer screen,   24   he would have been asking me questions about
25   were any of the labels up on the districts?       25   demographics and election results for various


                                                                       16 (Pages 306 to 309)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 18 of 87 PAGEID #:
                                     19833
                                         Page 310                                               Page 311
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   districts. But I don't recall what -- you          2   proposed maps would have been -- the analysis
 3   know, a specific question of what's the X, you     3   of any proposed maps would have been given to
 4   know, percentage in that seat or that seat.        4   Tom Whatman. They would have -- so Tom and
 5   But he certainly would have asked those kinds      5   Tom. To Tom Whatman, also to, you know, staff
 6   of questions.                                      6   at the NRCC, members of Congress if they had
 7       Q. And do you recall that these visits         7   asked for it, so those sorts of people.
 8   take place during the Congressional proposal       8       Q. Did Mr. Whatman convey that -- do you
 9   process?                                           9   know who Mr. Whatman conveyed that information
10          MR. SHEEHY: Objection to form.             10   to after you provided it to him?
11       A. Yes.                                       11          MR. SHEEHY: Objection to form.
12       Q. And they also take place during what       12       A. It's my understanding he provided it
13   you described as the Ohio map analysis process?   13   to Ray and Heather, but apart from that I'm not
14          MR. SHEEHY: Objection to form.             14   sure who else he would have shared that with.
15       A. No, the Ohio map analysis process,         15       Q. Do you recall ever getting any
16   I -- you would have just gotten the final         16   feedback from Mr. Whatman concerning the
17   passed map just like I would have from, you       17   reaction of Mr. DiRossi or Ms. Mann to your
18   know, online or somewhere else and uploaded it    18   analyses?
19   himself. I probably would have passed along       19          MR. SHEEHY: Objection to form.
20   the final passed map to him, honestly, but not    20       A. The analyses?
21   any of the proposed maps.                         21       Q. You said you did an analysis of
22       Q. For your analysis of the proposed          22   proposals; is that right?
23   maps, who did you provide that information to?    23       A. Sure. Their reaction to that
24          MR. SHEEHY: Objection to form.             24   analysis.
25       A. Like we talked about before, the           25       Q. Yeah, I've got it right here. You

                                         Page 312                                               Page 313
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   did analysis of some proposed maps and you         2   other reaction to it that I recall.
 3   provided that to Mr. Whatman, among others.        3       Q. Do you recall whether any changes
 4       A. Uh-huh.                                     4   were made to the Ohio map after Mr. DiRossi and
 5       Q. It's your understanding that he             5   Ms. Mann received your analyses?
 6   provided that to --                                6       A. The analysis of the past maps, or --
 7       A. Ray and Heather.                            7       Q. During the proposal, while the
 8       Q. -- Mr. DiRossi and Ms. Mann.                8   proposals were being formulated for a map and
 9       A. Uh-huh.                                     9   during which time they received your analyses
10       Q. Is that -- I got that right so far?        10   through Mr. Whatman and received your
11       A. Yes.                                       11   spreadsheets they thought were clear --
12       Q. Okay. My question is, after that was       12       A. Uh-huh.
13   done, did you ever -- was there ever any          13       Q. -- do you recall whether or not they
14   feedback saying now, after that information was   14   then made any changes to the proposed map?
15   given to them, so what their reaction was to      15          MR. SHEEHY: Objection to form.
16   the analysis that had been shared with them?      16       A. It was a collaborative process so I'm
17          MR. SHEEHY: Objection to form.             17   sure they made -- I know they made edits on
18       A. I know that Mr. Whatman found the          18   there, and it wasn't just -- they didn't just
19   spreadsheets helpful, thought they were well      19   take our proposals, you know, and enact them.
20   organized and clear so was able to look at it     20   It was a collaborative process between -- you
21   and understand what was going on pretty easily.   21   know, it was the members proposing a map and
22          I think Ray and Heather -- I believe       22   the state legislature putting their feet back
23   they gave the same feedback, that they thought    23   in and Ray and Heather making those edits
24   it was a helpful way to organize the              24   there. So no, it wasn't -- yes, they -- they
25   information. But apart from that, nothing, no     25   did make changes.


                                                                        17 (Pages 310 to 313)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 19 of 87 PAGEID #:
                                     19834
                                         Page 314                                               Page 315
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2      Q. Okay.                                        2       A. At Mr. Whatman's instruction, I did
 3      A. But I don't know if it would be -- I         3   provide Mark Braden with block assignment files
 4   don't think I would characterize it as because     4   on at least one occasion.
 5   of my analysis sheets. Those weren't -- the        5       Q. Do you recall when that was?
 6   analysis sheets weren't there to provide           6          MR. SHEEHY: Objection to form.
 7   advice; they were there to provide facts and       7       A. I don't.
 8   information.                                       8       Q. Was it part of the Congressional
 9      Q. They were part of the collaborative          9   proposal process or part of what we have been
10   process, as I understand.                         10   calling the analysis process?
11      A. Sure, just an analytical document.          11          MR. SHEEHY: Objection to form.
12          MR. SHEEHY: Is now a good time to          12       A. I believe it during the proposal
13      stand up stretch our legs?                     13   process, but it could have been further on. I
14          MR. FRAM: Let me do a quick check.         14   don't honestly don't remember at what time
15      This is a good time.                           15   during the process I did that.
16      (Recess taken.)                                16       Q. And do you know if Mr. Braden -- the
17   BY MR. FRAM:                                      17   block equivalency file, to make use of it, you
18      Q. A couple of cleanup items. Am I             18   have to load it into Maptitude; is that right?
19   right that you do not recall sending Mr. Braden   19       A. You can use other software. You
20   any block equivalency files in connection with    20   don't have to just use Maptitude.
21   Ohio Congressional redistricting in 2011? Do      21       Q. Maptitude or some other map drawing
22   youIf that's what I said, that would be           22   software; is that right?
23   incorrect. I -- that's not what I said.           23       A. Some other GIS software.
24      Q. Please correct it. I probably got it        24       Q. Do you know if Mr. Braden had access
25   wrong.                                            25   to either Maptitude or some other GIS software?

                                         Page 316                                               Page 317
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2          MR. SHEEHY: Objection to form.              2   a chance to look at the maps.
 3       A. I have no idea.                             3      Q. Do you know whether or not Mr. Braden
 4       Q. Do you have any idea what he did with       4   also had access to the RNC election results
 5   the block equivalency file you provided to         5   data?
 6   him --                                             6          MR. SHEEHY: Objection to form.
 7          MR. SHEEHY: Objection to form.              7      A. Could you be clearer what you mean by
 8       Q. -- through Mr. Whatman?                     8   access to it?
 9          MR. SHEEHY: Same objection.                 9      Q. Whether he had -- he had the block
10       A. What Mark did with it?                     10   equivalency file. I'm just trying to find out
11       Q. Uh-huh.                                    11   what other information was provided to him.
12       A. I'm sure Mark, if he didn't have the       12          Did you know whether or not election
13   software himself, he would have found somebody    13   results data had been provided to him?
14   who had the software to look at it, but I --      14          MR. SHEEHY: Objection to form.
15   I'm -- I don't know if -- I don't recall Mark     15      A. I don't recall sending Mark a changes
16   ever telling me what he did with the block        16   sheet or an analysis sheet or anything. The
17   assignment files for Ohio.                        17   only thing I recall sending Mark was a block
18       Q. Do you recall why you were asked to        18   assignment file.
19   send a block equivalency file to Mr. Braden?      19          Whether the RNC provided him with
20          MR. SHEEHY: Objection to form.             20   political data, that's not something I know.
21       A. Mr. Braden was the attorney for the        21      Q. So I'm clear, as regards
22   Ohio state legislature and so in that role as     22   Dr. Hofeller, did you provide him with block
23   their attorney he would provide legal counsel     23   equivalency files as part of the Congressional
24   to the Ohio legislature. And I'm sure this was    24   proposal or analysis process?
25   part of that request, they asked that Mark have   25          MR. SHEEHY: Objection to form.


                                                                       18 (Pages 314 to 317)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 20 of 87 PAGEID #:
                                     19835
                                          Page 318                                             Page 319
 1         A. Kincaid - CONFIDENTIAL                     1          A. Kincaid - CONFIDENTIAL
 2       A. Like I said before, I don't recall           2   redistricting; Mike Wild - redistricting, and
 3   sending Tom a block assignment file of the          3   that's it. It appears to be at 2:28 p.m. on
 4   proposed maps.                                      4   the same date just forwarding the equivalency
 5          I know that as you and I talked about        5   and shapefiles per the subject line.
 6   before, he came down to my office to look at        6           The first question is, do you
 7   the maps a couple times, but I don't recall         7   recognize either one of these emails?
 8   sending Tom a block assignment file during the      8       A. Yes.
 9   proposal process. I could have, but I don't         9       Q. Did you, in fact, receive this email
10   recall doing so.                                   10   from Ms. Mann on or about December 15, 2011?
11          MR. FRAM: I'd like to have marked           11       A. It appears I did, yes.
12       next as 42 a document that's got Bates         12       Q. That's the 9:26 a.m. email?
13       number REV_00023341.                           13       A. Uh-huh.
14       (Exhibit No. 42 was marked for                 14       Q. Turning to the 2:28 p.m. email, do
15       identification.)                               15   you recall forwarding that email to
16   BY MR. FRAM:                                       16   Mr. Hofeller -- Dr. Hofeller and Mr. Wild?
17       Q. I should say for the record that this       17       A. Do I remember sending the email? I
18   is an email string of two emails, both dated       18   don't remember sending the email, but it's
19   December 15, 2011. The earlier in time appears     19   clear I did send the email.
20   to be at 9:26 in the morning, and it's from        20       Q. You have no reason to doubt you sent
21   Heather Mann to her Gmail address,                 21   it?
22   heathermann@gmail.com to Tom Whatman and Adam      22       A. No.
23   Kincaid. Subject, Equivalency and Shapefiles.      23       Q. You forwarded it with the
24          The second email is from Adam Kincaid       24   attachments; is that right?
25   at akincaid@NRCC.org to Tom Hofeller -             25       A. Yes.

                                          Page 320                                             Page 321
 1            A. Kincaid - CONFIDENTIAL                  1         A. Kincaid - CONFIDENTIAL
 2        Q. Those attachments included an               2   on Exhibit 42. Do you see that?
 3    equivalency file as well as shapefile; is that     3       A. Yes.
 4    right?                                             4       Q. Going down to the bottom, see where
 5        A. Yes.                                        5   it says from Adam Kincaid? Do you see that?
 6        Q. So on this occasion, do you recall          6       A. Yes.
 7    forwarding equivalency files to Dr. Hofeller?      7       Q. Is that your email address? Do you
 8        A. Well again, I think it's important to       8   see that there?
 9    clarify. As I said before, this is not during      9       A. That was my email address.
10    the proposal process, this is at the end of the   10       Q. That was at the time at the NRCC;
11    process where it would have been a final map      11   correct?
12    that I, as I said before, I could have shared     12       A. Yes.
13    it with Tom. So yes, this is something I sent     13       Q. And under it, it says to Mike Wild -
14    to Tom.                                           14   redistricting. Do you see that?
15             MR. FRAM: I just want to be clear.       15       A. I do.
16        I'll mark the next as 43 metadata for         16       Q. And under that there's an email
17        this email.                                   17   address for mmwild@RNCHQ.org.
18        (Exhibit No. 43 was marked for                18          Do you see that?
19        identification.)                              19       A. I do.
20    BY MR. FRAM:                                      20       Q. Was that, as you recall, his address
21        Q. Take a look. You see that the              21   in 2011?
22    created date -- I'm sorry, the -- the date        22       A. Seems to be, yes.
23    sent, do you see 12-15-2011? Do you see that?     23       Q. And under that, there's Tom Hofeller
24        A. I do.                                      24   - redistricting.
25        Q. That matches with the date on the --       25          Do you see that?


                                                                        19 (Pages 318 to 321)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 21 of 87 PAGEID #:
                                     19836
                                        Page 322                                                Page 323
 1        A. Kincaid - CONFIDENTIAL                     1         A. Kincaid - CONFIDENTIAL
 2      A. Yes.                                         2       A. I don't remember an email back. They
 3      Q. And there's a thofeller@RNCHQ.org.           3   could have said thank you or something, but I
 4         Do you see that?                             4   don't --
 5      A. Yes.                                         5       Q. Did Dr. Hofeller come by your office
 6      Q. Was that, as you recall, his email           6   and talk with you about it?
 7   address in 2011?                                   7       A. I don't recall.
 8      A. Yes.                                         8          MR. SHEEHY: Objection to form.
 9      Q. And so that -- those are the email           9       Q. Did Mr. Wild?
10   addresses that you used when you forwarded the    10          MR. SHEEHY: Objection to form.
11   equivalency and shapefiles on December 15,        11       A. Mike wouldn't have come to my office,
12   2011; is that right?                              12   so no.
13      A. Yes.                                        13       Q. Do you recall communicating with
14      Q. Okay. RNCHQ, was that an email              14   Ms. Mann after receiving this email from her
15   address used by the Republican National           15   December 15, 2011 regarding the subject matter
16   Committee in 2011, RNCHQ?                         16   of this email?
17      A. Yeah, yes.                                  17          MR. SHEEHY: Objection to form.
18      Q. Do you recall there being any               18       A. I don't recall. I could have said
19   communications from either Mr. Wild or            19   thank you, but I don't know.
20   Dr. Hofeller in -- after they received this       20       Q. Do you recall performing any analysis
21   email and its attachments in December 2011?       21   of the map as reflected in the block
22         MR. SHEEHY: Objection to form.              22   equivalency and shapefiles after you received
23      A. Any communications to me?                   23   it from Ms. Mann on or about December 15, 2011?
24      Q. Yes.                                        24       A. I don't remember performing analysis,
25         MR. SHEEHY: Same objection.                 25   but I would have because that was my job.

                                        Page 324                                                Page 325
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2      Q. That would have included generating a        2   you compare HB 369 as enacted to HB 369 as it
 3   changes sheet; is that right?                      3   had been introduced in the Ohio legislature?
 4      A. Most likely, yes.                            4          MR. SHEEHY: Objection to form.
 5      Q. Do you recall anything about that            5       A. I don't recall doing that either.
 6   changes sheet?                                     6       Q. What analysis do you recall?
 7          MR. SHEEHY: Objection to form.              7          MR. SHEEHY: Objection to form.
 8      A. Can you be more specific?                    8       A. The standard for the changes sheets
 9      Q. Do you recall any of the content of          9   would have been doing the enacted map versus
10   the changes sheet?                                10   the previously enacted map, meaning the one
11      A. It would have been identical to all         11   that came out of the 2010 elections. That was
12   the other changes sheets that we have gone over   12   used in the 2010 elections.
13   just with the numbers for the last map.           13       Q. So you compared the HB 369 as against
14      Q. Meaning you compared the HB 369 as          14   the map where Ohio had had 18 --
15   enacted to previous maps?                         15       A. Yes --
16          MR. SHEEHY: Objection to form.             16       Q. -- districts?
17      A. Previous iterations and proposals, or       17       A. -- that's right.
18   what do you mean by previous?                     18       Q. I want to show you a document
19      Q. Well, let's take it one at a time.          19   introduced at your prior deposition. It was
20   Do you recall, did you prepare a comparison in    20   Exhibit 5.
21   the changes sheet between HB 369 as enacted and   21       A. Okay.
22   HB 319, the prior map, as enacted?                22       Q. So let's not make things confusing.
23          MR. SHEEHY: Objection to form.             23   Let's stick with that. I asked some questions
24      A. I don't recall doing that analysis.         24   and there were instructions on it so I have to
25      Q. Do you recall comparing it to -- did        25   go back to that. That's the reason I'm doing


                                                                       20 (Pages 322 to 325)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 22 of 87 PAGEID #:
                                     19837
                                        Page 326                                               Page 327
 1         A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   it.                                               2   this document around July 25?
 3           MR. FRAM: Just for the record, I'm        3          MR. SHEEHY: Objection to form.
 4       trying to think how we should do that         4      A. Somebody would have asked for it, but
 5       here because I want him to have it. I         5   I'm not sure who that would have been.
 6       guess we could put 5 back on, a label, a      6      Q. You provided it to Mr. Whatman?
 7       sticker on saying 5 again.                    7          MR. SHEEHY: Objection to form.
 8           MR. SHEEHY: Whatever you want.            8      A. I don't recall. It's likely, but I
 9           MR. FRAM: It's NRCC000012, four of        9   don't recall.
10       them.                                        10      Q. Do you recall anybody else?
11       (Exhibit No. 5, previously marked, was       11          MR. SHEEHY: Objection to form.
12       referenced and indexed.)                     12      A. I don't know who this document
13   BY MR. FRAM:                                     13   specifically would have been shared with.
14       Q. For the record, this is a spreadsheet     14      Q. Now, this one on the left, you see
15   that's got the words "Ohio Changes" at the top   15   there are districts going up to 18. Do you see
16   of it. And at your last deposition, correct me   16   that?
17   if I'm wrong, but the testimony was that you     17      A. Yes.
18   created this document. Is that correct?          18      Q. And it's current with a bunch of
19           MR. SHEEHY: Objection to form.           19   elections that come thereafter, the two
20       A. Yes.                                      20   elections, an average, and a PVI. Do you see
21       Q. And you created it on or about -- you     21   that?
22   populated the document with data on or around    22      A. Yes.
23   July 25; is that right?                          23      Q. Those were -- if I use the phrase and
24       A. Seems to be the case, yes.                24   say scorings for the districts under the prior
25       Q. Okay. Do you recall why you prepared      25   map, do you understand that question?

                                        Page 328                                               Page 329
 1          A. Kincaid - CONFIDENTIAL                  1          A. Kincaid - CONFIDENTIAL
 2      A. You're asking if I would call these         2       A. It would have been whatever the five
 3   scorings, or what?                                3   elections were that were used in the Ohio GOP
 4      Q. Yeah. What would you call these             4   average.
 5   election results? I just want to use the same     5       Q. Okay, that's helpful. I notice on
 6   phrase you're comfortable with.                   6   the right-hand, you see something that says
 7      A. Okay. I'd say these are the -- well,        7   "Ohio GOP Average."
 8   for the McCain and Bush percentages, those are    8           Do you see that?
 9   the results for those districts. And then the     9       A. Uh-huh.
10   average is the average for those districts and   10       Q. Is that the same thing? I only ask
11   the PVI is the PVI for those districts.          11   because on the left-hand column, left hand, it
12           I don't know that I'd call them          12   just says the word "average" and on the
13   scores, but I would say those are the numbers    13   right-hand, it says Ohio GOP Average. I'm just
14   for those districts.                             14   making -- sometimes there's just more room in a
15      Q. Okay. And average, is that averaging       15   spreadsheet to use more words.
16   just -- well, the McCain and Bush results; is    16       A. It's the cell size.
17   that right? I'm trying to know what you were     17       Q. If that's all it is, that's fine. I
18   averaging in the average.                        18   just want to make sure it's no difference.
19      A. You and I when we went through this        19       A. It's the same metric, the same
20   before, the average there is clearly the Ohio    20   percentage.
21   GOP average, I believe.                          21       Q. And was this document prepared as
22      Q. So your understanding is that average      22   part of something called the Congressional
23   would include all -- not just those two          23   proposal process, this changes sheet? First of
24   elections, but all five elections; is that       24   all, let me back up. This is a changes sheet;
25   right?                                           25   is that right?


                                                                      21 (Pages 326 to 329)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 23 of 87 PAGEID #:
                                     19838
                                         Page 330                                               Page 331
 1           A. Kincaid - CONFIDENTIAL                  1         A. Kincaid - CONFIDENTIAL
 2        A. Yes.                                       2      A. The source of the information?
 3        Q. And was this prepared as, this             3      Q. Well, let's be clear here. For
 4    changes sheet, as part of your work in the        4   example, 9 says Kaptur/Kucinich. Do you see
 5    Congressional proposal process?                   5   that?
 6           MR. SHEEHY: Objection to form.             6      A. Yes.
 7        A. Yes.                                       7      Q. Did someone inform that you that
 8        Q. Do you recall whether it was               8   under a proposed map as of July 25 that Kaptur
 9    communicated to members of Congress?              9   and Kucinich would be in the same district?
10           MR. SHEEHY: Objection to form.            10          MR. SHEEHY: Objection.
11        A. I don't have any specific                 11      Q. Proposed to be in the same district.
12    recollection of sharing this with any members    12          MR. SHEEHY: Objection.
13    of Congress.                                     13      A. Nobody informed me of that, no.
14        Q. In order to generate the as of            14      Q. How were you able to include that
15    July 25 list, do you see that?                   15   information in this changes sheet?
16        A. Uh-huh, yes.                              16          What was the source of your
17        Q. Now there, there's 16 districts that      17   information?
18    are identified. Do you see that?                 18          MR. SHEEHY: Objection to form.
19        A. Yes.                                      19      A. We had created a layer within
20        Q. They're not all in numerical order.       20   Maptitude that had the addresses of the members
21    It's broken up a little; right? It is 16, if     21   of Congress on it. We were able to see where
22    I've got the numbers right. Is that true?        22   they lived in Maptitude.
23        A. Yes.                                      23      Q. That required you to have a proposed
24        Q. Do you recall the source of the           24   Congressional district map in order to see
25    information for those 16 districts?              25   where those addresses landed; right?

                                         Page 332                                               Page 333
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2      A. No. I could have seen the addresses          2       Q. So you created a map that put Kaptur
 3   on a blank Ohio map.                               3   and Kucinich in the same district; is that
 4      Q. Then how did you know to put Kaptur          4   right?
 5   and Kucinich both within District 9?               5       A. This would have been a draft that we
 6          MR. SHEEHY: Objection to form.              6   had been working on, you know, with -- yeah.
 7      A. There would have been a map at that          7       Q. Similarly, you see there's a -- going
 8   point, some kind of a proposal draft that I        8   down to District 11, you got Fudge and Sutton
 9   would have looked at to see that their two         9   in the same district, proposed District 11. Do
10   addresses were in that district.                  10   you see that?
11      Q. And who do you recall sending you           11       A. Yes.
12   that proposed map as of about July 25, 2011?      12       Q. That was also something you had
13          MR. SHEEHY: Objection to form.             13   created to put them in the same district; is
14      A. This is not a map I would have              14   that right?
15   received from anybody.                            15          MR. SHEEHY: Objection to form.
16      Q. You say there would have been a             16       A. This would have told me that they
17   proposed map which you needed to use to know      17   were in the same district in that draft map,
18   where Kaptur and Kucinich lived; right?           18   yes.
19      A. There would have been a draft of a          19       Q. Which you had created?
20   proposed map that would have had the addresses,   20       A. Yeah, sure.
21   you know, mapped within, yes.                     21       Q. And similarly, going down to the
22      Q. And how did you obtain that draft           22   bottom of the district list, there's 10-Open.
23   proposed map?                                     23          Do you see that?
24          MR. SHEEHY: Objection to form.             24       A. I do.
25      A. I would have created it myself.             25       Q. Is that a new district that was being


                                                                       22 (Pages 330 to 333)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 24 of 87 PAGEID #:
                                     19839
                                        Page 334                                                Page 335
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   created?                                           2       Q. Do you recall discussing with him in
 3       A. It was an open district so no member        3   the July 25 approximate time frame?
 4   of Congress lived within the borders of that       4          MR. SHEEHY: Objection to form.
 5   district.                                          5       A. I don't have a specific recollection
 6       Q. But was that a new -- is that -- you        6   of talking to him around July 25, but I have --
 7   drafted that new district; is that right?          7   I remember talking with Tom Whatman about the
 8          MR. SHEEHY: Objection, form.                8   10th district at the time. I think it became
 9       A. The map I would have been working off       9   the 3rd at the end of the process. But yeah,
10   of that July 25 would have been a map on my       10   we had conversations about it.
11   computer that was -- that we were in the          11       Q. Other than Mr. Whatman -- and these
12   process of drafting, so I -- yes, I think the     12   conversations with Mr. Whatman, you don't
13   10th was probably something at that point in      13   recall precisely July 25 but you recall talking
14   time that I had at least started some sort of     14   with him about it.
15   process on.                                       15       A. Sure.
16       Q. And that District 10 draft on your         16       Q. Generally in the July time frame; is
17   computer, is it your recollection that was        17   that correct?
18   heavily centered around the center of the         18       A. July, August, September, yes,
19   state, Franklin County and the Columbus, Ohio     19   absolutely. During the proposal process I
20   area?                                             20   definitely talked to Tom Whatman about the 10th
21       A. Yes.                                       21   district.
22       Q. And do you recall discussing that          22       Q. Had you talked with him about it
23   proposed District 10 with Mr. Wild?               23   before you created this change sheet?
24          MR. SHEEHY: Objection to form.             24          MR. SHEEHY: Objection to form.
25       A. Yes.                                       25       A. Again, I don't recall the specific

                                        Page 336                                                Page 337
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   time in which I talked to Tom about the 10th       2          MR. SHEEHY: Objection to form.
 3   district, whether it was before or after this      3       A. I don't recall any conversations with
 4   changes sheet was -- well, it definitely was       4   Ray and Heather about that district in that
 5   after because I know we talked about it in         5   time period.
 6   August, but I don't recall whether we talked       6       Q. Do you recall any conversations with
 7   about it before July 25 or not.                    7   any members of Congress during the summer of
 8       Q. I'm just trying to pin down if we can       8   2011 about the creation of a new district in
 9   accurately the genesis of the idea of who          9   the Columbus, Ohio area?
10   thought of it first.                              10          MR. SHEEHY: Objection to form.
11          Did you think of let's do a new            11       A. Yes.
12   district around the Columbus Ohio area on your    12       Q. Which members, please?
13   own and then present it to Mr. Whatman, or did    13          MR. SHEEHY: Objection to form.
14   he say why don't you give this a shot and then    14       A. Let's see here. I remember having
15   you went off and drew a map?                      15   conversations with Mr. Stivers and Mr. Tiberi
16          MR. SHEEHY: Objection to form.             16   regarding that district since both of them had
17       A. I don't recall who had the idea            17   districts that included parts of Franklin
18   first.                                            18   County so I would have talked to them about
19       Q. It was collaborative?                      19   that district because it directly impacted
20       A. It was a collaborative process, like       20   their own seats.
21   I said before.                                    21       Q. Let's take them one at a time. What
22       Q. During this time frame do you recall       22   do you recall about conversations with -- well,
23   any communications with Mr. DiRossi or Ms. Mann   23   let me back up.
24   about creating a new district in the Columbus,    24          These conversations would have been
25   Ohio area during the summer of 2011?              25   during the proposal process; is that right?


                                                                       23 (Pages 334 to 337)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 25 of 87 PAGEID #:
                                     19840
                                         Page 338                                              Page 339
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2          MR. SHEEHY: Objection to form.              2           MR. SHEEHY: Objection to form.
 3      A. That is correct.                             3       A. One thing I recalled of Mr. Stivers
 4      Q. So that would be during the summer of        4   is that embarrassingly, we had his address
 5   2011; is that right?                               5   wrong. I think he had moved at some point
 6      A. Yes.                                         6   during that process and so we had had his old
 7      Q. Let's talk about your discussions            7   address and had not received his new address,
 8   with Representative Stivers.                       8   or something like that. There was some mixup.
 9          What do you recall about that, those        9   So we had him mapped at the wrong spot so that
10   communications?                                   10   was a bit of a conversation we had.
11          MR. SHEEHY: Objection to form.             11       Q. Anything else?
12      A. Mr. Stivers would have come into my         12           MR. SHEEHY: Objection to form.
13   office and we would have talked about Franklin    13           MR. FRAM: I just want to say for
14   County generally, where the different lines       14       the record I'm so glad we got that
15   were with the districts within Franklin County.   15       initially what objection to form means
16   Likely, however, his district was comprised       16       because it's the first time in my career
17   outside of Franklin County.                       17       the question "Anything else?" has gotten
18          But specifically with District 10 we       18       a form objection.
19   would have probably just looked at the            19       Q. Keep going.
20   boundaries between the 10th district, at that     20       A. Other things, I -- with Mr. Stivers
21   time, the 10th and then -- and his, which was     21   specifically with that district, I recall him
22   the 15th.                                         22   talking about what communities were in his
23      Q. And what do you recall about                23   district and which ones were not in his
24   discussions about the boundaries between the      24   district within Franklin County and outside of
25   proposed 10th and his district, the 15th?         25   Franklin County.

                                         Page 340                                              Page 341
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2       Q. What do you recall about those              2   of us sitting down and going through what
 3   conversations, please?                             3   communities were or were not in the draft
 4          MR. SHEEHY: Objection to form.              4   iterations that we had at that time, which may
 5       A. It was really just identifying which        5   or may not have been before or after this
 6   ones were or were not in his seat. That's the      6   sheet. It was sometime in that August time
 7   only thing I remember about it.                    7   frame.
 8       Q. Do you recall any particular                8       Q. When you had that conversation with
 9   communities that you thought were -- that you      9   him, did you have any -- did that conversation
10   two agreed should be in his district, should go   10   involve in any way any demographic information
11   into 15?                                          11   about the communities you were discussing?
12          MR. SHEEHY: Objection to form.             12          MR. SHEEHY: Objection to form.
13       A. No, I don't.                               13       A. No, I don't recall any demographic
14       Q. Do you recall any conversation about       14   conversations with Mr. Stivers about Franklin
15   any communities within Franklin County that you   15   County.
16   thought should not go into his district?          16       Q. Do you recall any -- discussing any
17          MR. SHEEHY: Objection, form.               17   election results, information about the
18       A. Honestly, it was seven and a half          18   communities that you were discussing should be
19   years ago so I don't remember specifically what   19   in District 15 or not?
20   communities, you know, we did or, you know, we    20          MR. SHEEHY: Objection to form.
21   talked about in that way.                         21       A. No, I don't recall having any
22          I don't recall him saying -- you           22   conversations with Mr. Stivers about the
23   know, I have no recollection of him telling me    23   partisan makeup of one community or another.
24   that shouldn't be in my district or that should   24          Like I said before, the only thing I
25   be in my district. It was more of just the two    25   recall is going through Franklin County and


                                                                       24 (Pages 338 to 341)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 26 of 87 PAGEID #:
                                     19841
                                         Page 342                                              Page 343
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   telling him what county -- you know, what          2      A. The only thing I recall is again what
 3   communities were or were not, you know, in that    3   we talked about before, which was where he
 4   seat or which ones maybe -- I do remember a        4   lived and making sure we had the right address.
 5   couple streets that we talked about as the         5   Apart from that, I don't recall.
 6   borders that were between the districts, that      6          I do not recall him saying, you know,
 7   sort of thing. But no, I don't recall any          7   I want this community or I want that community.
 8   about the partisan makeup of one community or      8   I don't recall that being a part of our
 9   another that may have come up.                     9   conversation.
10       Q. Did he say anything about which            10      Q. Do you recall him ever saying he did
11   streets should be the border or not?              11   not want a certain community to be part of his
12          MR. SHEEHY: Objection to form.             12   district?
13       A. Not that I recall. I just recall           13          MR. SHEEHY: Objection to form.
14   saying your line goes up to this point in         14      A. No, I don't recall that either.
15   downtown Columbus, and this would be the border   15      Q. What about with Mr. -- Representative
16   between the two seats, that sort of thing.        16   Tiberi? Do you recall those conversations you
17       Q. Did you recall, did he say anything        17   had with him about the effect of creating a new
18   in response?                                      18   Franklin County Columbus district and that
19          MR. SHEEHY: Objection to form.             19   effect on his district?
20       A. No, I don't. I don't think he said         20          MR. SHEEHY: Objection to form.
21   anything really in response to that.              21      A. My conversations with Mr. Tiberi were
22       Q. Do you recall, did he express any          22   similar to my ones with Mr. Stivers, apart from
23   preferences or ideas about which neighborhoods    23   the fact we had his address right.
24   or communities should be in his district?         24          I recall that there were several
25          MR. SHEEHY: Objection to form.             25   communities within Franklin County that were I

                                         Page 344                                              Page 345
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   believe new to him and several that had -- that    2      A. Yes.
 3   were not new to him that were in the new 10th      3      Q. Was the map of their district up on
 4   district and so he was curious about what          4   your computer?
 5   communities were comprising the new 10th and       5          MR. SHEEHY: Objection to form.
 6   which communities -- I think he was picking        6      A. It would have had to have been, yes.
 7   up -- he may have been picking up on the east      7      Q. Did they look at it?
 8   side of Franklin County. That's pretty much        8          MR. SHEEHY: Objection to form.
 9   the gist of those conversations.                   9      A. Yes.
10      Q. Did he -- did you share any election        10      Q. And were there labels that appeared
11   result data with Mr. Tiberi regarding different   11   over their districts --
12   communities that would be included or not         12          MR. SHEEHY: Objection.
13   included in his district?                         13      Q. -- when you were looking at them?
14          MR. SHEEHY: Objection to form.             14          MR. SHEEHY: Objection to form.
15      A. I don't have a specific recollection        15      A. The district number would have
16   about saying, you know, Franklin County           16   appeared on there. But again, I mean, meeting
17   Township 5 performed X, you know, at this         17   to meeting varied as far as what label may or
18   percent for McCain and this percent for Bush.     18   may not have been appearing so I really don't
19   I don't have any recollection of that.            19   recall specifically with Mr. Tiberi, with
20      Q. Did these meetings with either              20   Mr. Stivers what number would have been up on
21   Mr. Tiberi or Mr. Stivers take place in your      21   the label.
22   office?                                           22      Q. Let me back up. Without recalling
23      A. Yes.                                        23   what label you had up, were any labels up when
24      Q. Was your computer on when you had           24   you showed them the map on your computer?
25   these meetings?                                   25          MR. SHEEHY: Objection to form.


                                                                       25 (Pages 342 to 345)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 27 of 87 PAGEID #:
                                     19842
                                         Page 346                                                Page 347
 1         A. Kincaid - CONFIDENTIAL                     1         A. Kincaid - CONFIDENTIAL
 2      A. The district number would have been           2   Mr. Tiberi, 12. Is that right?
 3   up. Apart from that, I couldn't speak to what       3          MR. SHEEHY: Objection to form.
 4   was or was not up on the screen because I don't     4      A. That's correct.
 5   recall.                                             5      Q. Would you also have informed them
 6      Q. Would the Dataview table have been            6   about the PVI scoring of proposed new
 7   up?                                                 7   District 10?
 8           MR. SHEEHY: Objection to form.              8          MR. SHEEHY: Objection to form.
 9      A. I don't recall if it would have been.         9      A. Not unless they'd asked, unless it
10   I'm trying to think if it had one monitor or       10   was relevant to our conversation.
11   two, and I don't recall having two monitors and    11      Q. You just don't remember whether or
12   so I probably would not have had it up on the      12   not, in addition to discussing the PVI scoring
13   screen at that time while they were looking at     13   with them, they actually could see it on the
14   the map.                                           14   screen or not; is that right?
15      Q. Was there any discussion of PVI              15          MR. SHEEHY: Objection to form.
16   scorings for their district under the proposal     16      A. Well, like I said before, I don't
17   that you were talking with them about?             17   recall what labels were or were not on the
18           MR. SHEEHY: Objection.                     18   screen because it was seven and a half years
19      A. My standard would be to tell them            19   ago.
20   what the draft PVI would have been for their --    20          So, I mean, they were sitting in a
21   for that district we were looking at. That         21   meeting with me and their district number would
22   would have been part of our conversation.          22   have been on there, but I don't know what other
23      Q. And the district you're looking at           23   labels would have appeared for them to see.
24   would have included their district. In the         24      Q. Did you have any hard copy of any
25   case of Mr. Stivers, 15; and in the case of        25   maps with you in the meetings with either

                                         Page 348                                                Page 349
 1          A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2    Mr. Stivers or Mr. Tiberi?                         2   average?
 3           MR. SHEEHY: Objection to form.              3          MR. SHEEHY: Objection to form.
 4        A. That would not have been my practice,       4      A. I don't recall that.
 5    no.                                                5      Q. Would it include the PVI score?
 6        Q. Did you have any changes sheet with         6          MR. SHEEHY: Objection to form.
 7    you during these meetings?                         7      A. Probably, yes.
 8           MR. SHEEHY: Objection to form.              8      Q. Do you recall their asking any
 9        A. I don't recall.                             9   questions about the election results data for
10        Q. Did you have any spreadsheets just         10   their proposed districts when you met with
11    regarding the data for their districts during     11   them?
12    these meetings?                                   12          MR. SHEEHY: Objection to form.
13           MR. SHEEHY: Objection to form.             13      A. "They," being Mr. Tiberi and
14        A. That's likely.                             14   Mr. Stivers?
15        Q. Would that -- let's just call them         15      Q. Either one of them, please.
16    district-specific spreadsheets. Are you           16          MR. SHEEHY: Same objection.
17    comfortable with it, my calling them that, the    17      A. I would have provided them with some
18    district specific as opposed to a full map?       18   basic numbers, like the McCain percentage and
19        A. Yeah, that'd be fine.                      19   the Bush percentage and the Obama percentage
20        Q. That district -- would those               20   and the Carrie percentage. And the PVI would
21    district-specific spreadsheets include election   21   have been part of my standard practice for
22    results data?                                     22   these meetings, just to walk them through those
23           MR. SHEEHY: Objection to form.             23   numbers.
24        A. Yes.                                       24          Apart from that, I don't recall them
25        Q. And that would include the Ohio            25   asking for any specific other elections than


                                                                        26 (Pages 346 to 349)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 28 of 87 PAGEID #:
                                     19843
                                         Page 350                                               Page 351
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   those.                                             2   ago. I don't recall.
 3       Q. Okay. Do you recall anything about          3      Q. Okay. We'll take them one at a time
 4   the conversation about the election results        4   to help refresh your recollection.
 5   data? Start with Mr. Stivers.                      5      A. Okay.
 6          MR. SHEEHY: Objection to form.              6      Q. Looking at District 12 for
 7       A. No, I don't recall any conversations        7   representative Tiberi --
 8   about that.                                        8      A. Uh-huh.
 9       Q. What about with Mr. Tiberi?                 9      Q. -- under the prior map, it was a --
10          MR. SHEEHY: Objection to form.             10   actually, its PVI score that you see was a D+1.
11       A. The meetings all kind of blurred           11   Do you see that?
12   together, honestly. They were all pretty much     12      A. Yes.
13   the same. We'd sit down, go over the maps.        13      Q. And your proposal all of a sudden is
14   I'd, you know, brief them on how the              14   an R+10 in the far right. Do you see number
15   districts -- you know, what their Presidential    15   11?
16   performance were and their PVIs were.             16      A. Yeah, I see that.
17          There'd be some generic questions          17      Q. That's the delta between the proposal
18   back and forth, and I'd -- and that -- all of     18   here of R+10 and the prior map of D+1; is that
19   those meetings kind of blurred together for the   19   right?
20   most part with those numbers.                     20      A. Yes.
21          So I couldn't tell you specifically,       21      Q. And so when you showed Mr. Tiberi
22   you know, whether, you know, Congressman A was    22   you'd come up with a map that changed his
23   asking about, you know, these six races versus    23   district from being a D+1 to an R+10, do you
24   Congressman B, who only cared about this race.    24   recall him having any reaction to that?
25   That's just -- it was seven and a half years      25          MR. SHEEHY: Objection to form.

                                         Page 352                                               Page 353
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2       A. No, I don't actually recall                 2   from Mr. Whatman on that district.
 3   Mr. Tiberi's specific reaction to that.            3       Q. Putting aside specific comments
 4       Q. Okay. Do you recall whether                 4   regarding specific numbers, do you recall any
 5   Mr. Stivers had any reaction to the fact that      5   conversations with Mr. Whatman on a qualitative
 6   his district had gone from a D+1 to an R+6, a      6   level about improving Republican partisan
 7   delta of 7? Do you see that?                       7   strength in District 12 or 15?
 8          MR. SHEEHY: Objection to form.              8          MR. SHEEHY: Objection to form.
 9       A. I don't recall his reaction either.         9       A. In broad strokes is what you're
10       Q. Do you recall any conversations with       10   asking basically, about whether I remember --
11   Mr. Whatman about the fact that your July 25      11   just trying to be clear about what you're
12   proposal would have resulted in Tiberi going      12   asking here.
13   from a D+1 to an R+10?                            13       Q. The qualitative or broad stroke
14          MR. SHEEHY: Objection to form.             14   matter. Did you ever talk with Tom Whatman
15       A. You're asking about specific               15   about how your coming up with a proposal would
16   districts, and I -- no, I don't recall            16   increase the Republican partisan strength in
17   Mr. Whatman's comments regarding whether, you     17   Districts 12 and/or 15?
18   know, the fact that District 12 went from a D+1   18          MR. SHEEHY: Objection to form.
19   to an R+10, I don't recall any comments.          19       A. We would have talked about it
20       Q. Putting aside this -- I'll ask this        20   generally, like here's -- you know, these
21   for completeness. Do you recall any               21   seats, District 12 goes from D+1 to an R+10.
22   conversations with Mr. Whatman about how          22   District 15 goes from a D+1 to an R+6. I would
23   District 15 would go from a D+1 to an R+6?        23   have viewed that as favorable. Tom would have
24          MR. SHEEHY: Objection to form.             24   viewed that as favorable.
25       A. I don't remember any specific comment      25       Q. Part of that change was due to the


                                                                       27 (Pages 350 to 353)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 29 of 87 PAGEID #:
                                     19844
                                        Page 354                                              Page 355
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   creation of the new Franklin County district,      2       BRADEN001387. It's a spreadsheet
 3   which put larger Democratic votes in this new      3       entitled "Ohio Changes."
 4   proposed District 10; isn't that right?            4       (Exhibit No. 8, previously marked, was
 5          MR. SHEEHY: Objection to form.              5       referenced and indexed.)
 6       A. Yes.                                        6   BY MR. FRAM:
 7       Q. This was also in your December 4            7       Q. We have already gone through the
 8   deposition. There was some questions I asked       8   foundation on it that you sent it. There's a
 9   that you were unable to answer at the time         9   lot of different emails, but the one I'm
10   because of instructions, so we can go back to     10   focusing on is on September 2, 2011, you sent
11   it.                                               11   an email to Mr. DiRossi, Ms. Mann, and
12       A. Okay.                                      12   Mr. Whatman regarding new idea redraft, okay?
13       Q. And actually, let me --                    13   You did that at September 2 at 6:41. Okay?
14          MR. FRAM: Maybe we can do two at           14          Do you recall that?
15       once. This one has an attachment to the       15       A. Yes.
16       other. We had -- we should mark it            16       Q. And you sent the screenshots and the
17       again and circle it. It was Exhibit 7         17   block file again on September 3, 2011 at
18       last time, and that's got -- the first        18   8:13 a.m.
19       page is an email string. The first page       19          Do you see that?
20       is Bates number LWVOH00018302. So this        20       A. Yes.
21       was 7.                                        21       Q. Okay. And again, that goes to
22       (Exhibit No. 7, previously marked, was        22   DiRossi, Mann, and Whatman. Do you see that?
23       referenced and indexed.)                      23   Okay.
24          MR. FRAM: And then I think we had          24          Now, at this point you were involved
25       8 last time, an attachment, and that's        25   in -- you were involved in what you call the

                                        Page 356                                              Page 357
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   Congressional proposal process at this time,       2       Q. Now, you also sent them a zip file;
 3   around September 3, 2011?                          3   is that right?
 4           MR. SHEEHY: Objection to form.             4       A. Yes.
 5        A. This would have been still part of         5       Q. That zip file, would that have
 6   the proposal process and the -- yeah, this is      6   included a block equivalency file?
 7   a -- part of the proposal. As you can see,         7           MR. SHEEHY: Objection to form.
 8   it's a collaborative promotes.                     8       A. From our previous conversation in
 9        Q. All right. So the proposal process         9   December, I think you showed me another
10   was a collaborative process between yourself      10   document that showed that it was the
11   and Ms. Mann, Mr. DiRossi, and Mr. Whatman. Do    11   shapefiles, so yes, or the block assignment
12   I have that right?                                12   file, so yes.
13           MR. SHEEHY: Objection to form.            13       Q. And then there's a .xls. Do you see
14        A. Yeah, we were -- yes.                     14   that, newidea.xls?
15        Q. And one of the things you sent            15       A. Yes.
16   them -- let's try and understand what you did     16       Q. And that's a changes sheet; is that
17   send them, okay?                                  17   right?
18           Looking at the September 2, 6:45 p.m.     18       A. Yes.
19   email on the second page of Exhibit 7, you sent   19       Q. And then if we turn to what would
20   them some images of different districts.          20   have been marked as 8, which is BRADEN001387,
21   That's what those JPEG attachments are; is that   21   do you see that?
22   right?                                            22       A. Yes.
23        A. They're either districts or counties      23       Q. And you created this; is that
24   or regions, kind of a mixture of all three, for   24   correct?
25   the state.                                        25           MR. SHEEHY: Objection to form.


                                                                       28 (Pages 354 to 357)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 30 of 87 PAGEID #:
                                     19845
                                         Page 358                                               Page 359
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2       A. Yes.                                        2      A. The attachment is named Ohio Changes
 3       Q. And this is the changes sheet you           3   New Idea Redraft. That's not reflected here.
 4   sent to Mr. DiRossi and Ms. Mann and               4   So all I'm saying is it seems unlikely to me
 5   Mr. Whatman on or around September 2, 2011; is     5   based off of how I typically name things --
 6   that correct?                                      6      Q. Sure.
 7          MR. SHEEHY: Objection to form.              7      A. -- that this spreadsheet is the one
 8       A. No, I don't think so.                       8   that was attached to that email.
 9       Q. You don't think so?                         9          MR. FRAM: Let's mark next as 44,
10       A. It was my practice to name the             10      the metadata for BRADEN1387.
11   changes sheet whatever the file was, and this     11      (Exhibit No. 44 was marked for
12   is named differently than what the file is.       12      identification.)
13       Q. Okay. Hold on one second. Because          13          MR. FRAM: This is the metadata for
14   it says the name is Ohio changes rather than      14      Braden 001387.
15   new idea redraft? Is that what you're saying?     15          THE WITNESS: Okay.
16       A. The file that's attached to the            16          MR. SHEEHY: I think in our
17   8:13 a.m. email is Ohio Changes New Idea          17      previous depositions we had
18   Redraft.xls, and that is not what is reflected    18      stipulated -- we said we wouldn't agree
19   in BRADEN001387, at least the title of it.        19      that the metadata was necessarily
20       Q. The title's different, but hold on.        20      accurate.
21       A. It could -- it -- I mean --                21          MR. FRAM: You don't have to agree
22       Q. Hold on. Here it is. So what you're        22      or -- okay, that may be your position.
23   saying is for it to be the attachment, the file   23      I will point out to you that -- well, we
24   name would have to be New Idea Redraft.xls, is    24      had a long conversation about case law
25   that right, to be the attachment?                 25      yesterday but we don't have to do that

                                         Page 360                                               Page 361
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2       now.                                           2   with the name of the Excel file so it's
 3   BY MR. FRAM:                                       3   possible that that header was changed after I
 4       Q. Let's talk about the words. You see         4   said file, or it's possible that I didn't
 5   the words Ohio changes - new idea redraft.xls      5   follow my standard naming conventions.
 6   where it says file name? Do you see that?          6           But I couldn't tell you which one it
 7       A. I do.                                       7   is. It just doesn't line up with what I
 8       Q. That is the same file name that             8   usually do, because I like to keep things
 9   appears as an attachment to your September 2,      9   organized and that doesn't -- that's not
10   2011 email; is that right?                        10   organized.
11       A. Uh-huh.                                    11       Q. So what you're telling me is you
12       Q. And that's the part that you said          12   don't have -- the words Ohio changes - new idea
13   would need to be the file name in order for a     13   redraft does not appear on the face of
14   document to be an attachment to that email. Do    14   BRADEN001387?
15   you recall that testimony?                        15       A. That's -- it's not on the sheet is
16       A. That would have been the file name         16   all I'm saying.
17   for the attached document, yes.                   17       Q. Not on that document, which is
18       Q. And so assuming this metadata              18   Exhibit 8; correct?
19   accurately is the metadata from BRADEN001387,     19       A. That's right.
20   okay, then BRADEN001387 would, in fact, be the    20       Q. However, it does appear -- those
21   attachment, because it's using your normal        21   words appear on Exhibit 44 next to file name.
22   naming conventions for your files?                22   Do you see that?
23       A. Yeah, that's the part I'm not clear        23       A. It does.
24   on. Typically, that title at the top of the       24       Q. So if one assumes that the metadata
25   right side of the sheet would have lined up       25   is, in fact, the metadata -- the metadata in


                                                                       29 (Pages 358 to 361)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 31 of 87 PAGEID #:
                                     19846
                                         Page 362                                               Page 363
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   Exhibit 44 is the metadata for Exhibit 8, one      2       A. But if you remember from before with
 3   assumes that then that would be consistent with    3   a couple of the other documents you sent me, my
 4   your practice that Exhibit 8 would be the          4   name showed up on the metadata but the format
 5   attachment that was included in the email in       5   of the file was completely different than
 6   Exhibit 7 that we have been discussing?            6   anything I would have created.
 7       A. The file name's the same, like we           7       Q. All right. But in this case, you did
 8   talked about. All I'm saying is that the           8   create Exhibit 8; correct?
 9   header here does not line up with the name of      9       A. I would have created the original
10   the file, which is not in line with what I        10   version of this document, yes. I just don't
11   typically would have done.                        11   know if the header of that is what I wrote or
12          So the last author could be incorrect      12   not.
13   based off the metadata, could have been edited    13       Q. Okay. Putting aside -- and the
14   by somebody else, or I did this. I don't know.    14   header just being the words Ohio changes?
15   I'm just saying that I can't -- it's hard for     15       A. No, the Franklin County sinkhole.
16   me to tell you this is -- I accept your -- the    16   That's where I would have put the title.
17   metadata. I'm just saying that this doesn't       17       Q. I haven't asked about that yet.
18   line up with what I typically would have named    18       A. No, I'm just saying that that's the
19   things so it seems odd. It seems like a           19   part that gives me pause as to whether or not
20   one-off sort of thing for some reason.            20   the metadata's accurate, because I would have
21       Q. Well, last time you did testify with       21   typically put the name of -- the fact it's Ohio
22   regards to Exhibit 8 that you created the         22   changes, new idea redraft, new idea redraft
23   spreadsheet itself.                               23   typically would have been what appeared on the
24       A. I created the spreadsheet.                 24   header there.
25       Q. Right.                                     25       Q. I understand.

                                         Page 364                                               Page 365
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2       A. That's all I'm saying.                      2   question of the words Franklin County sinkhole,
 3       Q. New idea. In the ordinary practice,         3   with the exception of those words, that you
 4   where the word Ohio changes are should have        4   authored this spreadsheet; is that right?
 5   been new Ohio redraft? Is that what you're         5       A. Apart --
 6   saying?                                            6          MR. SHEEHY: Objection.
 7       A. Typically, yes.                             7       A. Apart from that cell, it, yes, it
 8       Q. Okay.                                       8   seems like something I would create, just that
 9       A. That's what would have been there.          9   part doesn't line up.
10       Q. In this instance, just so we're --         10       Q. Those words, Franklin County --
11   what does and doesn't line up, we can agree on.   11       A. Yes.
12   You testified that -- your name does appear as    12       Q. -- sinkhole.
13   the last author for the -- for 1387, exhibit --   13       A. Yes, doesn't line up with the name of
14   in the metadata 44. Do you see that?              14   the file. And they typically would have lined
15       A. I see that, yes.                           15   up. That's all I'm saying.
16       Q. Okay. And you see the last modified        16       Q. You're saying the words Franklin
17   date of September 3, 2011? Do you see that?       17   County sinkhole should have appeared in the
18       A. I do.                                      18   file name, or the word Ohio changes should have
19       Q. Do you see your name is author again       19   appeared in the file name?
20   also as Kincaid?                                  20       A. My typical naming convention for
21       A. Yes.                                       21   these sheets would have been Ohio changes,
22       Q. All right. And so that's -- in that        22   dash, whatever the map was nicknamed for that
23   sense, the metadata's consistent with your        23   purpose, whether it be new idea redraft or, you
24   recollection about Exhibit 8 that you were --     24   know, HB 319 or whatever that, you know, would
25   with the exception -- we will get to the          25   have been final Ohio map typically would have


                                                                       30 (Pages 362 to 365)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 32 of 87 PAGEID #:
                                     19847
                                         Page 366                                               Page 367
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   showed up in the name of the file as well as in    2   same file name?
 3   the top header for --                              3       A. Yes, it's the same file name.
 4       Q. And that is the name that does appear       4       Q. So if, in fact, the file name on 1387
 5   in the metadata, Ohio changes - new idea           5   is what the metadata says it is, that is
 6   redraft?                                           6   consistent with your naming convention;
 7       A. Sure.                                       7   correct?
 8       Q. So that --                                  8       A. Yes.
 9       A. It typically lined up is all I'm            9       Q. And it's the same file name as the
10   saying.                                           10   attachment on the email?
11       Q. So -- so --                                11       A. Yes.
12       A. The header and the title of the file       12       Q. Okay. Now I just want to ask you a
13   typically lined up --                             13   question about -- you raised the question about
14       Q. Okay.                                      14   the Franklin County sinkhole words.
15       A. -- where they should have lined up.        15       A. Okay.
16       Q. Okay. Just so I understand, looking        16       Q. Is it your testimony you don't recall
17   at Exhibit 44 in the metadata, the file name is   17   writing those words?
18   consistent with your naming convention; is that   18       A. No, I don't have a specific
19   right?                                            19   recollection of naming that. I don't -- yeah.
20       A. File name is consistent with my            20       Q. The name for the file was, in fact,
21   naming conventions.                               21   Ohio Changes - New Idea Redraft.xls?
22       Q. And it's same file name that appears       22       A. Yes, that's the file name.
23   as the attachment to the email that you sent on   23       Q. Not asking whether that was the name
24   September 2, 2011 to Mr. DiRossi, Ms. Mann, and   24   of Exhibit 8.
25   Mr. Whatman; correct? The .xls attachment, the    25       A. No, I know. I know what you're

                                         Page 368                                               Page 369
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   asking. I'm just -- you asked me if I remember     2      A. Yes.
 3   writing these words. I don't recall writing        3      Q. See that? And that does appear in
 4   those words.                                       4   the file name.
 5       Q. Okay. Do you have any reason to             5      A. Uh-huh.
 6   think you did not write those words?               6      Q. So --
 7       A. The only thing that gives me pause is       7      A. Like I've told you, it all lines up.
 8   the fact it doesn't line up with the file name     8   That cell doesn't make sense.
 9   because typically, the file name, like I said,     9      Q. The cell doesn't make sense because
10   would have lined up with whatever I put in that   10   you think in the ordinary course you would have
11   top --                                            11   included that in the file name; is that right?
12       Q. Okay.                                      12      A. Usually I would have included that in
13       A. -- cell.                                   13   the file name, yes.
14       Q. But on the left hand you got current       14      Q. Okay. Do you recall ever using the
15   in the top cell.                                  15   phrase "Franklin County sinkhole" during any of
16       A. Yes.                                       16   your work in 2011 involving Congressional
17       Q. With your naming convention, would         17   redistricting in Ohio?
18   have included the word current in the --          18          MR. SHEEHY: Objection to form.
19       A. Yes.                                       19      A. I don't recall personally using that
20       Q. -- name?                                   20   phrase, no.
21       A. Yes.                                       21      Q. Do you recall anybody else using that
22       Q. File name?                                 22   phrase?
23       A. Yes.                                       23          MR. SHEEHY: Objection to form.
24       Q. Okay. I see "Ohio changes" though          24      A. I don't have a -- I don't know -- I
25   appears above the whole spreadsheet.              25   don't have a specific memory of anybody saying


                                                                       31 (Pages 366 to 369)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 33 of 87 PAGEID #:
                                     19848
                                         Page 370                                               Page 371
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   that phrase out loud, no. I don't recall that      2      A. -- it's just a vague recollection.
 3   being something we typically called that           3      Q. -- in that meeting, was that during
 4   district.                                          4   the Congressional proposal period?
 5          I do have a vague memory of hearing         5          MR. SHEEHY: Objection to form.
 6   that phrase, but I don't have a memory of one      6      A. It would have been in the August or
 7   person saying that. Again, it was seven and a      7   early September time frame, so in the proposal
 8   half years ago.                                    8   and collaboration period, yes.
 9       Q. Do you recall Mr. Whatman ever using        9      Q. Do you recall whether Dr. Hofeller
10   that phrase?                                      10   was in the room for that conversation?
11          MR. SHEEHY: Objection to form.             11          MR. SHEEHY: Objection to form.
12       A. I have a memory of that phrase being       12      A. I have no recollection being in the
13   used in a conversation with Mr. Whatman, but I    13   meeting with Dr. Hofeller and Tom Whatman at
14   don't recall if there were other people in the    14   the same time.
15   room or not and so I couldn't tell you if it      15      Q. What about Mr. Wile?
16   was Tom saying that.                              16          MR. SHEEHY: Objection to form.
17          I don't recall saying it myself            17      A. No.
18   because it doesn't sound like something I would   18      Q. What about Speaker Boehner?
19   say, but I don't remember Mr. Whatman saying      19          MR. SHEEHY: Objection to form.
20   it.                                               20      A. No.
21          I do remember hearing -- I have a          21      Q. Anybody else in the room?
22   vague memory of the phrase coming up in the --    22          MR. SHEEHY: Objection to form.
23   in the course of a conversation about the Ohio    23      A. Again, I really -- I have a vague
24   map, but --                                       24   recollection of people being in that meeting
25       Q. Do you recall --                           25   but I don't recall who that was.

                                         Page 372                                               Page 373
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2      Q. Was anybody on the phone, on                 2   don't remember writing that phrase. I mean,
 3   speakerphone?                                      3   you're asking me if I remember writing specific
 4          MR. SHEEHY: Objection to form.              4   words on a spreadsheet seven and a half years
 5      A. I don't recall having any                    5   ago. I don't have a memory of typing those
 6   speakerphone meetings over Ohio. Typically         6   words out.
 7   when we had a meeting about Ohio, it was in        7       Q. I just want to know --
 8   person.                                            8       A. The format of the document is
 9      Q. Do you recall whether Mr. DiRossi was        9   something that I would have produced. This
10   ever at that meeting?                             10   lines up with all the other things you and I
11          MR. SHEEHY: Objection to form.             11   have looked at that have changes sheets. All
12      A. I don't recall being on a conference        12   I've done here is I don't remember typing
13   call with -- with Ray and Heather.                13   "Franklin County sinkhole," enter, and putting
14      Q. Did any of them ever come to                14   that on there. That's all I'm telling you.
15   Washington to meet with you during the            15       Q. And I just want to be totally
16   Congressional proposal process?                   16   transparent with you, but I just want to make
17          MR. SHEEHY: Objection to form.             17   sure that you don't say, you know, no, no, I
18      A. Not that I remember, no.                    18   didn't type it, somebody else typed it, or
19      Q. Did anybody else work with you in           19   something. You just don't remember one way or
20   creating these change sheets?                     20   the other, if I understand correctly.
21      A. I created the changes sheets myself.        21       A. Yes, that's --
22      Q. So if one -- do you have any reason         22       Q. Fair enough. We're on the same page?
23   to doubt the authenticity of this document?       23       A. Okay.
24          MR. SHEEHY: Objection to form.             24       Q. I just wanted to --
25      A. All I'm telling you, Mr. Fram, is I         25       A. Yeah, I mean, it was in the summer


                                                                       32 (Pages 370 to 373)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 34 of 87 PAGEID #:
                                     19849
                                         Page 374                                               Page 375
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   and fall of 2011 so it was a while ago. Lots       2   metadata and on the -- on Exhibit 44 and also
 3   has happened since then.                           3   on the attachment to the September 2 email,
 4      Q. I understand. All right, do you              4   Exhibit 7, this name Ohio changes - new idea
 5   recall the phrase "Franklin County sinkhole"       5   redraft, do you see that?
 6   coming up as any part of the discussions with      6       A. Yes.
 7   Mr. DiRossi or Ms. Mann at any time?               7       Q. Do you have an understanding of what
 8          MR. SHEEHY: Objection to form.              8   the phrase "new idea" referred to?
 9      A. Like I told you before, just as a            9       A. At some point in time during the
10   blanket statement, I don't recall having a        10   proposal and collaborative process we had a
11   conversation with Ray or Heather at all during    11   file name. I guess it was -- you know, you saw
12   the process. Our interactions were typically      12   the one that was as of July 25, and at some
13   through Tom Whatman, and then those emails that   13   point we had a new idea. So it was a different
14   you've seen.                                      14   approach to how we were drafting the map.
15      Q. Okay. And just so we are clear, you         15       Q. And were there sequential iterations
16   referenced that district in reference to          16   of the map, new idea 1, new idea 2, new idea 3?
17   Franklin County sinkhole. Would that have been    17       A. I think so, yes.
18   the 10-Open district, the one that's got the      18       Q. Do you recall whether or not the
19   D+16 PVI scoring at the bottom of Exhibit 8?      19   iteration of the Congressional proposal to
20      A. On this sheet, it would have been the       20   create a new district in Franklin County area,
21   10th district. I think at the end of the          21   that iteration took place in late August or
22   process it was the Third is what it was --        22   early September 2011?
23   actually ended up being. But yes, it was that     23       A. Could you ask it again?
24   10th district.                                    24       Q. Trying to find out when the new
25      Q. Looking at the file name in the             25   Franklin County district idea was generated.

                                         Page 376                                               Page 377
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   So I'm trying to figure out, was it around the     2   Franklin County, heavily Democratic, was
 3   time of the September 2 email? Was it around       3   something you were working on as part of the
 4   the time? Was it some other time? Was it           4   Congressional proposal as early as July 25,
 5   earlier than that?                                 5   2011?
 6      A. I don't know when the -- well, it            6          MR. SHEEHY: Objection to form.
 7   says the date last modified here is 9-3-2011 so    7       A. You know, I'm not entirely certain
 8   that would have been whenever I sent this file.    8   that new idea refers to the 10th district at
 9   I don't know how many days before that or weeks    9   all. If you look at the McCain numbers for the
10   that new file name came into use. I'm not         10   as of July 25 versus this, you know, Exhibit 5
11   sure.                                             11   versus Exhibit 8, you'll notice that the first
12      Q. You said that the file name came into       12   district is different, the second is different,
13   use or the idea of creating the district?         13   the third is different, the fourth is
14      A. For me, that's one in the same. The         14   different. I mean, these are -- this is a
15   new file name would have come into existence at   15   significantly different map across the entire
16   the same time as the new map was being -- you     16   state.
17   know, a new iteration was being created.          17          And so without having a picture of
18      Q. We can put some boundaries on it.           18   the as of July 25 map, I couldn't tell you
19   Let's take a look. So back, in fact, as early     19   specifically what new idea's referring to. It
20   as July, in Exhibit 5, as early as July 25,       20   could have been a new idea in regards to a
21   2011 there was a new District 10 open in PVI of   21   different part of the state. It may not have
22   D+15. Do you see that?                            22   been the 10th district.
23      A. Just a second. Okay.                        23       Q. I'm not asking about the meaning of
24      Q. Does refresh your recollection that         24   the phrase "new idea." I'll ask my question
25   the fact of creating a new district around        25   more clearly this time.


                                                                       33 (Pages 374 to 377)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 35 of 87 PAGEID #:
                                     19850
                                       Page 378                                              Page 379
 1          A. Kincaid - CONFIDENTIAL                 1         A. Kincaid - CONFIDENTIAL
 2       A. Okay.                                     2      A. Okay.
 3       Q. I'm saying whether or not an idea of      3      Q. Mr. Whatman is emailing to you. You
 4    creating a new district --                      4   have no reason to doubt you received this
 5       A. Uh-huh.                                   5   email; is that right?
 6       Q. -- in the Franklin County area --         6      A. Where it says "Adam, did we tell you
 7       A. Okay.                                     7   we need the four-way split?"
 8       Q. -- which was initially designated as      8      Q. Yeah.
 9    10 --                                           9      A. Yeah, I have no reason to doubt I
10       A. Uh-huh.                                  10   received that email.
11       Q. -- whether or not that idea was          11      Q. Okay. And that was also -- no reason
12    something you were working on as of July 25,   12   to doubt that Mr. DiRossi and Ms. Mann were
13    2011, consistent with Exhibit 5.               13   included in that email string; is that right?
14       A. I mean, clearly it was something we      14         MR. SHEEHY: Objection to form.
15    were looking at as of July 25.                 15      A. No.
16       Q. Right. And that the -- as we said        16      Q. Okay. It's part of the
17    before, that had certain effects on the PVI    17   collaboration; is that right?
18    scoring for 12 and 15; correct?                18      A. Yeah, yes.
19       A. Yes.                                     19      Q. Do you have a recollection of what
20       Q. September 3, 2011, 11:54 a.m. email      20   the phrase "four-way split" meant?
21    in Exhibit 7.                                  21         MR. SHEEHY: Objection to form.
22       A. Exhibit 7?                               22      A. I didn't last time, but you and I,
23       Q. Yeah. It's a long email string.          23   when we went through the whole process and
24       A. Let's see.                               24   looked at the screenshots, four-way split had
25       Q. It's on page 4 of 8.                     25   to do with four districts splitting up Franklin

                                       Page 380                                              Page 381
 1          A. Kincaid - CONFIDENTIAL                 1         A. Kincaid - CONFIDENTIAL
 2   County.                                          2          MR. SHEEHY: Objection to form.
 3      Q. That was an alternative to creating a      3      A. That would have been my
 4   new district in Franklin County that would       4   understanding.
 5   include most of Franklin County within it; is    5      Q. Do you recall a conference call with
 6   that right?                                      6   them about this issue, about wanting to
 7      A. That's correct.                            7   discussion the option between the new district
 8      Q. Two different options, in other            8   in Franklin County versus the four-way split?
 9   words. One is create a whole new district        9          MR. SHEEHY: Objection to form.
10   around Franklin County; the other is split it   10      A. Like I said before, I don't recall
11   up four ways. Is that right?                    11   having any conference calls with Ray or
12      A. That's correct.                           12   Heather.
13          MR. SHEEHY: Objection to form.           13          MR. FRAM: Let's take a look then
14      Q. Those are two options that were being     14      at -- let's see. This is a document
15   considered around September 3, 2011; is that    15      that was produced after your deposition.
16   right?                                          16      This is OHCF0001438.
17          MR. SHEEHY: Objection to form.           17      (Exhibit No. 45 was marked for
18      A. I suppose so, yes.                        18      identification.)
19      Q. And he said: "Did we tell you we          19   BY MR. FRAM:
20   needed the four-way split?"                     20      Q. Mr. Kincaid, looking at this
21          Do you see what Mr. Whatman's saying     21   document, this appears to be the exact same
22   there?                                          22   format as the other change sheets we have been
23      A. Yes.                                      23   looking at; isn't that right?
24      Q. Do you understand who "we" was in         24      A. Yes.
25   that? Talking about Mr. DiRossi and Ms. Mann?   25      Q. You created this, didn't you?


                                                                     34 (Pages 378 to 381)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 36 of 87 PAGEID #:
                                     19851
                                         Page 382                                              Page 383
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2           MR. SHEEHY: Objection, form.               2   BY MR. FRAM:
 3       A. It seems likely that I did.                 3      Q. The metadata for this document --
 4       Q. Do you see the title Four-Way Split         4   refresh your recollection about the date. Just
 5    up there?                                         5   to point you down to the created date of
 6       A. I do.                                       6   9-6-2011, do you see that?
 7       Q. Is this a change sheet that you             7      A. Yes.
 8    generated to show what the -- to depict           8      Q. And does that refresh your
 9    analysis of what the four-way split would look    9   recollection as to the approximate date you
10    like? Is that right?                             10   were working generating a change sheet for the
11           MR. SHEEHY: Objection to form.            11   four-way split?
12       A. This would have reflected the              12      A. It says at the top, as you see here,
13    partisan makeup of it, yes.                      13   four-way split as of September 6, so it -- it
14       Q. There's no open -- there's no 10-Open      14   says at the top of the document four-way split
15    district here; is that right?                    15   as of September 6 so it seems like it was as of
16       A. That's correct.                            16   September 6.
17       Q. That's because the four-way split,         17      Q. Okay. Once again, on the left hand,
18    like you say, was dividing up Franklin County    18   current, that's under the pre-redistricting
19    four ways. It wasn't creating a new district     19   map, the 18 districts; is that right?
20    centered in Franklin County; correct?            20      A. That would have been as of, yes,
21       A. That's right.                              21   January of 2011 before redistricting.
22           MR. FRAM: Now, the metadata, let's        22      Q. And you see there are six elections
23       mark that as 46.                              23   that are indicated there? Do you see those
24       (Exhibit No. 46 was marked for                24   columns?
25       identification.)                              25      A. Yes.

                                         Page 384                                              Page 385
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2       Q. I think, as we indicated, when you          2      A. No.
 3   actually did the averaging you used a function.    3      Q. Proposed District --
 4   You only used five of them; is that right?         4      A. Proposed District 1, R+6, yes.
 5       A. That's correct.                             5      Q. That's right. And the same thing for
 6       Q. And same thing's true. If you look          6   district 2. It's an R+8; is that right?
 7   at the four-way split, you've got -- similarly,    7      A. Yes.
 8   you've got those six elections but you got the     8      Q. And District 3, that's an R+4; is
 9   Ohio GOP average. That's just for the five; is     9   that right?
10   that right?                                       10      A. Yes.
11       A. Yes.                                       11      Q. And so on down that line until you
12       Q. Okay.                                      12   get to 13 of them; is that right? Okay.
13       A. As we covered before.                      13           MR. FRAM: I've put in front of you
14       Q. And if we go down looking at the PVI       14      what are Exhibit 8, BRADEN001387; and
15   values under the four-way split on the far        15      Exhibit 45, OHCF001438.
16   right, do you see those?                          16      A. Okay.
17       A. Yes.                                       17      Q. Look for some of the differences
18       Q. And if I count correctly, 13               18   that -- in Exhibit 8 there was a pairing of
19   districts which have R+ PVI scores, do you see    19   Turner and Austria.
20   that?                                             20           Do you see that?
21       A. I do.                                      21      A. Yes.
22       Q. And just for the record, I'll just         22      Q. But in Exhibit 45, the four-way
23   state it to make sure I'm reading this right.     23   split, they each have their own district; is
24   So that means for the proposed District 1 would   24   that right?
25   be R+6; is that right?                            25      A. Yes.

                                                                       35 (Pages 382 to 385)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 37 of 87 PAGEID #:
                                     19852
                                          Page 386                                              Page 387
 1          A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2        Q. Kaptur and Kucinich, they're paired         2       A. Okay.
 3    in both of them; is that right?                    3       Q. I'm saying in that three-day period
 4        A. Yes.                                        4   do you remember changing the incumbent
 5        Q. And Renacci is paired with Sutton in        5   pairings?
 6    Exhibit 45, the four-way split.                    6          MR. SHEEHY: Objection to form.
 7           Do you see that?                            7       A. If you go back and look at Exhibit 7,
 8        A. Yes.                                        8   it seems pretty clear from those emails that
 9        Q. But not in -- not in Exhibit 8, not         9   the four-way split map and the new idea map
10    in BRADEN001387, the ones with the word           10   were -- existed at the same time so I don't
11    Franklin County sinkhole.                         11   think I changed the pairings. I think they
12        A. Yes.                                       12   were two different drafts.
13        Q. Do you recall changing some of these       13       Q. Two different ideas were on the
14    incumbent pairings between the -- what's          14   table, and I --
15    labeled as the Franklin County sinkhole           15       A. Two different ideas. It's not that I
16    spread -- map and the four-way split?             16   would change one from this to this, I think
17           MR. SHEEHY: Objection to form.             17   they're just two simultaneous maps.
18        A. Do I recall changing them?                 18       Q. So but in the period generally
19        Q. Well, let me back up for a minute.         19   between -- in early September, the two ideas
20    If the metadata's correct, Exhibit 8 was sent     20   were on the table, the four-way split idea and
21    on or about September 2 or 3, 2011.               21   this new district in Franklin County. They
22        A. Okay.                                      22   were both on the table at the same time; is
23        Q. And if the metadata's correct and the      23   that right?
24    labeling is correct, Exhibit 45's within a few    24       A. That seems to be the case, yes.
25    days, September 6.                                25       Q. And if you compare the PVI scorings

                                          Page 388                                              Page 389
 1          A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2    in Exhibits 8 and 45 --                            2   there's a lower R scoring in the four-way
 3       A. Uh-huh.                                      3   split. Do you see that in Exhibit 45? And in
 4       Q. -- it seems like for five of the             4   particular, District 2 went from an R+10 in
 5    districts, the PVI scorings are the same. That     5   what I'll call the Franklin County sinkhole map
 6    would be Districts 1, they're both R+6; is that    6   down to R+8 in the four-way split.
 7    right?                                             7          Do you see that?
 8       A. Yes.                                         8       A. I see that. I don't think I would
 9       Q. And District 6, they're both the same        9   characterize it as it went down. These are --
10    at R+5; is that right?                            10   like we just talked about, these are two
11       A. Yes.                                        11   simultaneous maps.
12       Q. And at District 8, they're both the         12       Q. Okay.
13    same --                                           13       A. So it's not that one's changing to
14       A. Yes.                                        14   the other one; they're different maps.
15       Q. -- at R+11?                                 15       Q. Okay.
16       A. Uh-huh.                                     16       A. So the districts are going to be
17       Q. Okay. And at District 14, it also           17   different, significantly different.
18    seems to be the same at R+3. Do I have that       18       Q. Fair enough. I didn't mean to create
19    right?                                            19   a temporal suggestion in my question. Let me
20       A. Yes.                                        20   clean it up a little bit.
21       Q. Okay.                                       21          When one compares the two maps, there
22       A. District 7's also the same.                 22   are several districts where there's a lower R+
23       Q. And District 7 also? Okay.                  23   scoring under the PVI column; correct?
24       A. They're both R+5 seats.                     24       A. Yes. If you are comparing the two
25       Q. But there's several districts where         25   maps simultaneously, the second would be more


                                                                        36 (Pages 386 to 389)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 38 of 87 PAGEID #:
                                     19853
                                         Page 390                                               Page 391
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   Republican than the other second, yes.             2      Q. And similarly for CD 5, it goes down
 3       Q. Second?                                     3   from R+7 -- that's Latta's district -- down to
 4       A. The second in the --                        4   an R+4 between the spreadsheet with the words
 5       Q. CD 2?                                       5   "Franklin County sinkhole" on it and the
 6       A. Yes.                                        6   four-way split spreadsheet; is that right?
 7       Q. CD 2, which is stronger Republican          7      A. Yes.
 8   strength in the --                                 8      Q. And then for Tiberi in District 12 it
 9       A. In the BRADEN001387.                        9   goes down from an R+10 in the spreadsheet that
10       Q. 137, which has the words "Franklin         10   has "Franklin County sinkhole" on it down to
11   County sinkhole" on it?                           11   R+5 in the four-way split.
12       A. Uh-huh.                                    12          Do you see that?
13       Q. Okay. And similarly, CD 3, it goes         13      A. I do.
14   from R+6 in that the spreadsheet with the words   14      Q. And for District 15, which is
15   "Franklin County sinkhole" on it down to R+4 in   15   Stivers, it goes down from an R+6 in the
16   the four-way split spreadsheet; correct?          16   spreadsheet that's got "Franklin County
17       A. Third?                                     17   sinkhole" on it down to R+5 in the four-way
18       Q. CD 3.                                      18   split spreadsheet; is that right?
19       A. Yes.                                       19      A. Yes.
20       Q. And for CD 4, it goes from R+8 down        20      Q. So as a general matter, the
21   to an R+5 between the spreadsheet with the        21   spreadsheet that has the "Franklin County
22   words "Franklin County sinkhole" on it down to    22   sinkhole" words on it had stronger Republican
23   the spreadsheet with the words "four-way          23   PVI scorings than did the four-way split
24   split"; is that right?                            24   option; is that right?
25       A. Yes.                                       25          MR. SHEEHY: Objection to form.

                                         Page 392                                               Page 393
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2       A. The Franklin County sinkhole map            2       A. Which option was going to be proposed
 3   had -- the districts that were Republican had      3   by whom?
 4   higher overall -- as a general statement had       4       Q. First of all, do you recall any
 5   higher R+ scores than the four-way split, I        5   conversation with anything you were considering
 6   guess.                                             6   proposing to Mr. Whatman? Take it each step.
 7       Q. Thank you.                                  7           MR. SHEEHY: Objection to form.
 8       A. It also had another Democrat seat           8       A. These are both drafts that we had
 9   than the other one did.                            9   worked on with the delegation and, you know,
10       Q. All right. So the tradeoff would be        10   presented to -- with Mr. Whatman, you know,
11   it was -- in one of them there were 13            11   over this -- the Ohio legislature, you know, to
12   Republican seats that had stronger Republican     12   bring in Heather and the Ohio legislature.
13   PVI and the other only had 12; is that right?     13       Q. Do you recall any discussion as to
14          MR. SHEEHY: Objection to form.             14   which way to go, whether to go for the 13-3 map
15       A. Yes. I mean, the four-way split map        15   versus the 12-4 map?
16   had 13 districts that could have sent a           16           MR. SHEEHY: Objection to form.
17   Republican to Congress and three that sent a      17       A. When you say R -- our proposal for
18   Democrat, and the other one had, you know, 12     18   which one they should choose of the two? Is
19   seats that were likely sending a Republican in    19   that what you're asking?
20   Congress, and four Democrats.                     20       Q. Basically, at a certain point you've
21       Q. You say both options were on the           21   testified there were two options on the table.
22   table. Do you recall any conversation as to       22       A. Yeah.
23   which option was going to be proposed or          23       Q. At the end of the day, you picked one
24   recommended?                                      24   or the other; is that right?
25          MR. SHEEHY: Objection to form.             25       A. I didn't pick one or the other.


                                                                       37 (Pages 390 to 393)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 39 of 87 PAGEID #:
                                     19854
                                        Page 394                                               Page 395
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2      Q. Somebody picked one or the other.            2   go for 12-4 versus 13-3 is your understanding?
 3   I'm trying to understand the process towards       3          MR. SHEEHY: Objection to form.
 4   getting to the result of picking one or the        4      A. I don't know who made that decision
 5   other, like any conversations, any                 5   or how that decision was made apart from that.
 6   communications, like which one to pick?            6   I do recall being told that the Democrats in
 7          MR. SHEEHY: Objection to form.              7   the Ohio legislature were willing to vote for
 8      A. You saw those emails before that             8   the new map if it created four Democrat seats
 9   we've already have gone through. They asked        9   versus three.
10   for both maps. Both options. The Ohio             10      Q. And who told you that?
11   legislature looked at the two of them and made    11      A. Mr. Whatman.
12   a decision. I wasn't part of that                 12          MR. SHEEHY: Objection.
13   conversation.                                     13      Q. Do you recall around when he told you
14      Q. Okay, so who was -- the conversation        14   that?
15   as you understand it involved Ms. Mann,           15          MR. SHEEHY: Objection to form.
16   Mr. DiRossi, Mr. Whatman?                         16      A. It would have been around the time
17      A. No.                                         17   that the map was -- the final map was being
18          MR. SHEEHY: Objection to form.             18   proposed and moving toward passage.
19      A. No, it was -- Ray and Heather took          19      Q. The final map, we're talking about
20   those maps and I think showed them to -- made     20   HB 319 or a later one, 369?
21   changes in various things and did things on       21      A. 319.
22   their end with the Ohio state legislature, and    22      Q. Okay. Do you have an understanding
23   somewhere with the Ohio state legislature         23   of how the Democrats voted on 319?
24   decided which way to go.                          24      A. From my recollection, several
25      Q. So they made the decision whether to        25   Democrats voted for 319. It was a bipartisan

                                        Page 396                                               Page 397
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   support of --                                      2       A. I wasn't part of that conversation.
 3      Q. About three in the House.                    3       (Exhibit No. 47 was marked for
 4      A. Okay.                                        4       identification.)
 5      Q. The overwhelming majority of                 5          MR. FRAM: So we got up to
 6   Democrats voted against 319?                       6       September 6. I want to take us to
 7      A. I know that some did, though.                7       September 8.
 8      Q. But a tiny minority? Do you have a           8   BY MR. FRAM:
 9   memory? Do you have a memory of the numbers?       9       Q. This is an email string. The Bates
10      A. I don't remember the exact numbers.         10   number, though, applies to all of them,
11   I know that some Democrats were willing to vote   11   00023234. And let me just start with the first
12   for that map and then voted more than voted for   12   page with you.
13   the next one.                                     13          September 8, 2011 email at 4 o'clock
14      Q. Okay. But on this one, we trying to         14   in the afternoon from Tom Hofeller to Mark
15   figure out the 12-4. I'm trying to figure out     15   Braden entitled New Idea 3.
16   whether you have any recollection of saying the   16          Do you see that?
17   12-4 was being chosen because that's what the     17       A. I'm sorry, from Tom to Mark?
18   Democrats wanted.                                 18       Q. From Tom Hofeller. I'm looking at
19          MR. SHEEHY: Objection to form.             19   the second email. Sorry about that.
20      A. I don't think it was why it was             20       A. Yeah.
21   chosen but I think it was a part of that          21       Q. It's from Dr. Hofeller to Mr. Braden
22   decision-making process.                          22   on September 8, 2011 at 4 p.m. Subject re: New
23      Q. Do you have any idea why it was             23   Idea 3.
24   chosen?                                           24          Do you see that?
25          MR. SHEEHY: Objection to form.             25       A. Yes.


                                                                       38 (Pages 394 to 397)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 40 of 87 PAGEID #:
                                     19855
                                         Page 398                                              Page 399
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2      Q. I think you've already testified that        2   you come up with the -- you are very precise
 3   thofeller@RNCHQ.org, do you recognize that as      3   about naming things. Did you come up with a
 4   Mr. Hofeller's email address in 2011; correct?     4   New Idea 3?
 5      A. Yes, that was Tom Hofeller.                  5          MR. SHEEHY: Objection to form.
 6      Q. Hofeller. I apologize. Hofeller's            6       A. I think it's likely I named a
 7   email address. And I don't know if you             7   iteration New Idea 3.
 8   recognize Mr. Braden's email address or not.       8       Q. Okay. Go back to the -- in Outlook,
 9      A. I don't.                                     9   the chronological order and spatial are
10      Q. Now, this title, New Idea 3, does it        10   reversed so to get the earliest in time we have
11   ring a bell in terms of what New Idea 3 was?      11   to go to the end document. So if you go to the
12          MR. SHEEHY: I'm just going to              12   September 8, 2011 at 1:05 p.m., do you see
13      object. I don't see Adam being copied          13   that?
14      on any of these emails.                        14       A. Yes.
15          MR. FRAM: I just haven't asked him         15       Q. You see that Dr. Hofeller is sending
16      that question. We don't have to make           16   Mr. Braden a DVF plan file. Do you see that
17      those statements. There's no question          17   reference?
18      pending on that.                               18       A. Yes.
19      Q. I'm just asking. Just so we are             19       Q. Do you have an understanding of what
20   clear, I just want to know whether or not you     20   a DBF plan file is?
21   have any idea what New Idea 3 is.                 21       A. A DBF plan file is a block
22      A. Not to be glib, but I'm assuming New        22   equivalency or block assignment file.
23   Idea 3 is the third iteration of the new idea     23       Q. Okay. Were you aware that such a
24   that we talked about before.                      24   file was being sent to Mr. Braden?
25      Q. That was kind of my guess also. Did         25       A. No, I don't remember this.

                                         Page 400                                              Page 401
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2       Q. Okay. Do you see referencing that           2   County?
 3   Dr. Hofeller had put Hamilton back the way it      3          MR. SHEEHY: Objection to form?
 4   was except for five persons needed to reunite      4      A. No. Like I testified before, I don't
 5   three cities?                                      5   recall Tom giving me any advice as to anything
 6          Do you see that?                            6   to change anywhere in the map. I don't recall
 7       A. I do.                                       7   him sending me a file, but this email says that
 8       Q. And it says: "I gave the plan to            8   he sent me a file, but it doesn't say he gave
 9   Adam as directed."                                 9   me any direction on the Hamilton County map,
10       A. I see that.                                10   so --
11       Q. Do you recall Dr. Hofeller giving you      11      Q. It does say: "I gave the plan to
12   any plans in September 2011?                      12   Adam as directed." Do you see that?
13          MR. SHEEHY: Objection to form.             13      A. Yeah. I'm agreeing with you that it
14       A. No. I mean, like I testified before,       14   says that, I just don't remember him giving me
15   I don't recall Tom giving me any block            15   the file, that's all.
16   assignment files, but he says he did so he may    16      Q. Do you recall whether Mr. Braden was
17   have. But I do not recall that.                   17   giving directions to Dr. Hofeller about what to
18       Q. Okay. Do you recall any changes            18   include in different districts?
19   being made to Hamilton County?                    19          MR. SHEEHY: Objection to form.
20          MR. SHEEHY: Objection to form.             20      A. I wasn't privy to Mark and Tom's
21       A. There were lots of changes made to         21   conversations so I don't know what they talked
22   Hamilton County over the course of the drafting   22   about.
23   of the map, so yeah, I remember.                  23      Q. Then going to a little later in the
24       Q. Do you recall Dr. Hofeller ever            24   afternoon, around 2:25 in the afternoon, do you
25   suggesting to you to make changes in Hamilton     25   see that email from Dr. Hofeller to Mr. Braden?


                                                                       39 (Pages 398 to 401)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 41 of 87 PAGEID #:
                                     19856
                                         Page 402                                              Page 403
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2        A. Yes.                                       2      A. That's -- yes.
 3        Q. It says: "Mike, Franklin won't work        3      Q. You remember that. Okay.
 4    because of one of the cities I moved in the       4          And at one point, somebody thought he
 5    County has our incumbent in it."                  5   lived at 1971 Concord Road.
 6           Do you see that?                           6          Do you see that?
 7        A. Yes.                                       7      A. Yeah, I see that in the email here.
 8        Q. Do you recall any conversations about      8      Q. Yeah. But previously, that you had
 9    Franklin County not working because an            9   thought he lived in Grandview Heights; is that
10    incumbent was in the new Franklin County         10   right?
11    district and should not have been?               11      A. It looks like that's the case, yes.
12           MR. SHEEHY: Objection to form.            12      Q. And that Mr. Braden says he sent the
13        A. I don't recall a conversation with        13   right address because Stivers had just bought
14    Tom about it, but I recall a conversation with   14   that house. Do you see that going up in the
15    Steve Stivers about it, so --                    15   3:39 p.m.?
16        Q. And if you go up a little bit higher      16      A. Yes.
17    up in the chain --                               17      Q. Do you recall whether -- so
18        A. Mike, I mentioned before.                 18   Mr. Braden was the source of the correct
19        Q. -- it's talking about Steve Stivers       19   address for Representative Stivers --
20    as the person being referred to by               20          MR. SHEEHY: Objection to form.
21    Dr. Hofeller.                                    21      Q. -- as far as you know?
22        A. Uh-huh.                                   22          MR. SHEEHY: Objection to form.
23        Q. And the problem was whether or not        23      A. Mark apparently sent that address to
24    he -- someone had the right address? Is that     24   Tom. I didn't recall receiving that address
25    what --                                          25   from Mark. Tom probably told me I had the

                                         Page 404                                              Page 405
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   wrong address and then Mr. Stivers apparently,     2   that I don't have any memory of. So I don't
 3   you know, definitely told me that, so --           3   have a memory of him removing anything from
 4      Q. Okay. Now looking at the 3:18 p.m.           4   downtown Franklin County -- Columbus. So all I
 5   email, read the whole thing if you can please      5   can go off of is what Tom is saying here to
 6   that's short. One paragraph.                       6   Mark in this email. I don't have a memory of
 7      A. Okay.                                        7   him doing that.
 8      Q. And you notice it says: "The area            8       Q. Okay. You don't remember him
 9   Adam has on his version included Grandview         9   affirmatively not doing it, you just don't
10   Heights and some of the more downtown area."      10   remember one way or the other?
11          Do you see that?                           11       A. I have no memory of this.
12      A. Yes.                                        12       Q. Do you know whether Dr. Hofeller was
13      Q. And then there's a reference where it       13   in direct communication with Mr. DiRossi or
14   says: "Which I took out of the map I sent."       14   Ms. Mann at any point?
15          Do you see that?                           15          MR. SHEEHY: Objection to form.
16      A. I see that.                                 16       A. Not to my knowledge.
17      Q. Do you recall Dr. Hofeller at any           17       Q. With Mr. Whatman?
18   point taking certain downtown areas out of the    18          MR. SHEEHY: Objection to form.
19   Franklin County map? Strike that.                 19       A. I'm sorry?
20          Do you recall Dr. Hofeller at any          20       Q. Was he in communication with
21   point taking any of the downtown area out of      21   Mr. Whatman about changes to the map?
22   the proposed District 15?                         22       A. Tom Hofeller?
23          MR. SHEEHY: Objection to form.             23       Q. Yes.
24      A. Like I said before, I don't recall          24          MR. SHEEHY: Objection to form.
25   receiving files from Tom so this is something     25       A. Not to my knowledge, I don't know.


                                                                       40 (Pages 402 to 405)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 42 of 87 PAGEID #:
                                     19857
                                         Page 406                                             Page 407
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2      Q. Do you know whether or not -- what           2       Q. So heavily Democratic area?
 3   would happen to any changes he made in the map     3       A. That seems --
 4   that he said that he was sending to Mr. Braden?    4          MR. SHEEHY: Objection to form.
 5           MR. SHEEHY: Objection to form.             5       A. That seems likely.
 6      A. Based off this email chain, Tom made         6       Q. Is it your understanding that
 7   changes and gave those changes to me. I don't      7   downtown Columbus was a heavily Democratic
 8   recall getting those changes from Tom. So it       8   area?
 9   seems like Tom is referring to changes that he     9          MR. SHEEHY: Objection to form.
10   made in -- at this 3:18 email that he gave to     10       A. Yes.
11   me on September 8.                                11       Q. So the dog meat voting territory was
12      Q. Now, there's a reference to,                12   heavily Democratic territory; is that right?
13   quote-unquote, "dog meat voting" territory.       13          MR. SHEEHY: Objection to form?
14           Do you recall -- do you see that?         14       A. Based off of these two sentences
15      A. Yes.                                        15   here, I assume that's what he's saying.
16      Q. Do you have any understanding of what       16       Q. Looking at the September 82011 email
17   that means, dog meat voting?                      17   at 3:42 p.m., again going later in the
18           MR. SHEEHY: Objection to form.            18   afternoon.
19      A. He calls it awful voting territory in       19       A. Okay.
20   the next sentence, so that's what I'm --          20       Q. Again, Dr. Hofeller to Mr. Braden.
21      Q. What does awful voting territory            21   Would you please read that short paragraph?
22   mean?                                             22       A. Okay.
23           MR. SHEEHY: Objection to form.            23       Q. Then it says: "Adam is changing the
24      A. I can only assume Tom meant by that         24   NE-including the Black district."
25   that it was not a friendly area to Republicans.   25          Do you see that?

                                         Page 408                                             Page 409
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2      A. I do.                                        2         MR. SHEEHY: Objection to form.
 3      Q. Okay. Do you recall any changes you          3      A. No, I don't recall any conversations
 4   were making in northeast Ohio --                   4   about version control.
 5          MR. SHEEHY: Objection to form.              5      Q. You had a version of the map; right?
 6      Q. -- around that time?                         6         MR. SHEEHY: Objection to form.
 7          MR. SHEEHY: Objection to form.              7      A. Yes, definitely I had a version of
 8      A. Apart from what's laid out above, I          8   the map.
 9   don't have any other recollections about what      9      Q. Did anybody else?
10   was being changed in northeast Ohio at that       10      A. It seemed like Tom had a version of
11   time.                                             11   the map. Ray and Heather would have had a
12      Q. Was this district -- do you have an         12   version of the map. Since we were all working
13   understanding of what, quote-unquote, "the        13   separately and collaboratively, we would have
14   Black district" was?                              14   had different iterations of maps.
15      A. That would have been Marsha Fudge's         15         MR. FRAM: I want to mark next as
16   district, which is 11.                            16      48 an email string with Bates number
17      Q. Okay. And it says: "You are running         17      REV_00023184.
18   into some version control. Maybe Adam should      18      (Exhibit No. 48 was marked for
19   have the controlling map, but you need to talk    19      identification.)
20   with him directly about his changes in the NE."   20   BY MR. FRAM:
21          Do you see that?                           21      Q. Turning to the second email in the
22      A. I do.                                       22   chain, Friday, September 9, 2011 at 1:06 p.m.
23      Q. Do you remember any discussions about       23   do you see that?
24   version control as you were working on the        24      A. I do.
25   proposed map?                                     25      Q. Is that an email that you sent to


                                                                       41 (Pages 406 to 409)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 43 of 87 PAGEID #:
                                     19858
                                         Page 410                                             Page 411
 1          A. Kincaid - CONFIDENTIAL                  1          A. Kincaid - CONFIDENTIAL
 2    Mr. Braden, Mr. -- and Mr. Whatman on            2   voting age population; is that right?
 3    September 9, 2011?                               3      A. That's correct.
 4       A. Yes.                                       4      Q. And in the -- the day before, in the
 5       Q. And you say right above it -- you see      5   September 8 email, Dr. Hofeller is telling
 6    there Mr. Braden's forwarding it to              6   Mr. Braden that you're going to be adjusting
 7    Dr. Hofeller.                                    7   the Black district.
 8           Do you see that?                          8          Do you see that?
 9       A. I do see that.                             9      A. I see that.
10       Q. Okay. And that's at 5:24 p.m. Do          10      Q. Okay. And then he -- you see in the
11    you see it?                                     11   subsequent emails on Exhibit 47 there's a
12       A. I do.                                     12   question as to whether or not you'd be
13       Q. Did you know that Mr. Braden was          13   increasing the Black voting age population in
14    forwarding your emails to Dr. Hofeller?         14   District 11.
15       A. I didn't know that, no.                   15          Do you see that?
16       Q. Now, in your email it says that           16      A. Yes.
17    you're attaching certain documents.             17      Q. And, in fact, just looking now at
18           Do you see that?                         18   Exhibit 48, does it refresh your recollection
19       A. Yes.                                      19   that, in fact, you did increase the Black
20       Q. And you're indicating that for            20   voting age population in District 11 moving it
21    District 11, which you just testified before,   21   up from about 50.04 up to 50.90?
22    that the NHBVAP has now been adjusted.          22      A. I see that.
23           Do you see that?                         23          MR. SHEEHY: Objection to form.
24       A. Yes.                                      24      Q. Okay. Do you recall doing that?
25       Q. That stands for non-Hispanic Black        25      A. Yeah.

                                         Page 412                                             Page 413
 1         A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2      Q. Okay. And do you recall doing that          2   BY MR. FRAM:
 3   at Dr. Hofeller's request?                        3        Q. Drawing your attention to the bottom
 4      A. No, it was --                               4   of the document, it appears to have attachments
 5          MR. SHEEHY: Objection to form.             5   that are listed there in the metadata. Do you
 6      A. -- definitely not at Tom Hofeller's         6   see that? It says source/attached, and then
 7   request.                                          7   it's got a bunch of REV numbers.
 8      Q. Was that at Mr. Braden's request?           8          Do you see that?
 9          MR. SHEEHY: Objection to form.             9        A. Yes.
10      A. No. This was -- this change was            10        Q. Okay. Those numbers, those REV
11   made -- I didn't talk to Mark. Mark had          11   numbers, I believe those numbers were put on
12   advised Whatman, I believe, he was concerned     12   by -- did you put those numbers, REV, an
13   about some issues and so Tom had asked -- Tom    13   abbreviation you used or is that something
14   Whatman had asked me to make those changes.      14   your --
15      Q. Okay. So you did it at Tom Whatman's       15        A. I don't know what --
16   request?                                         16        Q. -- counsel put on?
17      A. I did it at Mark Braden's request via      17        A. -- that refers to.
18   Tom Whatman.                                     18        Q. I'll state for the record these are
19      Q. Okay.                                      19   numbers that we received with the documents and
20      A. It was definitely not Hofeller.            20   they were produced by your counsel so I don't
21          MR. FRAM: Now looking at -- let's         21   know who put them on, you or your counsel.
22      mark next as 49 the metadata for              22   Those numbers line up with them, and I'll show
23      Exhibit 48. We will mark it as 49.            23   you one of them right now, in fact. So you see
24      (Exhibit No. 49 was marked for                24   the reference to REV_00023188 and those
25      identification.)                              25   attachments?


                                                                      42 (Pages 410 to 413)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 44 of 87 PAGEID #:
                                     19859
                                         Page 414                                              Page 415
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2       A. Uh-huh.                                     2   about September 9, 2011.
 3       (Exhibit No. 50 was marked for                 3      A. Seems to be. You'll notice from
 4       identification.)                               4   before, map as of September 9 lines up with the
 5   BY MR. FRAM:                                       5   header like I was talking about before with the
 6       Q. Please take a look at Exhibit 50.           6   naming --
 7   This is a document you created?                    7      Q. Right.
 8       A. It looks like all the other changes         8      A. -- which is why I was skeptical of
 9   sheets.                                            9   the other one.
10       Q. Right. In fact, the number here,           10      Q. I understand. Now, this one
11   00023188, does this refresh your recollection     11   architecture, if you will, of this map looks
12   that, in fact, this was attached on September 9   12   like what we had previously -- the document
13   as the change sheet that you said you were        13   this had the phrase "Franklin County sinkhole"
14   sending in your email?                            14   on it, which was Exhibit 8.
15       A. Which email?                               15      A. New Idea, yeah.
16       Q. In your email in Exhibit 48 you say        16      Q. BRADEN001387.
17   you're sending an updated changes spreadsheet.    17      A. Uh-huh.
18          Do you see that?                           18      Q. If you can put those two together,
19       A. Yes.                                       19   the Exhibit 50 and Exhibit 8.
20       Q. And the metadata for that email 48         20      A. Exhibit 50 and?
21   includes 23188 as one of the attachments.         21      Q. 8.
22       A. Yes.                                       22      A. 8? Okay.
23       Q. I'm just asking whether or not the         23      Q. They both have this new
24   September 9 changes sheet, Exhibit 50, was, in    24   District 10-Open at the bottom.
25   fact, the changes sheet you transmitted on or     25          Do you see that?

                                         Page 416                                              Page 417
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2        A. Yes.                                       2       A. Uh-huh.
 3        Q. And the PVI score for -- in each case      3       Q. -- the -- in what I'll call the
 4    is D+16; is that right?                           4   September 9 map, okay, which is Exhibit 50.
 5        A. Yes.                                       5       A. Yes.
 6        Q. In Exhibit 50, the September 9 map,        6       Q. All right, CD 2, which is Schmidt's
 7    if you look at the PVI scorings there and         7   district, the PVI had increased from R+8 to
 8    compare that to the September 6 map, the          8   R+10; is that right?
 9    four-way split.                                   9       A. I wouldn't say it increased; I'd say
10        A. Uh-huh.                                   10   they're different.
11        Q. Get that exhibit out. That's              11       Q. Okay.
12    Exhibit 45. Here we see certain Republican --    12       A. The one in --
13    certain districts have increased Republican      13       Q. Yeah.
14    strength, okay? And in particular, Schmidt's     14       A. -- the September 9 map is 2 -- is 2
15    District 2 the PVI increased from 8 to 10. Do    15   points higher than the September 6 map.
16    you see that? Comparing 45 and 50. You can       16       Q. Fair enough.
17    take your time.                                  17       A. But I wouldn't say it increased,
18        A. Again, this is two different -- they      18   because it's two different maps.
19    didn't increase; these are two different         19       Q. In Jordan's district, which is
20    proposals that were existing simultaneously --   20   District 4 has a higher Republican PVI score.
21        Q. Okay.                                     21   It's 7 in the September 9 map, Exhibit 50, and
22        A. -- at the time of preparing them.         22   it was 5 in Exhibit 45, the four-way split map;
23        Q. Fair enough. If one compares the two      23   is that right?
24    proposals as they existed contemporaneously,     24       A. Yes. They're different, yeah.
25    simultaneously --                                25       Q. It's different in the way I said?


                                                                       43 (Pages 414 to 417)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 45 of 87 PAGEID #:
                                     19860
                                         Page 418                                                Page 419
 1           A. Kincaid - CONFIDENTIAL                   1        A. Kincaid - CONFIDENTIAL
 2        A. Uh-huh.                                     2   own district in the -- in Exhibit 45 that was
 3        Q. Okay. And Latta's district, which           3   old District 3.
 4    was district 5, the four-way split had an R+4      4         Do you see that?
 5    and the September 9, Exhibit 50, has a R+7; is     5      A. I do.
 6    that right?                                        6      Q. But in Exhibit 50, the September 9
 7        A. Yes.                                        7   map now it's a Turner/Austria pairing district.
 8        Q. And gives -- also has a higher on           8         Do you see that?
 9    Republican PVI score in the September 9 map        9      A. Uh-huh, I see that.
10    that's 5 -- R+5 while it was only R+4 in the      10      Q. Although the -- that district now has
11    four-way split map; is that right?                11   a R+6 rating; is that right?
12        A. Yes.                                       12      A. Yes.
13        Q. And similarly, Tiberi's -- Tiberi's        13      Q. Okay. And previously, Turner --
14    now is -- in the September 9 map is an R+10       14   Turner district -- the district Turner had was
15    while it was only R+5 in the four-way split       15   R+4 is that right? Okay.
16    map, Exhibit 45; is that right?                   16         So do you recall whether or not --
17        A. Yes.                                       17   was this a third option that was under
18        Q. Okay. And Stivers in the September 9       18   consideration in this collaborative effort with
19    map, Exhibit 50, is an R+ -- let's see, 7 while   19   Mr. DiRossi and Ms. Mann, Mr. Whatman and
20    in the four-way split map, let's see, it was      20   yourself around September 9?
21    R+5. Do I have that right? Stivers, yeah.         21      A. Third option?
22        A. It was R5 and R7.                          22      Q. Well --
23        Q. Yeah, so it gets -- it's higher by 2       23      A. I'm still only tracking 2.
24    points. Okay, and finally, in Turner's            24      Q. That's what I'm trying to understand.
25    district, that's interesting. Turner had his      25   We had the -- that September 2 or 3 map, which

                                         Page 420                                                Page 421
 1         A. Kincaid - CONFIDENTIAL                     1         A. Kincaid - CONFIDENTIAL
 2   was Exhibit -- let's go through the three           2   no later than September 3.
 3   different exhibits and see if that would be         3       A. I mean, this is -- the new map as of
 4   helpful to get it cleared up. We have               4   September 9 is clearly an iteration of what had
 5   Exhibit 8.                                          5   been -- what I called New Idea that, you know,
 6       A. Okay.                                        6   it has "Franklin County sinkhole" on here so
 7       Q. The map -- the sheet that has the            7   there's still only -- there's only two.
 8   words "Franklin County sinkhole" on it.             8       Q. So there's two basic architectures,
 9       A. Uh-huh, yes.                                 9   one that has the new district around Franklin
10       Q. I believe we dated it around                10   County and the other's the four-way split for
11   September 2 or 3. And then we have the --          11   Franklin County? Is that what you mean?
12   simultaneously, we have the consideration the      12       A. Those would be the two maps that were
13   four-way split, Exhibit 45, which we dated on      13   under consideration.
14   or about September 6.                              14       Q. Okay. So Exhibit 8 and Exhibit 50
15       A. Okay.                                       15   are basically two different iterations of the
16       Q. And then we've got the September 9          16   same basic idea. There may be some details
17   map, Exhibit 50.                                   17   that are different.
18       A. Okay.                                       18       A. Exhibit 8 is an earlier iteration of
19       Q. I'm trying to understand whether            19   Exhibit 50.
20   there are three different options on the table     20       Q. Understood. Okay. We will just call
21   or two at the same time.                           21   that model, you haven't used the word, but the
22          MR. SHEEHY: Objection to form.              22   new Franklin County district approach.
23       A. Well, you said this is September 3.         23       A. It's new map as of September 9 is
24       Q. That's when it seems to have been           24   what I would call it.
25   transmitted. Could have been September 2 but       25       Q. Oh, okay. But that approach -- the


                                                                        44 (Pages 418 to 421)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 46 of 87 PAGEID #:
                                     19861
                                         Page 422                                               Page 423
 1           A. Kincaid - CONFIDENTIAL                  1         A. Kincaid - CONFIDENTIAL
 2    reason why it's just an iteration of Exhibit 8    2          Do you see that?
 3    is because they both are based upon having a      3      A. Yes.
 4    new district in Franklin County.                  4      Q. And in the email itself you talk
 5           MR. SHEEHY: Objection to form.             5   about providing screenshots of major -- of the
 6        A. The architecture of new map is one         6   major counties in question.
 7    that creates a new Democrat seat in Franklin      7          Do you see that?
 8    County, yes.                                      8      A. Yes.
 9        Q. Thank you.                                 9      Q. And does 51, a colored map here,
10        (Recess taken.)                              10   appear to be a screenshot of Lucas County in
11           MR. FRAM: So I'll mark next the           11   District 9?
12        document with -- so as 51 a document         12      A. Yes.
13        with Bates number REV_0023185.               13      Q. And do you recall sending this to
14        (Exhibit No. 51 was marked for               14   Mr. Braden and Mr. Whatman on or around
15        identification.)                             15   September 9, 2011?
16           MR. FRAM: While we're at it, the          16          MR. SHEEHY: Objection to form.
17        metadata on it is marked 52.                 17      A. I don't recall attaching this
18        (Exhibit No. 52 was marked for               18   document to an email and sending it, but I
19        identification.)                             19   recall the email overall. I recall sending the
20    BY MR. FRAM:                                     20   email to Tom and Mark at the time.
21        Q. I'd ask you to turn back to               21      Q. You recall saying were you going to
22    Exhibit 49, which is the metadata on your        22   send -- you were sending them, saying there
23    September 9 email. You see where it says         23   were major counties in question.
24    attachments? We already talked about 23184.      24          Do you see that?
25    The next one down is 23185.                      25      A. Yeah, I see. I'm not disagreeing.

                                         Page 424                                               Page 425
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2        Q. You have no reason to think you            2   email saying you're sending -- attaching
 3    didn't send it.                                   3   screenshots of major counties?
 4        A. Yes.                                       4          Do you see that?
 5        Q. You have no reason to think this was       5      A. Uh-huh, yes.
 6    not one of the attachments.                       6      Q. Do you have any recollection as to
 7        A. No, I have no reason to think it's         7   whether Lucas County was a major county?
 8    not one of the attachments.                       8          MR. SHEEHY: Objection to form.
 9        Q. And my question for you is -- oh,          9      Q. Well, let me back up. Do you have
10    hold on a second. In Exhibit 52 on the           10   any recollection what the phrase "major county"
11    metadata, you see there's a file name 9-9 Ohio   11   meant in your email?
12    Map - Lucas County.jpg?                          12          MR. SHEEHY: Objection to form.
13        A. Yes.                                      13      A. I'd have to see the list of -- or, I
14        Q. Would that be consistent with your        14   mean, I -- I'm assuming you have all of these
15    filing, your naming convention for a JPG         15   documents, so I -- yeah, I'm pretty sure I know
16    document?                                        16   what major counties mean.
17        A. Yeah, it would be consistent with my      17      Q. Okay. What does it mean?
18    naming conventions.                              18      A. It would mean the larger counties in
19        Q. You see in the metadata for               19   the state.
20    Exhibit 51 it indicates creation -- a date       20      Q. We will go through it. I was going
21    modified and a date created of September 9,      21   to go through them one by one. To keep the
22    2011?                                            22   record clear, let's talk about Lucas now.
23           Do you see that?                          23      A. All right.
24        A. Yes.                                      24      Q. Do you have any recollection of why
25        Q. And that's the same date as your          25   Lucas was included on the list?


                                                                       45 (Pages 422 to 425)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 47 of 87 PAGEID #:
                                     19862
                                         Page 426                                               Page 427
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2       A. It's a major county. It's one of the        2   Which County's depicted on this one? Is that
 3   larger counties in the state.                      3   Stark County?
 4       Q. Just because it's larger? Okay.             4       A. The label says Stark County, yeah.
 5       (Exhibit No. 53 was marked for                 5   It's the city of Canton.
 6       identification.)                               6       Q. Right. And Stark County was split up
 7   BY MR. FRAM:                                       7   between three districts?
 8       Q. This is REV_00023186. Again you can         8       A. Yes, I see these three districts.
 9   see this is referenced as one of the               9       Q. Do you recall conversations with
10   attachments in Exhibit 49, the metadata to your   10   anyone about splitting up Stark County?
11   September 9 email.                                11           MR. SHEEHY: Objection to form.
12       A. Yes, I see that.                           12       A. Can you be more specific?
13          MR. FRAM: Why don't we mark as             13       Q. Let me ask you first, this was a map
14       Exhibit 54 metadata for Exhibit 53.           14   you generated; correct?
15       (Exhibit No. 54 was marked for                15       A. Yes.
16       identification.)                              16       Q. Okay. And when you generated it, one
17   BY MR. FRAM:                                      17   of the things that happened was Stark County is
18       Q. And then under file name, it says 9-9      18   split between different districts. I think
19   0hio map - Stark County.jpg on Exhibit 54?        19   it's 7, 16 and 13. Is that right?
20       A. Yes.                                       20       A. That seems to be the case, yes.
21       Q. Is that consistent with your naming        21       Q. Do you recall any communications with
22   convention?                                       22   anyone at any time about splitting Stark County
23       A. Yes.                                       23   between Districts 7, 13, and 16?
24       Q. And does this show a -- this is a map      24           MR. SHEEHY: Objection to form.
25   that includes -- let me ask you a question.       25       A. The only specific conversation I

                                         Page 428                                               Page 429
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   remember is the one that -- the one reflected      2   with your naming convention; correct?
 3   in the email chain that is not reflected in        3       A. Yes.
 4   this map regarding the headquarters, which was     4       Q. Do you have any reason to doubt that
 5   in Stark County. Apart from that, I don't have     5   Exhibit 55 was one of the major counties that
 6   any recollection about a specific conversation     6   you transmitted on or about September 9 as an
 7   regarding Stark County, splitting or otherwise.    7   attachment to Exhibit 48?
 8          MR. FRAM: Okay, why don't we have           8       A. No.
 9       marked next as Exhibit 55 a map that's         9       Q. I forgot to ask that question. It's
10       REV_00023187 and its metadata. So the         10   the same answer as regarding Exhibit 53?
11       map will be 55 and then the metadata          11       A. I don't have any doubt that was one
12       will be 56.                                   12   of the maps, if that's what you're asking.
13       (Exhibit No. 55 was marked for                13       Q. That's what I'm asking.
14       identification.)                              14       A. Yeah.
15       (Exhibit No. 56 was marked for                15       Q. Thank you.
16       identification.)                              16          Do you recall any conversations with
17          MR. FRAM: On 55, REV_00023187 is           17   anyone about the map about Summit County, the
18       the Bates number.                             18   map in 55?
19   BY MR. FRAM:                                      19          MR. SHEEHY: Objection to form.
20       Q. Now, this looks like a map of Summit       20       A. The question's kind of vague.
21   County. Do I have that right?                     21       Q. Let me see if I can do better. You
22       A. Yes.                                       22   recall sending the major counties to Mr. Braden
23       Q. Do you recall any -- so we are clear,      23   and Mr. Whatman on or about September 9. I'm
24   the naming convention on this is the metadata     24   just asking whether or not after they got them
25   9-9 Ohio Map Summit County.jpg is consistent      25   you recall any conversations about the maps you


                                                                       46 (Pages 426 to 429)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 48 of 87 PAGEID #:
                                     19863
                                         Page 430                                               Page 431
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   sent.                                              2       A. Yes.
 3      A. Oh.                                          3       Q. And all the blue's in District 2 and
 4          MR. SHEEHY: Objection to form.              4   1 was Chabot and 2 was Schmidt; right?
 5      A. No, I don't think there was any              5       A. That's correct.
 6   conversation after I sent this to Mark and Tom.    6       Q. You see Warren County is now included
 7      Q. Any emails about them?                       7   in District 1. Do you see that?
 8      A. Not that I recall, no.                       8       A. Yes, it's included in District 1.
 9          MR. FRAM: Okay, let's mark as 57 a          9       Q. Do you recall any conversations with
10      map with REV_23190, a map of Hamilton          10   anybody about that fact, that Warren County was
11      County.                                        11   now going to be included in District 1?
12      (Exhibit No. 57 was marked for                 12         MR. SHEEHY: Objection to form.
13      identification.)                               13       A. Anybody?
14          MR. FRAM: And its metadata will            14       Q. Anybody. Ever talk to anybody about
15      make 58.                                       15   it?
16      (Exhibit No. 58 was marked for                 16       A. I would have told --
17      identification.)                               17         MR. SHEEHY: Objection to form.
18   BY MR. FRAM:                                      18       A. I would have told Congressman Chabot
19      Q. What we see here is Hamilton County         19   that Warren County was in his district.
20   with a little bit of Warren County up in the      20       Q. Did you ever talk with Mr. Whatman
21   right. Do you see that on 57?                     21   about it?
22      A. Yes.                                        22         MR. SHEEHY: Objection to form.
23      Q. And I don't know if it's pink or            23       A. I don't have a specific memory of
24   orange, light red. It is all District 1. Do       24   talking to Mr. Whatman about it.
25   you see that?                                     25       Q. Any communication of any kind?

                                         Page 432                                               Page 433
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2          MR. SHEEHY: Objection to form.              2   as to whose idea it was to include Warren
 3      Q. Any specific memory of it whether it         3   County in District 1?
 4   was in a meeting, whether it was a subject, an     4          MR. SHEEHY: Objection to form.
 5   idea?                                              5       A. No.
 6          MR. SHEEHY: Objection to form.              6       Q. Was that going back to July plans
 7      A. I recall telling Mr. Chabot that             7   that you were doing? Was Warren County always
 8   Warren County was going to be in his district.     8   part of the plan --
 9   But we went through, as we talked about before,    9          MR. SHEEHY: Objection to form.
10   going through the contours of their seats.        10       Q. -- for District 1?
11   Apart from that, I have no memory of a            11       A. I don't recall if it was always part
12   conversation about Warren County.                 12   of the plan or not.
13      Q. Do you recall whose idea -- this            13       Q. Do you know in this collaboration
14   was -- you generated this map, Exhibit 57;        14   from yourself and Mr. DiRossi and Ms. Mann or
15   right?                                            15   Mr. Whatman where this idea generated,
16      A. Yes.                                        16   including Warren County in District 1?
17      Q. Do you have any reason to doubt that        17          MR. SHEEHY: Objection to form.
18   this was not one of the major county maps you     18       A. I don't recall where the origin of
19   transmitted on or around September 9, 2011 --     19   that idea came from.
20          MR. SHEEHY: Objection to form.             20       Q. And you were always -- the maps you
21      Q. -- that's referenced in Exhibit 48?         21   drew regarding District 1, they had Warren
22      A. No.                                         22   County as part of District 1; is that right?
23      Q. No reason to doubt it?                      23          MR. SHEEHY: Objection to form.
24      A. Huh-uh.                                     24       A. I couldn't tell you that every
25      Q. Okay. Do you have any recollection          25   iteration of every map I drew had Warren County


                                                                       47 (Pages 430 to 433)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 49 of 87 PAGEID #:
                                     19864
                                         Page 434                                               Page 435
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   in District 1, because I don't remember, but       2          So for 8, you got -- for District 1,
 3   this map had Warren County in District 1.          3   you see on the far right you see PVI and on the
 4      Q. Do you recall any iterations of              4   far, far right you see the number 7?
 5   District 1 you drew that did not have Warren       5       A. Yes.
 6   County as part of District 1?                      6       Q. And that's the increase in Republican
 7          MR. SHEEHY: Objection to form.              7   voting strength in District 1 as compared to
 8      A. I don't remember every iteration of          8   the pre-redistricting map where it had been a
 9   every map I drew.                                  9   D+1. Do you see that?
10      Q. Okay. Of the ones you remember, do          10       A. Yes.
11   you remember any that did not have Warren         11       Q. Now it can be an R+6 under this
12   County in District 1?                             12   proposal. Do you see that?
13          MR. SHEEHY: Objection to form.             13       A. I see that.
14      A. I don't have a specific memory of a         14       Q. This is the -- Exhibit 8, of course,
15   draft of the map that didn't have Warren County   15   is the changes sheet that has the words
16   as part of District 1, so --                      16   "Franklin County sinkhole" on it.
17      Q. In fact, if we look at your various         17          Was one of the reasons for the
18   changes sheets, they all show an increase in      18   increased Republican strength in District 1 the
19   Republican strength in District 1 from the        19   inclusion of Warren County in District 1 under
20   preexisting map; isn't that the case?             20   the proposal?
21      A. I'd have to look at it.                     21          MR. SHEEHY: Objection, form.
22      Q. We have them right here so we can go        22       A. It would have been one of the
23   back to them. So let's see, exhibits 8, 45,       23   reasons.
24   and 50, okay? So just look at District 1 and      24       Q. Would another reason be not including
25   start with 8 in order.                            25   certain portions of Cincinnati in District 1

                                         Page 436                                               Page 437
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   instead of putting them into District 2?           2       A. Uh-huh.
 3          MR. SHEEHY: Objection to form.              3       Q. -- once again, the same -- same PVI
 4       A. Yes.                                        4   doesn't change. You got R+6 with a delta of 7.
 5       Q. So take those two factors together,         5          Do you see that?
 6   less Democratic votes in Cincinnati on the one     6       A. Yes.
 7   hand and more Republican votes in Warren County    7       Q. And it's the same reason that you got
 8   together resulted in increased Republican          8   Warren County adding Republicans into the
 9   strength for District 1; is that right?            9   district and you've got a certain amount of
10          MR. SHEEHY: Objection to form.             10   Democrats carved out of Cincinnati?
11       A. I have to look at the old map of           11          MR. SHEEHY: Objection to form.
12   District 1 to be able to tell you specifically    12       A. I'd have to see a close-up of the map
13   what did or did not change, yeah, the district    13   for this one to be specific about what made
14   from D+1 to R+6.                                  14   that PVI go up 7 points.
15       Q. One thing that did happen was Warren       15       Q. Part of it was adding Warren County;
16   County got added.                                 16   is that right?
17       A. Between the old map and the new map,       17          MR. SHEEHY: Objection to form.
18   yes.                                              18       A. Let's see if we have any pictures of
19       Q. And that added Republicans to              19   this four-way split anywhere.
20   District 1; is that right?                        20       Q. Maybe we can make this easy. If you
21          MR. SHEEHY: Objection to form.             21   look at Exhibits 48, 45, and 50 --
22       A. It did.                                    22       A. Uh-huh.
23       Q. Now if we look at Exhibit 45, the          23       Q. -- and you look at just District 1 --
24   four-way split, on the changes sheet,             24       A. Okay.
25   Exhibit 45 --                                     25       Q. -- PVI's the same for all three.


                                                                       48 (Pages 434 to 437)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 50 of 87 PAGEID #:
                                     19865
                                         Page 438                                               Page 439
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2       A. Okay.                                       2   For the map that's reflected in 57, Warren
 3       Q. It's R+6 with an increase of 7 points       3   County's clearly part of District 1.
 4   for Republicans for all three.                     4       Q. Right. So it includes -- for all
 5       A. I see that.                                 5   three of them, do you have any -- before, you
 6       Q. So what do you remember about what          6   said as far as -- you can't recall any maps
 7   increased Republican strength in -- for all        7   where Warren County was not in CD 1, so I was
 8   these options, for CD 1 for all the options        8   just going to ask you, for all three wasn't one
 9   Republican strength goes up 7 points under PVI.    9   of the reasons why Republican strength goes up
10       A. Okay.                                      10   for CD 1 in all three iterations, all three
11       Q. So I'm just asking what you remember       11   options, was because Republican votes for
12   about why that happened.                          12   Warren County were added?
13          MR. SHEEHY: Objection to form.             13           MR. SHEEHY: Objection to form.
14       A. I mean, from map to map, iteration to      14       A. And again, Mr. Fram, the only thing
15   iteration, it's hard to remember every            15   I'm saying is I don't recall the county makeup
16   single --                                         16   for the four-way split so I can't say yes to
17       Q. Yeah.                                      17   all of them unless I saw a map for the four-way
18       A. -- county arrangement or --                18   split.
19       Q. Uh-huh.                                    19       Q. Okay. So putting aside the four-way
20       A. -- and precinct arrangement for every      20   split for the other two, for the other two we
21   single --                                         21   will talk about the version for 8 and 50,
22       Q. Right.                                     22   Exhibits 8 and 50 --
23       A. -- iteration of every map, so -- and       23       A. Okay.
24   I don't have a picture of it. It's harder to      24       Q. -- the Franklin County sinkhole and
25   tell you much more than it went up 7 points.      25   the new map as of September 9, those two

                                         Page 440                                               Page 441
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   exhibits.                                          2      A. No.
 3       A. Okay.                                       3      Q. Okay. And looking at the 9-9 Ohio
 4       Q. Was the inclusion of Warren County a        4   Map Franklin County.jpg under the file name in
 5   reason why Republican strength increases in CD     5   the metadata, that's consistent with your
 6   1?                                                 6   naming convention, is it not?
 7       A. Partly, yes.                                7      A. Yes, it is.
 8          MR. SHEEHY: Objection to form.              8      Q. The created date's also September 9,
 9       A. Partly, yes.                                9   2011.
10          MR. FRAM: Why don't we mark next           10          Do you see that?
11       as 59 and 60. 59 will be a map,               11      A. Yes.
12       REV_00023192.                                 12      Q. Okay. Is this a depiction of how
13       (Exhibit No. 59 was marked for                13   Franklin County would be divided up in -- for
14       identification.)                              14   the proposed new CD 10, new district?
15          MR. FRAM: And 60 will be the               15          MR. SHEEHY: Objection to form.
16       metadata for that document.                   16      A. This is how Franklin County was laid
17       (Exhibit No. 60 was marked for                17   out as per the map that was sent over to Tom
18       identification.)                              18   and Mark.
19   BY MR. FRAM:                                      19      Q. That you sent over?
20       Q. Does this appear to be a county map        20      A. Yes.
21   of Franklin County? Do you see that?              21      Q. And I see there's certain areas that
22       A. Yes.                                       22   are in CD 10 but certain are in 15. For
23       Q. Do you have any reason to doubt this       23   example, you see Valleyview is in CD 15.
24   is included in your September 9 email that was    24          Do you see that?
25   Exhibit 48?                                       25      A. Okay.


                                                                       49 (Pages 438 to 441)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 51 of 87 PAGEID #:
                                     19866
                                         Page 442                                               Page 443
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2        Q. But Grandview Heights is in CD 10.         2       Q. And at this particular point that was
 3           Do you see that?                           3   included in CD 15; is that right?
 4        A. Yes.                                       4       A. That appears to be the case.
 5        Q. Was Grandview Heights part of the          5       Q. Okay. And then the rest of downtown
 6    downtown area --                                  6   goes into CD 10; is that right?
 7           MR. SHEEHY: Objection to form.             7       A. I don't have a map here that shows me
 8        Q. -- in Columbus?                            8   the definition of what downtown is.
 9           MR. SHEEHY: Objection to form.             9       Q. So you don't know?
10        A. From what I remember, Grandview           10       A. I know parts of downtown were south
11    Heights is a bit north of downtown.              11   of the river that runs through Columbus, and
12        Q. What about Valleyview?                    12   that would be the downtown proper area. So I
13           MR. SHEEHY: Objection to form.            13   couldn't tell you if all of downtown is in 15
14        A. That would be west of downtown.           14   or if it's split between 15 and 10.
15        Q. West of downtown? What about this         15       Q. All right. Do you recall any
16    portion that goes all the way in to the right    16   conversation with anybody about how much of
17    at sort of like -- it's over to the east of      17   downtown to include in 15 and how much to
18    where the word "Valleyview" appears.             18   include in 10?
19           Do you see that?                          19           MR. SHEEHY: Objection to form.
20        A. Yes.                                      20       A. Not in regards to how much, no.
21        Q. Is that getting closer to downtown or     21       Q. Whether to have it at all?
22    not yet?                                         22           MR. SHEEHY: Objection to form.
23           MR. SHEEHY: Objection to form.            23       A. I don't recall that conversation
24        A. From what I recall, that's mostly the     24   either.
25    downtown area, yes.                              25       Q. Do you recall any conversation as to

                                         Page 444                                               Page 445
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   why Valleyview should be in 15?                    2      Q. Do you recall whether or not the
 3          MR. SHEEHY: Objection to form.              3   piece that's cut out, Lincoln Village and
 4      A. I don't recall any conversation              4   Valleyview, are Republican or Democrat leaning?
 5   regarding Valleyview.                              5          Do you recall?
 6      Q. Do you recall any conversation               6          MR. SHEEHY: Objection to form.
 7   regarding Lincoln Village?                         7      A. I'd have to see a map with political
 8          MR. SHEEHY: Objection to form.              8   data to tell you for sure. I don't recall.
 9      A. I do not.                                    9      Q. At the time did you have that
10      Q. Any conversation regarding Grandview        10   political data? At the time you drew the map?
11   Heights?                                          11          MR. SHEEHY: Objection to form.
12          MR. SHEEHY: Objection to form.             12      A. I believe we've already established I
13      A. I do not.                                   13   had political data when the map was being
14      Q. Do you have any explanation -- you          14   developed.
15   can see that there's a piece of Franklin County   15      Q. You had it for those particular
16   that's cut out, sort of like this red part that   16   geographies?
17   goes from Lincoln Village to Lincoln View and     17      A. I had it for the state of Ohio.
18   then to the east.                                 18      Q. Including those geographies?
19          Do you see that?                           19      A. Yes.
20      A. Yes, I see that.                            20      Q. What about Upper Arlington?
21      Q. Do you have any reason as to why that       21          Do you see there's a piece of the
22   piece was cut out that way?                       22   district that's Franklin County that looks like
23          MR. SHEEHY: Objection to form.             23   Upper Arlington's not included in this version?
24      A. No, I don't remember why that was           24   Do you recall any conversation about Upper
25   done.                                             25   Arlington?


                                                                       50 (Pages 442 to 445)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 52 of 87 PAGEID #:
                                     19867
                                         Page 446                                               Page 447
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2         MR. SHEEHY: Objection to form.               2   because I don't remember having any
 3      A. Only what we went through a few              3   conversations about any specific geographies in
 4   minutes ago, what Mr. Stivers said about his       4   Franklin County apart from Upper Arlington
 5   new house was in Upper Arlington. That's the       5   because that was where Mr. Stivers's new house
 6   only conversation I recall about Upper             6   was. Apart from that, I don't recall any other
 7   Arlington.                                         7   specific conversations.
 8      Q. What about Hillard?                          8      Q. In A previous iteration of the
 9      A. I don't recall any specific                  9   division between CD 15 and CD 10, had you
10   conversations about Hilliard.                     10   included Grandview Heights in CD 15?
11      Q. Hilliard, I'm sorry. What about             11          MR. SHEEHY: Objection to form.
12   Urbancrest?                                       12      A. I don't recall.
13         MR. SHEEHY: Objection to form.              13      Q. Had you included Valleyview -- strike
14      A. I don't recall any conversations            14   that.
15   about Urbancrest.                                 15          Okay. Do you recall any
16      Q. Looking at it, there are a lot of           16   conversations about this map with anyone at any
17   other geographies identified here. I'll go        17   time?
18   through each one if you want. Blacklick           18          MR. SHEEHY: Objection to form.
19   Estates I'm actually curious about. Any           19      Q. After you sent it on September 9, I'm
20   conversations about Blacklick Estates?            20   curious if anybody talked to you about it.
21         MR. SHEEHY: Objection to form.              21      A. Like I said before, after I sent this
22      Q. When I say conversations I mean             22   to Mark Braden and Tom Whatman, I don't recall
23   emails, communications of any kind. Does that     23   any further conversations about this draft of
24   change your answers?                              24   the map.
25      A. It would change none of my answers          25      Q. Okay. Did anybody at any time say

                                         Page 448                                               Page 449
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   that the way the proposed Franklin County          2   Blacklick Estates boundary or Valleyview or
 3   district was drafted was insufficiently            3   whatever it might be, there were little nooks
 4   compact?                                           4   and things.
 5           MR. SHEEHY: Objection to form.             5          And in order to unite some of those,
 6       A. Not to my recollection.                     6   you had to use zero population blocks to keep
 7       Q. Do you recall anybody asking why the        7   those -- some of those municipal boundaries the
 8   shape had so many different -- well, was jagged    8   way they are. That's why you see some of those
 9   in so many different directions? Anybody ever      9   chunks in there, those dotted lines inside the
10   ask you that question?                            10   shading in 10. In some cases that's because
11           MR. SHEEHY: Objection to form.            11   there are noncontiguous municipal boundaries or
12       A. Not in that specific form, no.             12   unincorporated areas within there. So Tom and
13       Q. In any form, like something like           13   I did have a couple conversations about that.
14   that, like --                                     14       Q. Did you ever consider including
15           MR. SHEEHY: Objection to form.            15   Blacklick Estates within the new proposed CD
16       A. Whatman and I had a couple                 16   10?
17   conversations about the fact that Ohio has        17       A. I don't recall.
18   noncontiguous municipalities, which means that    18       Q. Do you recall just as a simple
19   a city can have multiple pieces in multiple       19   solution to the nooks and crannies, as you
20   places, and how there are a lot of irregular      20   described it, just including Valleyview in the
21   borders in municipalities throughout the state    21   new CD 10?
22   of Ohio, especially in Franklin County. And so    22          MR. SHEEHY: Objection to form.
23   some of those little odd nooks and crannies       23       A. That wouldn't have resolved that
24   that are along the border of 10 and 15 and 12     24   issue, but no, I don't recall a specific
25   and 10 are because of the fact that -- like the   25   conversation about including or not including


                                                                       51 (Pages 446 to 449)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 53 of 87 PAGEID #:
                                     19868
                                         Page 450                                               Page 451
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   Valleyview in the district.                        2       A. While I was looking at Franklin
 3       Q. What about Lincoln Village?                 3   County I would have had political data
 4           MR. SHEEHY: Objection to form.             4   available, and that would have been part of the
 5       A. My answer's going to be the same for        5   consideration, yes.
 6   all of them. I don't recall having any             6           MR. FRAM: We'll go next to 61. 61
 7   conversations about any of these municipalities    7       is a map, Bates number REV_00023191.
 8   apart from what I just told you about the          8       (Exhibit No. 61 was marked for
 9   boundaries being irregular and Upper Arlington     9       identification.)
10   with Mr. Stivers. Those are the only              10           MR. FRAM: Then 62 will be the
11   conversations I remember about Franklin County.   11       metadata for that one.
12       Q. I was just asking whether as an            12       (Exhibit No. 62 was marked for
13   option to having the nooks and crannies           13       identification.)
14   approach, you'd just consider including an        14   BY MR. FRAM:
15   entire municipality within CD 10 as another       15       Q. The metadata is another one of the
16   alternative to nooks and crannies.                16   attachments to the email, Exhibit 48,
17       A. It wasn't -- I wasn't saying it as         17   REV_00023184, also with a creation date of
18   anything other than a fact that Tom and I had     18   September 9, 2011, the date of the email. Just
19   talked about, that that's why some of those       19   ask you, is that 9-9 Ohio Map-Cuyahoga
20   lines existed the way they did.                   20   County.jpg consistent with your naming
21       Q. Did partisan leanings of different         21   conventions?
22   municipalities play any role in your deciding     22       A. Yes.
23   which ones to include in the proposed CD 10 or    23       Q. Do you have any reason to doubt this
24   not?                                              24   is one of the maps you included as an
25           MR. SHEEHY: Objection to form.            25   attachment to your September 9 email,

                                         Page 452                                               Page 453
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   Exhibit 48?                                        2      A. I was not in that conversation.
 3      A. No.                                          3      Q. It's just based on what Mr. Whatman
 4      Q. This appears to be a county map for          4   told you; is that right?
 5   Cuyahoga County; is that right?                    5      A. I didn't say that.
 6      A. Yes.                                         6      Q. I'm sorry. Who was it based on?
 7      Q. Do you see under District 11, do you         7      A. Mr. Latourette.
 8   see the -- how it goes down from -- goes from      8      Q. Latourette. I'm sorry.
 9   north to south down from Cleveland down            9   Mr Latourette. Apologize. He told you that --
10   through -- all the way down to Richfield?         10   did he say he heard that directly from
11          Do you see that?                           11   Congressperson Fudge or from somebody else?
12      A. Yes.                                        12   Did he tell you the source?
13      Q. Do you recall any -- whose idea it          13      A. From what I recall, he said
14   was to draw the map that way?                     14   Congresswoman Fudge's district needs to go from
15          MR. SHEEHY: Objection to form.             15   Cleveland to Akron, but she had made that
16      A. Could you be more specific?                 16   request.
17      Q. Do you recall whose idea it was? Did        17      Q. He said that she had made the request
18   you get the suggestion to have that long          18   but did he tell you whether she made the
19   north-south corridor in District 11?              19   request to him or through some third party, or
20          MR. SHEEHY: Objection to form.             20   you don't recall?
21      A. It's my understanding from                  21      A. I don't recall.
22   Mr. Latourette that Congresswoman Fudge wanted    22         MR. FRAM: Just to round it out
23   her district to run from Cleveland to Akron.      23      with 63.
24      Q. You were not in that conversation           24      (Exhibit No. 63 was marked for
25   with Congressperson Fudge; true?                  25      identification.)


                                                                       52 (Pages 450 to 453)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 54 of 87 PAGEID #:
                                     19869
                                         Page 454                                               Page 455
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2          MR. FRAM: 63 is a map of the state          2   table, but this one has the District 10, that
 3      of Ohio with all the districts on it,           3   Franklin County that we just saw separately in
 4      REV_00023189. And 64 is the metadata            4   Exhibit 59.
 5      for that one.                                   5          Do you see that in the middle of
 6      (Exhibit No. 64 was marked for                  6   Exhibit 63?
 7      identification.)                                7      A. Yes.
 8   BY MR. FRAM:                                       8      Q. Is this a rendering of the map for
 9      Q. The metadata, again, this is one of          9   which -- the map that corresponds to the
10   the attachments to the email, Exhibit 48, sent    10   September 9 change sheet, Exhibit 50? Take a
11   on September 9. The metadata has a create date    11   look at it.
12   of September 9, 2011. And the file name, if       12      A. Yes.
13   you take a look at the file name in the           13      Q. Do you recall any communications,
14   metadata, Ohio Congressional Map As Of 9-9.jpg.   14   conversations, emails of any kind from anyone
15          Do you see that?                           15   after you sent this map on September 9?
16      A. Yes.                                        16          MR. SHEEHY: Objection to form.
17      Q. That's consistent with your naming          17          MR. FRAM: Why don't we have marked
18   convention?                                       18      next as Exhibit 65 an email string with
19      A. Yes.                                        19      REV_00023497.
20      Q. Do you have any reason to doubt that        20      (Exhibit No. 65 was marked for
21   this map wasn't sent as an attachment to your     21      identification.)
22   email Exhibit 48?                                 22   BY MR. FRAM:
23      A. No.                                         23      Q. The emails, there are two of them,
24      Q. As of September 9 I think you said          24   they're both dated -- I take it back. The
25   there's several different options around the      25   earlier in time is September 14, 2011 at what

                                         Page 456                                               Page 457
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   appears to be 5:50 p.m. And the other one is       2       Q. What did you mean when you were being
 3   the next day at September 15, 2011 at              3   humorous? What were you saying in a humorous
 4   12:46 p.m. Start with the first one, earlier       4   way?
 5   in time one. And this is an email, appears to      5          MR. SHEEHY: Objection to form.
 6   be from you to Dr. Hofeller.                       6       A. Just that it came in dead last. It's
 7          Do you have any reason to doubt you         7   just me being me, just being -- having a dry
 8   sent this email?                                   8   sense of humor and just sending it to Tom
 9       A. No.                                         9   because I knew he'd appreciate that, because he
10       Q. That's your email address, isn't it?       10   also had a dry sense of humor.
11       A. Yes.                                       11       Q. What was last? The fact that the
12       Q. And it says, the subject is                12   Ohio Campaign for Accountable Redistricting had
13   "Awesome."                                        13   scored the new Congressional districts
14          Do you see that?                           14   introduced in the General Assembly by
15       A. I do.                                      15   Representative Huffman in HB 319, had scored
16       Q. And would you please take a look at        16   that as dead last? That's what you were
17   the body of the email. It's not long. Okay?       17   commenting on?
18          Do you recall why you had the subject      18          MR. SHEEHY: Objection to form.
19   of this email titled "Awesome"?                   19       Q. In a humorous way?
20          MR. SHEEHY: Objection to form.             20       A. I think it was just the overall
21       A. Because I have a dry sense of humor.       21   article. I wouldn't say it was just the dead
22       Q. Okay. Illuminate. Help me out here.        22   last part. I think it was just the article was
23   I'm always interested in learning new humorous    23   amusing to me and it was interesting and I sent
24   things.                                           24   it to Tom. It's just what I put in the subject
25          MR. SHEEHY: Objection.                     25   line.


                                                                       53 (Pages 454 to 457)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 55 of 87 PAGEID #:
                                     19870
                                       Page 458                                              Page 459
 1          A. Kincaid - CONFIDENTIAL                 1         A. Kincaid - CONFIDENTIAL
 2       Q. Was the fact that it scored dead last     2   from the article and sent it to Tom but that's
 3   part of what was humorous?                       3   what we found.
 4          MR. SHEEHY: Objection to form.            4      Q. And you found the article in general
 5       A. I'd have to read the entire article       5   to be humorous?
 6   to say for sure.                                 6      A. No, I just -- I think it was just me
 7       Q. Do you recall whether or not -- let       7   being glib and sending Tom something that he
 8   me back up. You did put an exclamation point     8   would also find interesting. That's all.
 9   after the proposed -- let me back up. The        9      Q. Yeah. You recall his response,
10   words in this email, those are -- you wrote     10   quote-unquote, "You should stand proud"?
11   those words? The Ohio -- starting with "the     11      A. That would reflect Tom and I's sense
12   Ohio campaign"?                                 12   of humor at the time.
13       A. No. This isn't how I write or            13      Q. Okay. You have no reason to doubt
14   punctuate things. This would have been a copy   14   that you received this from Dr. Hofeller on
15   from that. This isn't my own commentary here.   15   September 15?
16       Q. I see. So this is a copy and paste       16      A. No.
17   from the article?                               17      Q. Or that you sent it on September 14?
18       A. Uh-huh.                                  18      A. No.
19       Q. Your recollection?                       19      Q. Okay.
20       A. Yeah.                                    20          MR. FRAM: This would be a decent
21       Q. Okay. But your recollection is that      21      place -- time for a lunch break.
22   there was an article saying that the -- that    22      Changing the subject matter.
23   HB 319 had scored dead last.                    23          MR. SHEEHY: All right.
24          Do you recall that?                      24      (Recess taken.)
25       A. This is a -- I copied and pasted this    25          MR. FRAM: We will mark the next as

                                       Page 460                                              Page 461
 1          A. Kincaid - CONFIDENTIAL                 1          A. Kincaid - CONFIDENTIAL
 2       66.                                          2       A. No.
 3       (Exhibit No. 66 was marked for               3       Q. What do you call these?
 4       identification.)                             4   Spreadsheets?
 5           MR. FRAM: That's a spreadsheet,          5       A. It's just a spreadsheet.
 6       REV_000000 -- six 0s, followed by the        6       Q. And that's because there's no changes
 7       number 22. And then what I'll mark as        7   indicated, it's just the -- I'm learning. It's
 8       67 is the metadata for that one.             8   just the political scorings for a particular
 9       (Exhibit No. 67 was marked for               9   map.
10       identification.)                            10          MR. SHEEHY: Objection to form.
11           MS. RIGGINS: And Rob, I'm sorry,        11       Q. Right? Okay. Now, if you look at
12       what was the prefix for that number? I      12   the metadata, okay, we have a created date of
13       didn't catch it.                            13   early, back in May 2011, but I take it that's
14           MR. FRAM: REV, six zeros, followed      14   when the shell was created, the parent
15       by 22.                                      15   document, if you will, of the spreadsheet; is
16           MS. RIGGINS: There's no prefix?         16   that right? It's not when the data was
17           MR. FRAM: REV, REV.                     17   populated into it?
18           MS. RIGGINS: Okay. Just wanted to       18       A. No, the data was not populated into
19       double-check.                               19   it.
20           MR. FRAM: No problem.                   20       Q. Was it populated into on the date
21    BY MR. FRAM:                                   21   modified around September 15, 2011?
22       Q. Mr. Kincaid, you created Exhibit 66,     22       A. That would seem to be the case.
23    didn't you?                                    23       Q. And by the way, the file name, Ohio
24       A. Yes.                                     24   Statewide.xls, is that consistent with your
25       Q. One of your change sheets?               25   naming convention?

                                                                     54 (Pages 458 to 461)
                  TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 56 of 87 PAGEID #:
                                     19871
                                         Page 462                                               Page 463
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2      A. Yeah, roughly, yes.                          2       A. As you've seen before, I didn't share
 3      Q. All right. And does this appear to           3   much directly with Heather and Ray so I
 4   be a spreadsheet reflecting election result        4   don't -- if I don't remember sending it to Tom
 5   information and PVI index information for          5   Whatman, I wouldn't remember sending it to
 6   HB 319 as it was introduced in the General         6   Heather and Ray.
 7   Assembly?                                          7       Q. Okay. This has the five elections on
 8          MR. SHEEHY: Objection to form.              8   it that were used in the Ohio average; is that
 9      A. I'm not able to say that. It says            9   right?
10   Ohio statewide, the date's 9-15, but it           10       A. It does. It has six elections, but
11   doesn't -- there's nothing on here that tells     11   yeah, those five are included.
12   me what map this is in regards to.                12       Q. Has the six and has the five which --
13      Q. It would be Ohio statewide as of that       13   then it also has PVI.
14   date; is that right? Let me see if I              14           Do you recall ever talking to
15   understand. You created this -- when you          15   Mr. DiRossi about whether to use PVI to score a
16   created this, do you know, in the ordinary        16   district or not?
17   course would you have provided Mr. Whatman a      17           MR. SHEEHY: Objection to form.
18   copy of this, of Exhibit 66?                      18       A. No.
19          MR. SHEEHY: Objection to form.             19       Q. Do you recall communicating with any
20      A. I'm not sure. This is different than        20   way that he thought PVI was a good idea or bad
21   the changes sheets, so I don't recall who I       21   idea?
22   would have sent this one to.                      22           MR. SHEEHY: Objection to form.
23      Q. Would you have shared it with               23       A. I have no recollection of any
24   Mr. Mann or Ms. DiRossi [sic]?                    24   conversation regarding PVI with Ray DiRossi.
25          MR. SHEEHY: Objection to form.             25       Q. No one ever told you it was a bad

                                         Page 464                                               Page 465
 1           A. Kincaid - CONFIDENTIAL                  1         A. Kincaid - CONFIDENTIAL
 2    idea to use PVI data --                           2      A. Yes.
 3            MR. SHEEHY: Objection to form.            3          MR. SHEEHY: Objection to form.
 4        Q. -- that you can remember?                  4      Q. So this is that same heavily
 5        A. No. I don't recall.                        5   Democratic, D+16 district; is that right?
 6        Q. But one way or the other it's your         6      A. District 3 would have been the
 7    best recollection you created this document,      7   Franklin County seat, yes.
 8    Exhibit 66, on or about September 15, 2011; is    8      Q. And that was D+16?
 9    that right?                                       9      A. And PVI for that was D+16.
10        A. Yes.                                      10      Q. And I'm reading it right that
11        Q. I'll just say one more thing about        11   District 15 is an R+7 with Mr. Stivers; is that
12    it. If you look at Exhibit 66, go down to row    12   right?
13    for the CD, Congressional District 3, do you     13      A. That's what this says, yes.
14    see that?                                        14      Q. And Mr. Tiberi's District 12 is an
15        A. Yes.                                      15   R+10; is that right?
16        Q. And that's 3-Open, do you see that?       16      A. That's what this says, yes.
17        A. I do.                                     17          MR. FRAM: I'd like to mark as 68
18        Q. So by that point it appears that what     18      an e-mail, Bates number REV_00023429,
19    previously was discussed is Congressional        19      dated December 14, 2011, from Adam
20    District 10 was now being numbered as 3; is      20      Kincaid to Mike Wild and Tom Hofeller,
21    that right?                                      21      subject, New Ohio Map.
22        A. That seems to be the case, yes.           22      (Exhibit No. 68 was marked for
23        Q. And, in fact, in HB 319 there was a       23      identification.)
24    new Congressional District 3 in Franklin         24          MR. FRAM: And I'd like to mark as
25    County, was there not?                           25      Exhibit 69 metadata for -- a metadata

                                                                       55 (Pages 462 to 465)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 57 of 87 PAGEID #:
                                     19872
                                         Page 466                                                Page 467
 1          A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2       sheet for 23430.                                2          Do you see that?
 3       (Exhibit No. 69 was marked for                  3       A. Yes.
 4       identification.)                                4       Q. You go down to the source
 5           MR. FRAM: And I'd like to mark as           5   attachments, you see this, it says 23430
 6       Exhibit 70 a spreadsheet titled "HB 369         6   appears to be an attachment to 23429, the email
 7       Data," REV_00023430.                            7   we just looked at?
 8       (Exhibit No. 70 was marked for                  8       A. Yes.
 9       identification.)                                9       Q. Now if we look at 24 -- strike that.
10    BY MR. FRAM:                                      10   23430, Exhibit 70, do you see that?
11       Q. Why don't we start with 68. That's          11       A. Uh-huh, yes.
12    an email.                                         12       Q. Okay. Do you see -- looking at
13           Do you see that?                           13   Exhibit 69, do you see the naming convention
14       A. Yes.                                        14   New Ohio Map Data.xls?
15       Q. And that's your email address? It           15       A. Yes, I see that.
16    was your email address back in 2011?              16       Q. Is that your naming convention?
17       A. Yes.                                        17       A. Yeah.
18       Q. Do you have any reason to doubt you         18       Q. Does this, in fact -- and you created
19    sent this email on or about December 14, 2011     19   Exhibit 70?
20    to Mr. Wild and Dr. Hofeller?                     20       A. Yes.
21           MR. SHEEHY: Objection to form.             21       Q. And you attached -- you attached it
22       A. No.                                         22   to the email that you sent to Mr. Wild and
23       Q. Now, if you turn to the metadata,           23   Dr. Hofeller on December 14, 2011?
24    Exhibit 69, do you see -- well, date created      24          MR. SHEEHY: Objection to form.
25    and modified are both December 14, 2011.          25       A. Based off of the metadata, yeah, it

                                         Page 468                                                Page 469
 1           A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2    looks like this was attached to this email.        2   interested in how maps performed and what the
 3        Q. Do you recall -- I'll just make a           3   election results would have been for, you know,
 4    representation and you can include it, include     4   demographics for past maps. So it wasn't
 5    it in my question then. HB 369 was passed on       5   uncommon for me to send them these sorts of
 6    December 14, 2011.                                 6   sheets when districts were enacted into law.
 7        A. Okay.                                       7   It's pretty standard practice.
 8        Q. The date of the document. Okay? Do          8       Q. And here again, if you turn to CD 3,
 9    you have any recollection of sending -- strike     9   "District 3-open," do you see that?
10    that -- of creating this spreadsheet for the --   10       A. Say that again.
11    for HB 369 as enacted?                            11       Q. Go down to the row for district 3 on
12        A. I don't recall creating the                12   the far left, which is 3-open, do you see that?
13    spreadsheet, no.                                  13       A. Yes.
14        Q. Did you create a spreadsheet after         14           MR. SHEEHY: This is Exhibit 70?
15    HB 369 was enacted?                               15           MR. FRAM: Exhibit 70. Yes,
16           MR. SHEEHY: Objection to form.             16       please. Thank you for that.
17        A. It would have been part of my job, so      17       Q. And if you look on over to the far
18    yes.                                              18   right to the PVI scoring, do you see that?
19        Q. Do you recall any reason you would         19       A. I do.
20    send such a spreadsheet to Dr. Hofeller and       20       Q. So this is still a heavily -- this is
21    Mr. Wild?                                         21   a heavily Democratic district in Franklin
22           MR. SHEEHY: Objection to form.             22   County; is that right?
23        A. The reason I would have sent that?         23           MR. SHEEHY: Objection to form.
24    That's what you're asking? They were running      24       A. Yes, District 3 is the Franklin
25    the redistricting shop at the RNC and were        25   County seat.


                                                                        56 (Pages 466 to 469)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 58 of 87 PAGEID #:
                                     19873
                                         Page 470                                              Page 471
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2      Q. Do you recall any discussions of the         2          Do you see that?
 3   differences between the PVI scorings in HB 369     3       A. Yeah.
 4   and 319?                                           4       Q. Okay. Was this, in fact -- was this
 5      A. No, I don't.                                 5   map also something you transmitted to
 6      Q. You ever run an analysis comparing           6   Dr. Hofeller and Mr. Wild on about December 14?
 7   the two?                                           7          MR. SHEEHY: Objection to form.
 8          MR. SHEEHY: Objection to form.              8       A. It appears to be one of the
 9      A. I don't recall.                              9   attachments on the email I sent, yes.
10          MR. FRAM: Why don't we have marked         10       Q. And it was the same reasons, part of
11      next as Exhibit 71 and 72, 71's a map,         11   your job as redistricting coordinator for the
12      REV_00023432.                                  12   NRCC, is to do this?
13      (Exhibit No. 71 was marked for                 13          MR. SHEEHY: Objection to form.
14      identification.)                               14       A. I would have produced this for the
15          MR. FRAM: And 72 then would be the         15   NRCC, and would have been standard practice to
16      metadata for that document.                    16   share it with Tom and Mike.
17      (Exhibit No. 72 was marked for                 17       Q. You were able to produce this because
18      identification.)                               18   someone sent you the block equivalency file for
19   BY MR. FRAM:                                      19   HB 369 as enacted, or -- strike that -- for
20      Q. Just looking at the metadata, you see       20   HB 369 as of December 14?
21   that this appears to be -- REV_00023432 appears   21          MR. SHEEHY: Objection to form.
22   to be an attachment to your email of              22       A. I don't recall if anyone sent it to
23   December 14, REV_00023429. You can look at        23   me or not. I could have gotten it online.
24   both the metadata on Exhibit 69 and 72 to         24       Q. As of December -- the day it was
25   confirm that.                                     25   passed it went online?

                                         Page 472                                              Page 473
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2       A. Possibly. I don't know. I don't             2   listed as an attachment to the source document
 3   have a memory of how I got the file.               3   00023429?
 4          MR. FRAM: Okay. I'm going to mark           4       A. Yes.
 5       as 73 and 74. 73 is going to be                5       Q. Okay. Do you have any -- you created
 6       REV_00023431, spreadsheet entitled "Ohio       6   Exhibit 73, that's -- that spreadsheet, did you
 7       changes."                                      7   not?
 8       (Exhibit No. 73 was marked for                 8          MR. SHEEHY: Objection to form.
 9       identification.)                               9       A. Yes.
10          MR. FRAM: And 74 will be the               10       Q. And do you have any reason to doubt
11       metadata for that document.                   11   that this is one of the attachments to your
12       (Exhibit No. 74 was marked for                12   December 14 email which we've marked as
13       identification.)                              13   Exhibit 68?
14   BY MR. FRAM:                                      14       A. No.
15       Q. Drawing your attention on Exhibit 74       15       Q. And you did so as part of your job as
16   on the metadata, you've got a modifying --        16   redistricting coordinator at the NRCC; is that
17   modified date of December 14, 2011.               17   right?
18          Do you see that?                           18       A. Yes.
19       A. Yes.                                       19       Q. I take it this is a change sheet
20       Q. And looking down at the file name,         20   because we have comparison of the map as it
21   New Ohio Map Changes.xls, that's consistent       21   existed on December 14 and the
22   with your naming convention, isn't it?            22   pre-redistricting map; isn't that right?
23       A. Yes.                                       23       A. Yes.
24       Q. And looking down at the source and         24       Q. That far right column shows the
25   attachments, you see that REV_00023431 is         25   increase or decrease in different PVI values in


                                                                       57 (Pages 470 to 473)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 59 of 87 PAGEID #:
                                     19874
                                         Page 474                                               Page 475
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   the map as it existed on December 14, 2011 and     2       (Exhibit No. 75 was marked for
 3   the pre-redistricting map; correct?                3       identification.)
 4       A. Yes.                                        4   BY MR. FRAM:
 5       Q. There are 12 districts that indicate        5       Q. This is the metadata for
 6   with an R -- R+ values, is that right, on the      6   REV_00023343. Okay? You can see it's attached
 7   new Ohio map as it existed on December 14,         7   to REV_00023341. Okay? It has a created date
 8   2011; is that right?                               8   of December 15, 2011.
 9       A. Yes.                                        9           My question to you is do you see the
10       Q. I'm sorry. When I say R+ values I          10   name convention where it says HB 369 As
11   mean R+ values in the PVI scoring.                11   Passed.dbf?
12       A. I knew what you mean. Yes.                 12           Do you see that?
13       Q. Did you also have a block assignment       13       A. I see that.
14   files as of December 14 for the -- to generate    14       Q. Is that your naming convention when
15   the map you needed a block assignment file from   15   you would have a block -- for a dbf file, could
16   somebody?                                         16   that be a shapefile or a block equivalency
17       A. I could have done it off of the            17   file, or is it a block equivalency file?
18   shapefile, so I'm not quite sure what the root    18           MR. SHEEHY: Objection to form.
19   file was to create the map, to upload the map.    19       A. A dbf is a database file which is a
20          MR. FRAM: Let me show you a                20   block equivalency file.
21       document. We received a computer file         21       Q. Sure.
22       with map files, which I'm not going to        22       A. I don't recall naming a file "HB 369
23       show you, but I will show you the             23   as passed."
24       metadata on it. I'm going to mark this        24       Q. Okay. So the question is do you
25       next as Exhibit 75.                           25   recall if you received HB 369 as passed from

                                         Page 476                                               Page 477
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   anybody?                                           2   file for HB 369 as passed?
 3        A. I don't. I don't know what the root        3       A. Yes.
 4   email is here either, and all of the numbers       4       Q. Now we're looking at the metadata.
 5   are missing off the right side of the              5   Like I say, we have this computer file,
 6   attachment list. So 23341, which email was         6   REV_000233343. Okay? Does it refresh your
 7   that? Do you know?                                 7   recollection that if you didn't name it HB 369
 8        Q. We'll get to that, hold on. We'll          8   as passed that this is -- this was a block
 9   get to that.                                       9   equivalency file you received from Heather Mann
10           I think we looked at it already.          10   around December 15?
11   I'll pull it up for you. Hold on.                 11       A. Yes, this seems to be the file that
12        A. Here we go.                               12   was attached to this email.
13        Q. You got it?                               13       Q. So just to refresh your recollection,
14        A. Yeah.                                     14   in fact you got the block equivalency file
15        Q. Can you tell everybody which exhibit      15   directly from Heather Mann and not by going on
16   it was?                                           16   a public website; is that right?
17        A. Sorry?                                    17          MR. SHEEHY: Objection to form.
18        Q. What exhibit do you have?                 18       A. I don't remember receiving the email
19        A. 42.                                       19   but it seems that I did get it from Heather
20        Q. 42. Is that an email that -- I found      20   Mann.
21   it. So you received an email around               21          MR. FRAM: Why don't we have marked
22   December 15 from Heather Mann; is that right?     22       next 76 -- mark a few together. 76 is
23   We discussed that before?                         23       metadata for REV_00023344.
24        A. Yes, I see that here, yes.                24       (Exhibit No. 76 was marked for
25        Q. She says she's attaching equivalency      25       identification.)


                                                                       58 (Pages 474 to 477)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 60 of 87 PAGEID #:
                                     19875
                                        Page 478                                               Page 479
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2         MR. FRAM: And 77 is metadata for             2       Q. Do you see under the source and
 3      REV_00023345.                                   3   attachment that this appears to have been an
 4      (Exhibit No. 77 was marked for                  4   attachment to REV_00023341, which we've marked
 5      identification.)                                5   as Exhibit 42 -- exhibit, yeah, 42?
 6         MR. FRAM: And why don't we make 78           6       A. I see that.
 7      the metadata for REV_00023346.                  7       Q. Do you recall receiving shapefiles or
 8      (Exhibit No. 78 was marked for                  8   components of shapefiles from Heather Mann on
 9      identification.)                                9   or about December 15, 2011?
10         MR. FRAM: And why don't we make 79          10       A. Like I said before, I don't recall
11      a map, REV_00023347.                           11   receiving the email, but the email subject line
12      (Exhibit No. 79 was marked for                 12   says shapefile, so she clearly attached a
13      identification.)                               13   shapefile to the email.
14         MR. FRAM: And 80 would be the               14       Q. Turning to Exhibit 77, the metadata
15      metadata for that map, for REV_00023347.       15   for REV_00023345, do you see that?
16      (Exhibit No. 80 was marked for                 16       A. I do.
17      identification.)                               17       Q. Got a date created of December 15,
18   BY MR. FRAM:                                      18   2011.
19      Q. Looking at 76, which is the metadata        19          Do you see that?
20   for REV_00023344, see the file name HB 369 As     20       A. I do.
21   Passed.prj?                                       21       Q. And go down to the file name HB 369
22      A. Uh-huh.                                     22   As Passed.shx. Do you understand what the
23      Q. Do you understand what .prj stands          23   suffix .shx means?
24   for?                                              24       A. It's also a component of a shapefile.
25      A. It's a component of a shapefile.            25       Q. Same question. Does this appear to

                                        Page 480                                               Page 481
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   be an attachment to the email that you received    2       A. I see that.
 3   from Heather Mann on or about December 15,         3       Q. This also appears to be an attachment
 4   2011?                                              4   to the source document REV_00023341, which is
 5      A. It does.                                     5   the email we've marked as Exhibit 42; correct?
 6      Q. And similarly, going to Exhibit 78,          6       A. The metadata's for a document that's
 7   metadata for REV_00023346, do you see that?        7   attached. That seems to be the case, yes.
 8      A. I do.                                        8       Q. And that document we marked as
 9      Q. And again, you've got a creation date        9   Exhibit 42. Take a look at the Bates number on
10   of December 15, 2011.                             10   Exhibit 42 -- I'm sorry -- yeah, Exhibit 42.
11         Do you see that?                            11       A. What now?
12      A. Yes.                                        12       Q. Look at Exhibit 42, the Bates number
13      Q. Now, the file name here is HB 369 as        13   is REV_00023341, the email from --
14   passed.shp. Does .shp also stand for              14       A. Yeah.
15   shapefiles?                                       15       Q. I'm just saying this appears to be an
16      A. Yes.                                        16   attachment to Heather Mann's email?
17      Q. Does this also confirm that Heather         17       A. I'm saying Exhibit 80 is the metadata
18   Mann sent you shapefiles on or about              18   for a file that's attached to 23341, yes.
19   December 15, 2011?                                19       Q. I get it. Thank you. Thank you.
20      A. Yes.                                        20   And Exhibit 79 would appear to be that
21      Q. For HB 369 as passed?                       21   document?
22      A. Seems to be the case, yes.                  22       A. No.
23      Q. Turning to Exhibit 79, okay, it's           23       Q. No?
24   metadata Exhibit 80, REV_00023347, do you see     24       A. This is not a DBF. This is a
25   that?                                             25   screenshot. This should be as a JPG or --


                                                                        59 (Pages 478 to 481)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 61 of 87 PAGEID #:
                                     19876
                                         Page 482                                               Page 483
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2       Q. I see.                                      2      A. No, because this is a DBF. This is a
 3       A. That's a screenshot, that's not a DBF       3   separate file from the shapefile. So this
 4   file.                                              4   would be a block equivalency file, yes, not the
 5       Q. I see. Interesting. This is as              5   shapefile.
 6   produced to us but let me see if I understand      6      Q. Let me say the question right. Does
 7   correctly. You would generate a map like this      7   this refresh your recollection that you
 8   using a DBF, but this itself is not of course      8   received a block equivalency file from Heather
 9   the DBF?                                           9   Mann for HB 369 on or about December 15, 2011?
10       A. The DBF would be loaded into               10      A. It doesn't reflect -- it doesn't
11   Maptitude to produce a map.                       11   refresh my recollection because I don't
12       Q. Then you would see a map such as           12   remember receiving it, but the -- it clearly
13   this? Maybe not this but that's what you'd        13   shows that she sent this to me. I just don't
14   see?                                              14   remember receiving the email.
15       A. You would load this into Maptitude         15      Q. That's fine. Thank you.
16   and you'd see something -- this is stylized by    16          Turning back to Exhibit 42, your
17   whoever uploaded that to Maptitude.               17   email to -- looking at the email you sent to
18       Q. I understand.                              18   Dr. Hofeller and Mr. Wild on December 15 at
19       A. This is a printed screen of                19   2:28 p.m.
20   something.                                        20          Do you see that?
21       Q. Thank you. Okay. Does this refresh         21      A. Yes.
22   your recollection that you received a block       22      Q. It says you're forwarding equivalency
23   equivalency file from Heather Mann on or around   23   and shapefiles.
24   December 15, 2011?                                24          Do you see that?
25         MR. SHEEHY: Objection to form.              25      A. Yes.

                                         Page 484                                               Page 485
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2       Q. Do you have any doubt you sent this         2   was the final, final map for Ohio.
 3   email?                                             3      Q. And just so I understand it, you
 4       A. No.                                         4   have -- after -- at any time since December 15,
 5       Q. And you did so as part of your job as       5   2011, at no point have you ever gone and
 6   redistricting coordinator for the NRCC; is that    6   modified the block equivalency files regarding
 7   right?                                             7   HB 369?
 8       A. Yes.                                        8      A. I'm sorry, I don't understand.
 9       Q. You mention a couple of tweaks.             9      Q. At any time since December 15, 2011
10           Do you see that?                          10   have you ever gone in and modified the block
11       A. I see that.                                11   equivalency files for HB 369?
12       Q. Do you recall what they were?              12          MR. SHEEHY: Objection to form.
13       A. I'm not sure what I was referring to       13      Q. Let me clarify the question. You had
14   specifically.                                     14   the block equivalency files as of --
15       Q. But then you state, quote, "final,         15      A. Sure.
16   final Ohio map is attached."                      16      Q. -- December 15, 2011; correct?
17           Do you see that?                          17      A. Yes.
18       A. I do.                                      18      Q. And they got produced to us in 2018.
19       Q. Was it your understanding that the         19      A. Okay.
20   equivalency and shapefiles you were forwarding    20      Q. I'm just trying to say between the
21   was for the final Ohio map as enacted?            21   time you received them and the time we received
22       A. That's literally what Heather put as       22   them, whether, as far as you know, any
23   title as the file was HB 369 as passed, or        23   modifications were made to those block
24   whoever named the file. So yeah, my               24   equivalency files, or what we received was in
25   understanding was that was the passed map that    25   fact what you got back then.


                                                                       60 (Pages 482 to 485)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 62 of 87 PAGEID #:
                                     19877
                                        Page 486                                                Page 487
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2        A. I wasn't the custodian of that             2   computer.
 3   document, so I couldn't tell you if it's been      3      Q. Then after you left the NRCC, it
 4   tweaked or not. I personally have not made --      4   would have stayed on an NRCC computer? You
 5   I mean, Ohio hasn't redistricted since 2011, so    5   didn't take it with you?
 6   it's kind of a hard question to answer because     6      A. They would have had the file in their
 7   it's not -- I mean --                              7   database.
 8        Q. During the course of your time when        8      Q. Okay. Like you say, at that point
 9   you were the -- at the NRCC, did you modify        9   there would also be a public version of that
10   those files, the block equivalency file that --   10   block equivalency file?
11   after December 15, 2011?                          11      A. Right. They would have it on their
12           MR. SHEEHY: Objection to form.            12   servers.
13        A. I don't recall revising HB 369 after      13      Q. In the ordinary course of your job
14   it was enacted into law.                          14   duties as NRCC redistricting coordinator, I
15        Q. That's all I was trying to get.           15   take it you would not modify a block
16        A. But I was not the custodian of the        16   equivalency file for already-enacted maps;
17   file that you have here.                          17   isn't that right?
18        Q. For a period of time, though, when        18      A. Right. If a map was enacted, it was
19   you were -- after you received the block          19   enacted.
20   equivalency file from Heather Mann in this        20      Q. And you weren't going to modify the
21   email, in the ordinary course of your job would   21   block equivalency file?
22   you have kept it in an NRCC computer? Where       22      A. The NRCC would need the final file
23   would you have kept the file after you received   23   for the purposes of winning elections.
24   it?                                               24      Q. Right. So the NRCC tried to keep
25        A. Yeah, I would have kept it on an NRCC     25   accurate block equivalency files in its records

                                        Page 488                                                Page 489
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   for enacted maps?                                  2   Chabot, Ohio 12 for Tiberi, and Ohio 15 for
 3       A. Absolutely.                                 3   Stivers were quote-unquote moved out of play
 4       Q. Okay.                                       4   due to redistricting.
 5           MR. FRAM: This one may have been           5          Do you see that?
 6       marked in the previous deposition but          6       A. I see that.
 7       there are questions that need to be            7       Q. And I think you testified that you
 8       asked so I'll just find it. Let me get         8   created some of the content on this slide; is
 9       the numbering right. This was Exhibit 2        9   that right?
10       in your deposition on December 4 so we        10       A. Yes.
11       can mark this as 2 again.                     11       Q. Did you create the content regarding
12       (Exhibit No. 2, previously marked, was        12   those three Ohio districts?
13       referenced and indexed.)                      13       A. Yes.
14   BY MR. FRAM:                                      14       Q. And I'd like to ask you, did you
15       Q. Just going to ask you a couple of          15   create the words "R seats moved out of play"?
16   questions that I didn't ask the last time or      16          MR. SHEEHY: Objection to form.
17   you weren't able to answer because of             17       A. I don't recall whether I originated
18   instructions.                                     18   that phrase or not.
19           If you turn to the slide that says --     19       Q. Whether you originated it or not, did
20   by the way, the Bates number is NRCC000031 for    20   you type it on this slide?
21   all -- the whole document. There's many pages.    21       A. As you can see, this slide's an NRCC
22   But the fifth slide has got the heading "R        22   slide. It's got lots of different subjects on
23   seats moved out of play," quote-unquote. Turn     23   it. This presentation predated my time
24   your attention to that, that slide, and you'll    24   starting at the NRCC. So they would have
25   see where on that it indicates that Ohio 1 for    25   started this up, in January of 2011, it would


                                                                       61 (Pages 486 to 489)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 63 of 87 PAGEID #:
                                     19878
                                         Page 490                                              Page 491
 1           A. Kincaid - CONFIDENTIAL                  1         A. Kincaid - CONFIDENTIAL
 2    have been a fluid document. So I don't recall     2   was that we set or how we decided what would or
 3    whether "R seats moved out of play" is            3   would not be in each slide.
 4    something that I typed here or not. It could      4       Q. Well, who else besides you was
 5    have been someone else on staff who did that.     5   involved in the conversation about the three
 6         Q. I see. In other words, if I               6   Ohio districts and whether they should be
 7    understand what you're saying, there was a        7   included on this slide?
 8    document that preceded you --                     8          MR. SHEEHY: Objection to form.
 9         A. I was not the final custodian of this     9       A. That's a conversation that could have
10    PowerPoint presentation.                         10   come up in one of a dozen meetings that I had
11         Q. But you worked on this particular        11   on a given day. So I -- I couldn't tell you
12    slide, slide 5, whether -- but maybe not --      12   what person would have made that decision,
13    it's not clear that you typed in the words       13   but -- let me just say I don't remember.
14    "R seats moved out of play"; is that right?      14       Q. Fair enough. I'm not asking you to
15         A. I would have provided the content for    15   say who actually made the decision. I'm saying
16    the slides. I don't recall providing the         16   if you remember who was in the collection of
17    header for the slide.                            17   people who were in the conversation, if you
18         Q. Did you select the three Ohio seats,     18   could just name those names.
19    15, 12, and 1, to be included on this slide?     19       A. I would have to speculate. Every
20           MR. SHEEHY: Objection to form.            20   meeting had a different group of people in it.
21         A. I don't recall what the selection        21       Q. If I understand correctly your
22    process was for what slide -- what districts     22   testimony -- tell me if I got it wrong -- there
23    were or were not included here. We had a lot     23   were meetings at the NRCC during which one of
24    of meetings at the NRCC, so I wouldn't -- I'm    24   the topics that was discussed was which
25    not sure -- I don't remember what the criteria   25   districts to include in this slide.

                                         Page 492                                              Page 493
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2          MR. SHEEHY: Objection to form.              2   a specific decision made of you should add
 3       A. That wouldn't have been a subject of        3   these three seats to that slide page; it would
 4   the meeting, it would have been something that     4   have been something that just organically came
 5   came up as part of a conversation.                 5   up as a part of a wider conversation.
 6       Q. But in a conversation at the NRCC --        6      Q. I'm not going to ask you about the
 7       A. Right.                                      7   content of any of the other non-Ohio districts,
 8       Q. -- with a group of people at the            8   but I just want to understand this. Other than
 9   NRCC, the question would have come up as to        9   the Ohio three seats, did you create the
10   which districts should be included on this        10   content for any of those districts that are on
11   slide.                                            11   this slide? You said you did for the three
12          MR. SHEEHY: Objection to form.             12   Ohios. Any of the others?
13       A. I think over the course of a               13           MR. SHEEHY: Objection to form.
14   meeting -- well, let me say it a different way.   14      A. The content meaning what's on this
15   During meetings at the NRCC, someone could have   15   page here?
16   said, well, that seat seems like it's moved out   16      Q. Yes, please.
17   of play. That's a standard sort of comment        17      A. Sure. That was part of my job. But
18   that you would make in a -- you know, as you're   18   like I told you before in the last deposition,
19   analyzing new districts, trying to figure out     19   part of my job was to provide the content for
20   what districts you're going to target in the      20   these slides.
21   elections that coming fall. So I think that       21      Q. I'm just focusing on this one slide
22   comment could have been made about a seat,        22   for now. I know there's a lot of different
23   other people would have agreed, and then that     23   topics in this slide set. So just focusing on
24   district would have been added to that page.      24   this slide. So on this slide, did you create
25          So it's not -- it wouldn't have been       25   the content for -- putting aside the words


                                                                       62 (Pages 490 to 493)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 64 of 87 PAGEID #:
                                     19879
                                         Page 494                                               Page 495
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   "R seats moved out of play," not looking at        2      Q. And so I can ask you again, if other
 3   those words, but did you provide the rest of       3   people were making the decision, who were the
 4   the content on this slide?                         4   collection of people making the decision?
 5          MR. SHEEHY: Objection to form.              5          MR. SHEEHY: Objection to form.
 6       A. I would have provided the PVIs and          6      A. That would have varied from meeting
 7   the change numbers. The district numbers and       7   to meeting. I'd have to speculate about who
 8   the name of the incumbent is probably provided     8   that might have been.
 9   by somebody else because I, one, wouldn't have     9      Q. Were there people -- let me ask, in
10   added a space between the H and the dash in       10   these -- I understand it would vary from
11   Ohio 1, and also I tended to put two digits for   11   meeting to meeting, but I'm asking who the
12   the district number. So I would have had AL-03    12   collection of possible persons were at the
13   or VA-04, or OH-01. So the way I would have       13   different meetings who would be in a position
14   written this is different. So the only thing I    14   to make the decision.
15   can tell you for certain that I know I provided   15          MR. SHEEHY: Objection to form.
16   the content for on this slide is the PVI and      16      A. About whether to categorize a
17   the change number.                                17   district as moving in or out of play?
18       Q. And do you recall disagreeing with         18      Q. Correct.
19   whether any of the Ohio districts should be on    19      A. I'm really not sure who would have
20   this slide?                                       20   made that decision. Like I said before, it
21          MR. SHEEHY: Objection to form.             21   would have come up organically meeting to
22       A. It wouldn't have been my role to           22   meeting, it might have been something that
23   disagree. It was my job to provide content.       23   people collectively agreed on over the course
24   It was the job of other people to make that       24   of a conversation. But there -- as I told you
25   decision at that time.                            25   before, there wasn't a meeting where we all sat

                                         Page 496                                               Page 497
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   down and said okay, what are the R seats that      2   than that. I was tasked with providing the
 3   moved out of play and the D seats that moved       3   PVIs and the change numbers for the -- for this
 4   out of play. We would -- that wasn't really --     4   PowerPoint presentation.
 5   we didn't do meetings to update the PowerPoint     5       Q. At these meetings that you attended
 6   presentation; right? That was just something       6   where the question of were there R seats that
 7   that whoever made this PowerPoint would have       7   were moved out of play or not, do you recall
 8   done, and I would have provided the PVIs and       8   the names of individuals at those meetings who
 9   the --                                             9   were senior to you at the RNCC?
10       Q. So if I understand correctly, there        10          MR. SHEEHY: Objection.
11   were meetings where the question of what          11       A. We've already gone through the list
12   R seats were moved out of play was discussed?     12   of who the senior staff was at the NRCC in our
13       A. As I said before, as part of a             13   last deposition. So that senior staff is still
14   standard analysis of a map, there would be        14   the same senior staff that was there when I was
15   conversations about what seats were more or       15   there last --
16   less competitive. So yeah, that's --              16       Q. Did all of them participate in these
17       Q. Then someone would take those              17   meetings?
18   conclusions and create the list for which seats   18       A. No, because, you know, people would
19   should be -- R seats should be on this slide,     19   have other meetings they had to be at, so there
20   and then you would just provide the PVI           20   were people in and out depending on -- we would
21   numbers? Is that how it worked?                   21   have around-the-world meetings that had
22          MR. SHEEHY: Objection to form.             22   everybody on staff in the same room talking
23       A. I'm really fuzzy on how the exact          23   about this stuff. There were other meetings
24   list came to be, so that's why I'm hesitant to    24   that had two or three people going through and
25   say, because I really don't remember much more    25   talking about the districts in their, you know,


                                                                       63 (Pages 494 to 497)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 65 of 87 PAGEID #:
                                     19880
                                         Page 498                                              Page 499
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   their tasked zone.                                 2   were focused on Ohio --
 3          So no, I couldn't tell you that every       3          MR. SHEEHY: Objection to form.
 4   senior staff person was in every meeting           4       Q. -- as opposed to other states?
 5   because that wasn't the case.                      5       A. No.
 6       Q. But the collection -- so the meetings       6       Q. So it didn't break down by geography?
 7   where a question of what R seats had been moved    7       A. Senior staff of the RNC didn't break
 8   out of play included some subset of the senior     8   down by geography, no.
 9   staff of the RNC; is that right?                   9       Q. Not RNC --
10          MR. SHEEHY: Objection to form.             10       A. NRCC. Sorry.
11       A. No, I mean, like I told you before,        11       Q. So different senior staff of the NRCC
12   we didn't have a meeting about what R seats       12   would have been attending these meetings
13   were moved out of play. We would talk about a     13   talking about the state of the Congressional
14   state, we'd go through that state, talk about     14   map after redistricting; is that right?
15   the districts in that state, you know, maybe      15          MR. SHEEHY: Objection to form.
16   we'd say that district has, you know, became      16       A. Different members of senior staff
17   more Republican over the course of                17   would have been at different meetings talking
18   redistricting, or that one became more Democrat   18   about any state, yes.
19   over the course of redistricting. But there       19       Q. And as the output of that collective
20   wasn't a meeting where we all sat down and said   20   set of meetings, the view would -- a view was
21   all right, let's find all the R seats that        21   created as to which Republican seats had been
22   moved out of play.                                22   moved out of play, not necessarily a specific
23       Q. Fair enough. Let me just focus that        23   meeting but as a result of that process?
24   and ask you a question. Were there certain        24          MR. SHEEHY: Objection to form.
25   members of the senior staff of the NRCC that      25       A. Just like any other national

                                         Page 500                                              Page 501
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   committee, you're going to have meetings where     2   something that was probably wrong. Illinois 6
 3   you target districts or states or whatever it      3   is the same. New Jersey 7 is the same.
 4   might be, and over the course of that              4   Virginia 4 no longer exists. So these are --
 5   conversation you're going to decide some           5   it's an assumption at a point in time. It's
 6   districts are going to be targets and be           6   not a collective conclusion. So --
 7   battleground districts and some aren't going to    7       Q. When I say collective conclusion, I
 8   be. So yes, in that sense, yeah, there were        8   just meant what people's understanding was at
 9   meetings to talk about where we would go and       9   the time, not that it was infallible. That
10   win elections. That's pretty much the standard    10   this reflected people's best thinking at the
11   practice of the NRCC.                             11   time.
12       Q. I understand. And this slide               12       A. I would say it reflected a working
13   reflected the conclusions, the collective         13   assumption at the time.
14   conclusion of the NRCC regarding what             14       Q. Did anybody ever say, while you were
15   Republican seats had been moved out of play       15   at the NRCC, that Ohio 1, Ohio 12 and Ohio 15
16   following that discussion process?                16   should not be on this slide?
17          MR. SHEEHY: Objection to form.             17           MR. SHEEHY: Objection to form.
18       A. I would resist collective conclusion       18       A. Did anyone at the NRCC at any time
19   because one thing about the NRCC is you have a    19   say that these three districts should not be on
20   healthy amount of disagreement, you know,         20   this slide?
21   people have different opinions on things. So      21       Q. Yes, that you recall. Anybody saying
22   this would have been a working assumption at      22   to you, I'm sorry, this is wrong, we should not
23   best. I mean, Virginia 10 is a district we've     23   have these three districts on this slide?
24   lost over the course of decades so it clearly     24           MR. SHEEHY: Same objection.
25   did not move out of play. So its inclusion is     25       A. I don't recall having that


                                                                       64 (Pages 498 to 501)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 66 of 87 PAGEID #:
                                     19881
                                         Page 502                                               Page 503
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   conversation about this specific slide, no.        2   districts that were, were not included in this
 3       Q. Do you recall -- you were describing        3   presentation. It was -- whether it be Ohio 1
 4   some other districts where you thought the         4   or Alabama 3, I don't really recall that being
 5   slide was maybe somewhat questionable in terms     5   a particular point of contention one way or the
 6   of its conclusion.                                 6   other. I don't think most people really
 7           Do you recall at any time did anybody      7   worried too much about -- I just don't think it
 8   say in substance or effect, I'm sorry, I don't     8   was --
 9   think Ohio 1 should be considered to be moved      9      Q. I'm not -- I'm just going to focus on
10   out of play?                                      10   the Ohio districts for a minute. I'm not
11           MR. SHEEHY: Objection to form.            11   limiting it just to the technical question of
12       A. Well, to be fair, what I was saying        12   whether somebody said it shouldn't be on this
13   before about it being questionable is just        13   particular slide. For Ohio 1, at any point
14   simply that you said it was a collective          14   while you were at the NRCC, did somebody say
15   conclusion. I was characterizing it as a          15   that we should not view Ohio 1 as being moved
16   working assumption. It wasn't to say that we      16   out of play?
17   had, you know, great debates over this            17          MR. SHEEHY: Objection to form.
18   PowerPoint presentation and wasted time on what   18      A. I mean, I personally would have -- I
19   district should or should not be included in      19   can't speak to anybody else because I don't
20   it. I mean, it's a PowerPoint presentation.       20   remember, you know, hearing the opinion from
21   It's designed to simplify a lot of complex        21   one person or the other. I would have
22   facts and data; right? So it's not an             22   characterized Ohio 1 and Ohio 15 as lean
23   infallible document.                              23   Republican, but not moved out of play. So I
24           And I don't recall having a lot of        24   would have disagreed with this, their inclusion
25   knock-down, drag-out fights over any of the       25   on this slide.

                                         Page 504                                               Page 505
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2       Q. Did you ever say that to anybody?           2      Q. Did anybody ever say the working
 3          MR. SHEEHY: Objection to form.              3   assumption of considering Ohio 1, anybody ever
 4       A. I don't recall whether I did or not.        4   say it -- let me back up.
 5       Q. Do you recall if anybody else -- you        5          You said your personal view is Ohio 1
 6   didn't make the decision, like you say, to         6   and 15 should not have been on this slide, but
 7   include this.                                      7   you never communicated that to anybody if I
 8       A. Right.                                      8   understand correctly.
 9       Q. Include Ohio 1 and -- you didn't make       9      A. I didn't say that. I said I don't
10   the decision to include Ohio 1 and 15 on this     10   recall ever communicating that.
11   slide? That was not your decision?                11      Q. You don't recall communicating.
12          MR. SHEEHY: Objection to form.             12          Do you recall if anybody else ever
13       Q. Right?                                     13   communicated that?
14       A. I don't recall -- as I said before, I      14          MR. SHEEHY: Objection to form.
15   don't recall what the process was for deciding    15      A. I have no recollection of it.
16   what districts were or were not included in       16      Q. What about Ohio 12?
17   this, apart from just coming up organically in    17      A. My answer's the same for all three
18   a conversation.                                   18   Ohio districts, I don't recall it coming up.
19       Q. But I thought you testified before it      19      Q. Your personal view is you think they
20   wasn't your decision as to --                     20   should have been on lean Republican and not
21       A. It wasn't my lone decision, is what I      21   moved out of play? Or is that not true for
22   was trying to say. If I said my decision, it      22   Ohio 12?
23   would not have been something that I made the     23      A. My personal view is that -- and these
24   choice on by myself that this seat did or did     24   are my own thoughts obviously which I think
25   not move out of play.                             25   would fall under First Amendment; right?


                                                                       65 (Pages 502 to 505)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 67 of 87 PAGEID #:
                                     19882
                                         Page 506                                              Page 507
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2          MR. SHEEHY: Yeah. Objection to              2   last four election cycles?
 3       form.                                          3       A. '12, '14, '16 -- yes, it's been four
 4       A. I mean, my own personal thoughts on         4   election cycles since the redistricting. Yes,
 5   this, anything below an R+10 is not moved out      5   but the state of Ohio's also moved further
 6   of play. So --                                     6   right than it used to be too. So the state as
 7       Q. I see. So -- thank you. And so --           7   a whole has trended more Republican.
 8   thank you. But somebody, or groups, more than      8       Q. It varies by election, but that's
 9   one person, in thinking about what districts       9   another conversation. We can have that one
10   should be on this slide, were applying a          10   offline.
11   different criteria; correct? Because lots of      11          I take it you don't remember the
12   these are less than R+10; correct?                12   criteria for the cutoff point for deciding
13          MR. SHEEHY: Objection to form.             13   whether a district would be moved out of play
14       A. Yes, a lot of these are less than          14   or not.
15   R+10, and we've either lost or almost lost most   15       A. I don't think there was a firm
16   of these over the course of the decade.           16   criteria.
17       Q. But the three Ohio seats Republicans       17       Q. But the working assumption at the
18   retained over the course of the decade;           18   time was that R+6 or even R+5 or more were
19   correct?                                          19   moved out of play? In one case an R+4; is that
20       A. Ohio 12 is one of the ones that we         20   right?
21   almost lost last year in a special election.      21          MR. SHEEHY: Objection to form.
22       Q. But still won?                             22       A. These are all on these slides for
23       A. We still won.                              23   different reasons, I'm sure. Some of it was
24       Q. And Ohio 1 and 15 is considered --         24   probably based off of old saws, old
25   consistently voted Republican, correct, for the   25   assumptions, whether an incumbent was running

                                         Page 508                                              Page 509
 1           A. Kincaid - CONFIDENTIAL                  1          A. Kincaid - CONFIDENTIAL
 2    again, all sorts of things like that.             2      Q. Let me ask you a question. To whom
 3        Q. I see.                                     3   was this PowerPoint shown?
 4        A. So there was not one set of firm           4      A. I have no idea. I never gave this
 5    criteria. There are plenty of R+9 down to R+4     5   presentation, so I don't know who gave it.
 6    districts in the country that aren't on this      6      Q. Okay. Do you know whether it was
 7    slide, so --                                      7   distributed to members of Congress?
 8        Q. So this reflected the -- several           8           MR. SHEEHY: Objection to form.
 9    sources of information about these districts?     9      A. I have no idea.
10        A. It was -- yes.                            10      Q. Was this used by the NRCC in terms of
11        Q. Okay. It was the NRCC's holistic          11   trying to figure out how to prioritize its
12    assessment of the districts that resulted in     12   efforts in Congressional elections?
13    the working assumption to have them on the       13           MR. SHEEHY: Objection to form.
14    slide?                                           14      A. No. This isn't a targeting document;
15           MR. SHEEHY: Objection to form.            15   this is a presentation document, so this is a
16        A. I wouldn't say a holistic assessment.     16   document that you would use for briefing
17    The NRCC, I think it was probably -- again, I    17   somebody or something, some group.
18    don't really recall what they -- who made the    18      Q. But you don't know who?
19    final decision on what districts were or were    19      A. I wasn't in the meetings of those
20    not included on this, so I couldn't say. But I   20   briefings so I don't know.
21    can tell you it wasn't a -- I wouldn't call it   21      Q. Okay. Just so we're clear -- I think
22    a holistic NRCC decision.                        22   we have covered this. You've already said
23        Q. Okay.                                     23   these are authentic documents so we don't have
24        A. Probably varied from district to          24   to go through that again. Let me see.
25    district and state to state.                     25           MR. FRAM: I'm going to mark next


                                                                       66 (Pages 506 to 509)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 68 of 87 PAGEID #:
                                     19883
                                         Page 510                                            Page 511
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2       as 81 a document, another PowerPoint,          2      A. Yes.
 3       REV -- that's a lot of zeroes. Okay,           3      Q. Is it fair to say it's an authentic
 4       REV_00000003.                                  4   document of the NRCC?
 5       (Exhibit No. 81 was marked for                 5      A. Yes.
 6       identification.)                               6      Q. And the metadata has a date created
 7          MR. FRAM: It's a PowerPoint                 7   of January 12, 2012.
 8       entitled Redistricting. And metadata           8         Do you see that?
 9       will be 82.                                    9      A. Yes.
10       (Exhibit No. 82 was marked for                10      Q. And then modified in August 14, 2012?
11       identification.)                              11      A. Yes.
12   BY MR. FRAM:                                      12      Q. Remind me, when did you leave the
13       Q. Now, this one, look at the metadata.       13   NRCC?
14   You appear to have been the custodian of this     14      A. Not until 2013.
15   document when it was -- as it's produced to us.   15      Q. So you were still there during this
16       A. Yes.                                       16   time?
17       Q. And do you recognize this document?        17      A. Uh-huh.
18       A. Yes.                                       18      Q. Okay. Do you recall working on this
19       Q. Did you create any of the content in       19   document while you were at the NRCC?
20   this document?                                    20      A. Yes.
21       A. As we talked about before, I would         21      Q. Turning to the slide third from the
22   have provided -- yeah, I would have provided a    22   end entitled "R seats moved out of play."
23   lot of the content for this.                      23         Do you see that?
24       Q. Was this also a presentation               24      A. I see it.
25   document?                                         25      Q. Did you provide the PVI data in this

                                         Page 512                                            Page 513
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2   slide?                                             2       Q. Did you contribute that input to this
 3       A. Yeah, PVI and the changes numbers.          3   slide?
 4       Q. And the changes are the ones in the         4           MR. SHEEHY: Objection to form.
 5   brackets; is that right?                           5       A. That would have been my analysis.
 6       A. In the parentheses.                         6           MR. FRAM: I want to mark next
 7       Q. I'm sorry, in the parentheses. Okay.        7       as -- Exhibit 82? Hold on a second. Is
 8   Do you recall there being any discussion about     8       that right?
 9   this document in particular as distinct from       9           MR. SHEEHY: 82 was the metadata on
10   the other PowerPoint?                             10       81.
11          MR. SHEEHY: Objection to form.             11           MR. FRAM: Okay. Now I'm getting
12       A. It would have been the same content        12       confused. 82 is the metadata --
13   in both of the presentations. It's just easier    13           MR. SHEEHY: Yes.
14   that way.                                         14           MR. FRAM: -- on 81? You're right.
15       Q. I understand.                              15           THE WITNESS: You want to take a
16       A. Yeah, the origins of this would have       16       five-minute bathroom break and come
17   been the exact same as the origins of the other   17       back?
18   one.                                              18       (Recess taken.)
19       Q. Okay. Turning to the fourth slide,         19           MR. FRAM: So let's mark up next --
20   "Redistricting Highlights," it's partially        20       I apologize, I lost my number. 83.
21   redacted but there was one line that wasn't,      21       Bates number REV_0000021. It's entitled
22   that is: "Ohio: Republican map shored up          22       "Ohio Congressional District Data."
23   multiple seats for the decade."                   23       (Exhibit No. 83 was marked for
24          Do you see that?                           24       identification.)
25       A. I do.                                      25           MR. FRAM: And then make 84 the


                                                                      67 (Pages 510 to 513)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 69 of 87 PAGEID #:
                                     19884
                                        Page 514                                               Page 515
 1           A. Kincaid - CONFIDENTIAL                  1          A. Kincaid - CONFIDENTIAL
 2       metadata for that one.                         2       I got that.
 3       (Exhibit No. 84 was marked for                 3           MR. FRAM: Oh, okay. Let's
 4       identification - WITHDRAWN.)                   4       withdraw -- I don't think it's a
 5   BY MR. FRAM:                                       5       concern, but to be safe let's
 6       Q. Mr. Kincaid, did you create                 6       withdraw -- which is this exhibit? 84?
 7   Exhibit 84 -- excuse me, Exhibit 83?               7       No, hold a second, I've got a
 8       A. Yes.                                        8       different -- oh, it's the other side of
 9       Q. You did so as part of your ordinary         9       it. I get it.
10   job duties as redistricting coordinator for the   10           All right, let's withdraw
11   NRCC?                                             11       Exhibit 84. We'll just withdraw it.
12       A. Yes.                                       12       Thank you.
13       Q. And that's true of all the other           13           MR. SHEEHY: You're welcome.
14   documents I asked you about where I asked you     14           MR. FRAM: I'm not real worried
15   if you created them and you said yes; is that     15       about it, but why not?
16   right? Did you create any of them sort of on      16   BY MR. FRAM:
17   your own, not as part of your job?                17       Q. Anyway, you're checking to see if any
18           MR. SHEEHY: Does this cause you           18   of these were created outside the scope of
19       any concern? Because that looks like          19   doing your job. The ones you said you --
20       it's coming from an internal --               20       A. I'm just looking real quick.
21           MR. FRAM: Oh, let me see, hold on.        21       Q. Sure. That's fine.
22           You're saying worried about waiving       22       A. I don't want to say yes --
23       work product on these?                        23       Q. I appreciate your being careful.
24           MR. SHEEHY: I saw a file name that        24       A. -- if this is not accurate.
25       said "Kincaid depo prep." That's where        25       Q. I appreciate your being careful.

                                        Page 516                                               Page 517
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2      A. These all would have been produced           2   it with anyone?
 3   over the course of my normal work at the NRCC.     3           MR. SHEEHY: Objection to form.
 4   Or I would have contributed to them in the         4       A. This would have been the document
 5   sense of the PowerPoints as part of my normal      5   that everybody had in front of them for
 6   work at the NRCC.                                  6   meetings about Ohio. So I mean, any -- not any
 7      Q. So we're clear for the record, you're        7   particular meeting about this specific
 8   reviewing all the exhibits that were marked        8   document. It's just a pretty standard profile
 9   today.                                             9   of the districts in Ohio.
10      A. Yes.                                        10           MR. FRAM: I'm going to mark next
11      Q. Looking at Exhibit 83, do you have          11       as -- this will now be Exhibit 84
12   any recollection as to why you created this       12       because we withdrew the other one. It's
13   document?                                         13       REV_0000001 and it's entitled
14          MR. SHEEHY: Objection to form.             14       "State-by-State Redistricting Summary."
15      A. It's a standard profile of the              15       (Exhibit No. 84 was marked for
16   districts in Ohio. We would have had one of       16       identification.)
17   these for every state. It's just a standard       17           MR. FRAM: And here as 85 are the
18   thing that we created.                            18       metadata for REV -- for that same
19      Q. Do you recall who if anyone you would       19       PowerPoint, REV_00000001.
20   have communicated this to?                        20       (Exhibit No. 85 was marked for
21          MR. SHEEHY: Objection to form.             21       identification.)
22      A. This would have been available to           22   BY MR. FRAM:
23   anybody who was a member of the NRCC or staff     23       Q. Let me draw your attention to the
24   who requested it.                                 24   fourth page of the document. And I should ask,
25      Q. Do you recall any conversations about       25   so do you recognize this? I know a lot of it's


                                                                       68 (Pages 514 to 517)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 70 of 87 PAGEID #:
                                     19885
                                        Page 518                                               Page 519
 1         A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   redacted, but do you recognize this, the part     2       A. It would have been before February 6.
 3   here about Ohio that's on the page?               3       Q. Okay. You see the words "the new map
 4      A. Yes.                                        4   should be a 12-4 map"?
 5      Q. Did you create that content?                5          Do you see that?
 6      A. Yes.                                        6       A. Yes.
 7      Q. Did you do this as part of your             7       Q. Those were your words?
 8   ordinary job duties as redistricting              8       A. Yes.
 9   coordinator of the NRCC?                          9       Q. Do you recall if this document was
10      A. Yes.                                       10   used internally at the NRCC for communications
11      Q. And looking at the metadata,               11   amongst senior staff at the NRCC?
12   Exhibit 85 indicates a date modified of          12          MR. SHEEHY: Objection to form.
13   February 6, 2012.                                13       A. It would have been a briefing
14         Do you see that?                           14   available to members and staff at the NRCC.
15      A. Yes.                                       15       Q. Okay. Do you recall any discussion
16      Q. And it also indicates a date first         16   about Ohio related to this document?
17   created, October 26, 2011.                       17          MR. SHEEHY: Objection to form.
18         Do you see that?                           18       A. I don't recall any discussion on this
19      A. I do.                                      19   document, no.
20      Q. So is it your recollection that you        20       Q. I'll ask you a few questions from the
21   wrote those words sometime after December 15,    21   previous deposition you weren't able to answer.
22   2011 when Ohio redistricting was complete?       22   I believe you said that previously -- I asked
23      A. That would likely have been the case,      23   whether you sort of spoke with Guy Harrison
24   yes.                                             24   about redistricting in Ohio in 2011. And then
25      Q. And likely before February 6, 2012?        25   I asked you what did you talk with about, and

                                        Page 520                                               Page 521
 1         A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   you were instructed not to answer, so now I'm     2      A. Of course.
 3   going to ask the question again. What did you     3      Q. What about after the proposal went to
 4   talk with Mr. Harrison about as regards           4   the Ohio legislative leadership, did you talk
 5   redistricting in Ohio in 2011?                    5   with him?
 6          MR. SHEEHY: Objection to form.             6          MR. SHEEHY: Objection to form.
 7       A. He was the executive director at the       7      A. Specifically about Ohio?
 8   NRCC, so I would have talked to him about the     8      Q. Yes.
 9   process, when a map was passed, my analysis of    9      A. I don't recall talking to Guy about
10   any passed maps, how the proposal process was    10   Ohio after the proposal was -- you know, after
11   coming along. It was my job to keep him          11   the map had been passed or anything, so --
12   briefed on what the overall redistricting        12      Q. I'm talking about between the time
13   process was in the states.                       13   the proposal went and the time HB 369 was
14       Q. Do you recall anything he had to say?     14   finally enacted.
15          MR. SHEEHY: Objection to form.            15      A. 369 or 319?
16       A. No.                                       16      Q. 369. During that period, between the
17       Q. Did you talk to him during the time       17   time the proposal was provided and 369 was
18   when you were not just doing the Congressional   18   enacted, do you recall any discussions with
19   proposal but also doing the analysis of the      19   Mr. Harrison about Ohio?
20   Ohio maps?                                       20      A. We would have talked about 319.
21          MR. SHEEHY: Objection to form.            21      Q. Okay. What do you recall about that?
22       A. Did I talk to him -- did I talk to        22          MR. SHEEHY: Objection to form.
23   the executive director of the NRCC while         23      A. We would have a standard meeting
24   working on proposal maps for Ohio?               24   with -- as part of the meetings, we would go
25       Q. Not just -- start with that.              25   through states that had completed


                                                                      69 (Pages 518 to 521)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 71 of 87 PAGEID #:
                                     19886
                                          Page 522                                              Page 523
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   redistricting, we'd go through the districts       2          MR. SHEEHY: Objection to form.
 3   and talk about those in analytical documents       3       A. No, I don't recall any conversations
 4   you've already gone through, and say hey, here     4   about 369 during that period.
 5   is the numbers on the new map, here's the          5       Q. Do you recall any conversations about
 6   districts we should be targeting in the next       6   a referendum possibility on HB 319?
 7   election, all that sort of stuff like we've        7          MR. SHEEHY: Objection to form.
 8   already talked about. So Guy would have been       8       A. I know there was a referendum
 9   one of the people that I was talking to about      9   possibility going on that would have come up as
10   those maps after they'd been passed.              10   something I would have briefed senior staff on
11       Q. What about the 369?                        11   when we found out about it and while that was
12          MR. SHEEHY: Objection to form.             12   developing, yes.
13       A. We would have had the same meeting         13       Q. At some point, did you get any
14   again.                                            14   information that the Democrats would be
15       Q. Okay. And you had discussions with         15   unlikely to collect sufficient number of
16   him during the time 369 was pending, after it     16   signatures to get the referendum on the ballot?
17   was introduced in the legislature before it was   17          MR. SHEEHY: Objection to form.
18   passed? Did you have any conversations with       18       A. I don't recall getting that
19   him?                                              19   information or not.
20          MR. SHEEHY: Objection to form.             20       Q. Do you recall any information as to
21       A. I don't have any memory of that.           21   whether or not the referendum was affecting one
22       Q. Do you recall any conversations with       22   way or the other negotiations regarding HB 369?
23   anybody at NRCC senior staff regarding Ohio       23          MR. SHEEHY: Objection to form.
24   during the time between when HB 369 was           24       A. I may have received an email about
25   introduced and the time it was enacted?           25   that, but I don't have a specific recollection

                                          Page 524                                              Page 525
 1           A. Kincaid - CONFIDENTIAL                  1          A. Kincaid - CONFIDENTIAL
 2    of it. What you just said sounds like             2       for purposes of obtaining legal advice,
 3    something I've heard before but I don't recall    3       I would caution you to not -- or
 4    when or where I would have heard that.            4       instruct you to not answer the question.
 5        Q. Do you remember Dr. Hofeller ever          5       A. After the map was passed she would
 6    raising that subject with you?                    6   have received changes or district profiles if
 7           MR. SHEEHY: Objection to form.             7   she wanted them, but I don't recall whether I
 8        A. It's entirely possible but I don't         8   gave it to her or not.
 9    have a specific recollection of it.               9       Q. What about Mike Shields? Did you
10        Q. Did you talk with Jessica Furst -- I      10   talk with him about redistricting in Ohio in
11    believe her name is now Jessica Furst            11   2011?
12    Johnson -- regarding redistricting in Ohio in    12          MR. SHEEHY: Objection, form.
13    2011?                                            13       A. Yes.
14           MR. SHEEHY: Objection. I will             14       Q. What do you recall about those
15        note that Jessica Furst Johnson was the      15   conversations?
16        general counsel at the NRCC, so I'll         16          MR. SHEEHY: Objection to form.
17        caution the witness not to reveal any        17       A. He was the political director at the
18        attorney-client communications.              18   NRCC at the time, so my answer's going to be
19        A. I definitely -- I spoke with Jessica.     19   the exact same as Guy's. We would have talked
20        Q. Okay. Did you share any of the            20   about redistricting in Ohio after 319, we would
21    change sheets we've looked at in your            21   have talked about it after 369, as part of our
22    deposition with Jessica Furst?                   22   standard processes at the NRCC to talk about
23           MR. SHEEHY: Same objection, and           23   maps as they were created.
24        same cautionary instruction. If you          24       Q. Would Mr. Shields as political
25        were sharing that information with her       25   director have an interest in understanding


                                                                       70 (Pages 522 to 525)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 72 of 87 PAGEID #:
                                     19887
                                         Page 526                                               Page 527
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   which districts had moved out of play as a         2   conversations.
 3   result of redistricting?                           3      Q. What about Paul Lindsay?
 4          MR. SHEEHY: Objection to form.              4          MR. SHEEHY: Objection to form.
 5      A. He would have had an interest in the         5      A. I give the exact same answer on Paul.
 6   districts in Ohio, yes. Which ones had             6      Q. Did you have any communications with
 7   gotten -- had -- and how they had changed from     7   Bob Bennett in Ohio about redistricting in Ohio
 8   one redistricting to the other.                    8   in 2011?
 9      Q. Did he ever say anything you can             9      A. No.
10   recall about a district being moved out of play   10      Q. I want to ask you about conversations
11   or not?                                           11   with certain individual members of Congress
12          MR. SHEEHY: Objection to form.             12   which you testified happened. We discussed to
13      A. I have no specific recollection about       13   some degree Representative Tiberi. Other than
14   Mike saying something about that.                 14   what you've already testified about do you
15      Q. What about Mr. Harrison?                    15   recall any other conversations with
16          MR. SHEEHY: Objection to form.             16   Representative Tiberi in 2011?
17      A. Same answer.                                17          MR. SHEEHY: Objection to form.
18      Q. What about Brock McCleary? Did you          18      A. Not in addition to what we already
19   talk with him about Ohio in 2011, Congressional   19   spoke about.
20   redistricting?                                    20      Q. Okay.
21          MR. SHEEHY: Objection to form.             21          MR. FRAM: Mark next as 85 -- I'm
22      A. Also -- he was the deputy political         22      sorry, 86, a document with Bates number
23   director. Same conversations would have           23      TIBERI000039.
24   happened with him as with Mike and Guy. And       24      (Exhibit No. 86 was marked for
25   again, I don't remember any specific              25      identification.)

                                         Page 528                                               Page 529
 1          A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2          MR. FRAM: Why don't we mark as 87           2   requested this from any number of members of
 3       the metadata for that document.                3   the staff at the NRCC because this file would
 4       (Exhibit No. 87 was marked for                 4   have been on the servers at the NRCC.
 5       identification.)                               5      Q. Got it. This particular spreadsheet
 6   BY MR. FRAM:                                       6   just focuses only on Mr. Tiberi's district,
 7       Q. Mr. Kincaid, do you recognize this          7   District 12; is that right?
 8   document, Exhibit 86?                              8      A. Yes.
 9       A. Yes.                                        9      Q. And per the metadata it appears to
10       Q. You prepared it in the ordinary            10   have been modified on December 14, 2011. Is
11   course of your job duties at the NRCC; is that    11   that right?
12   right?                                            12      A. That's what this says, yes.
13       A. Yes.                                       13      Q. Okay. Did you create
14       Q. And did you present this to                14   district-specific spreadsheets after HB 369 was
15   Representative Tiberi?                            15   enacted?
16          MR. SHEEHY: Objection, form.               16      A. Yes.
17       A. I don't recall presenting this to          17      Q. And then they were posted on the
18   Mr. Tiberi, no.                                   18   NRCC's website; is that right?
19       Q. Do you have any understanding as to        19      A. No. I said the server.
20   why he would have it in his files and produce     20      Q. The server. I'm sorry. The server.
21   it to us? You created it and -- do you recall     21   I apologize. They were posted on NRCC's
22   how he got it?                                    22   server; is that right?
23          MR. SHEEHY: Objection to form.             23      A. Yes.
24       A. He was a member of Congress and            24      Q. So you included the election results
25   thereby a member of the NRCC. He could have       25   data in the district-specific spreadsheets that


                                                                       71 (Pages 526 to 529)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 73 of 87 PAGEID #:
                                     19888
                                          Page 530                                               Page 531
 1          A. Kincaid - CONFIDENTIAL                    1      A. Kincaid - CONFIDENTIAL
 2   you created after HB 369 was enacted and that       2   from this exhibit, I note that it does
 3   were posted on the NRCC server; correct?            3   not indicate CONFIDENTIAL on the face of
 4           MR. SHEEHY: Object to form.                 4   the exhibit. This is Exhibit 86.
 5       A. I'm sorry. I missed the first part.          5       MR. FRAM: Yeah.
 6       Q. You included election result data on         6       MS. McKNIGHT: I trust -- I believe
 7   all of the district-specific spreadsheets for       7   this was produced as confidential under
 8   Ohio after HB 369 was enacted and that were         8   the protective order. I'd just like to
 9   then posted on the NRCC's server.                   9   note that for a clean record.
10       A. Yes.                                        10       MR. FRAM: That's fine. I had -- I
11           MR. SHEEHY: Objection to form.             11   thought only addresses were, but I'm
12       Q. These are the same elections we have        12   happy to -- let's do the following. The
13   seen in your other spreadsheets; correct?          13   last piece -- let's slow down for a
14       A. Yes.                                        14   minute.
15       Q. And just for the record so we have a        15       MS. McKNIGHT: I believe at the
16   clean record those are consistently, the 2010      16   beginning -- and pardon me, counsel. I
17   governor race, the 2010 Attorney General race,     17   have been thinking it through. At the
18   the 2008 Presidential race, the 2006 Attorney      18   beginning you addressed confidentiality,
19   General race, 2006 auditor race, and the 2004      19   and I understand Mr. Kincaid's counsel
20   President race; correct?                           20   will review the transcript. I just want
21       A. Yes.                                        21   to note that we as well, representing
22       Q. Okay. You would always include also         22   interveners and other clients who
23   the PVI scorings; correct?                         23   produced documents in this case, will
24       A. Yes.                                        24   also need to review the transcript for
25           MS. McKNIGHT: Before we move on            25   confidentiality. As a preliminary

                                          Page 532                                               Page 533
 1          A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2       matter, I will designate all testimony          2       District 8.
 3       about Exhibit 86 and Exhibit 87 as              3       (Exhibit No. 89 was marked for
 4       confidential.                                   4       identification.)
 5           MR. FRAM: Okay. See how it goes.            5          MR. FRAM: And let me take a look
 6       Let's mark as Exhibit 88 REV_00000034,          6       here.
 7       another spreadsheet for District 12.            7   BY MR. FRAM:
 8       (Exhibit No. 88 was marked for                  8       Q. Mr. Kincaid, do you recognize this
 9       identification.)                                9   document?
10    BY MR. FRAM:                                      10       A. Yes.
11       Q. Comparing the two spreadsheets,             11       Q. You created it in the ordinary course
12    Exhibit 88 and 86, they appear to be identical,   12   of your job duties as redistricting coordinator
13    do they not?                                      13   at the NRCC; correct?
14       A. Yes.                                        14          MR. SHEEHY: Objection to form.
15       Q. So your testimony regarding 86 would        15       A. Yes.
16    apply to 88 also?                                 16       Q. You did so following the enactment of
17       A. Yes.                                        17   HB 369; correct?
18       Q. Okay.                                       18       A. No.
19           MR. FRAM: Kate and Shawn, I'll let         19       Q. When did you do this?
20       you-all work out between the two of you        20       A. This is not HB 369.
21       if you still got -- who's got the ball         21       Q. What is this one?
22       on the confidentiality question. This          22       A. Since you gave me the sheet before,
23       one seems to get around.                       23   it showed HB 369 with Mr. Boehner's seat at PVI
24           Why don't we mark next as 89               24   of R+14.
25       REV_0000030, a spreadsheet concerning          25       Q. Okay.


                                                                        72 (Pages 530 to 533)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 74 of 87 PAGEID #:
                                     19889
                                          Page 534                                               Page 535
 1          A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2       A. So I don't know what this one is.            2   always included election result status;
 3       Q. So that raises an important question.        3   correct?
 4    So did you provide -- in addition to providing     4       A. Absolutely.
 5    district-specific spreadsheets after the full      5       Q. For the last elections we have been
 6    enactment of HB 369, did you also provide          6   discussing previously; correct?
 7    district-specific spreadsheets with election       7       A. Yes.
 8    results while -- prior to the final enactment      8       Q. And it always included PVI data;
 9    of HB 369?                                         9   correct?
10           MR. SHEEHY: Objection to form.             10       A. Yes. I'm going to note real quick
11       A. Clearly, I did. This does not apply         11   that the previous one we looked at -- I'm
12    to 369. I'm not sure what plan this is.           12   trying to find it.
13       Q. Did you do -- did you only provide          13           MR. SHEEHY: Talking about Tiberi?
14    district-specific spreadsheets after a plan was   14           THE WITNESS: Exhibit 89/88. Well,
15    actually enacted, in other words, 319 and 369,    15       I guess Exhibit 88 and 86.
16    or did you also do them for iterations that       16           MR. SHEEHY: I've got them here.
17    were being considered?                            17           THE WITNESS: I'm just looking at
18           MR. SHEEHY: Objection to form.             18       something real quick. Yeah, that's what
19       A. I think -- well, let me think about         19       I thought. The -- yeah, that Tiberi 12
20    that. I would have produced district-specific     20       is also not 369. The numbers are
21    profiles when they had been requested.            21       different.
22       Q. Okay.                                       22   BY MR. FRAM:
23       A. So it may have been before 319, it          23       Q. Okay. So tell me if I understand
24    may have been after 319, it could have -- so --   24   correctly. You created district-specific
25       Q. And those -- but those profiles             25   spreadsheets as requested. They were posted on

                                          Page 536                                               Page 537
 1          A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2    the NRCC's server. Is that right?                  2   have any specific recollection of sharing them
 3        A. Yes.                                        3   via email or anything else with anybody, but I
 4        Q. It always included election data for        4   certainly could have emailed to it somebody,
 5    the six elections you've described; correct?       5   but I don't have any recollection of doing
 6        A. Yes.                                        6   that.
 7        Q. And PVI data; correct?                      7      Q. Who had access to the NRCC server, if
 8        A. Yes.                                        8   anyone, other than NRCC staff?
 9        Q. Okay.                                       9      A. Only NRCC staff.
10        A. But that Tiberi 1, I may have              10      Q. Okay. Would RNC staff have had
11    misspoken before. I can't remember if you         11   access?
12    asked me the question, but that Exhibit 87 --     12          MR. SHEEHY: Objection to form.
13    86, 87, and 88 do not appear to be the profiles   13      A. No.
14    for the current Ohio Congressional map.           14          MR. FRAM: Mark as 90 REV_00000026.
15        Q. Thank you for that.                        15      It says district-specific spreadsheet
16           In addition to posting it on the NRCC      16      for District 4.
17    website, was there any other way to --            17      (Exhibit No. 90 was marked for
18        A. Not website. Server.                       18      identification.)
19        Q. Server. I'm sorry. I keep saying           19   BY MR. FRAM:
20    it. Other than the NRCC server was there any      20      Q. Mr. Kincaid, do you recognize this
21    other way that district-specific spreadsheets     21   document?
22    were distributed?                                 22      A. Yes.
23           MR. SHEEHY: Objection to form.             23      Q. You produced it. You created it as
24        A. I would post on the server so the          24   part of your ordinary job duties as
25    staff had access to them. And then I don't        25   redistricting coordinator at the NRCC; correct?


                                                                        73 (Pages 534 to 537)
                    TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 75 of 87 PAGEID #:
                                     19890
                                         Page 538                                             Page 539
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2        A. Yes.                                       2          MR. SHEEHY: Objection to form.
 3        Q. In connection with redistricting in        3      A. Not explicitly.
 4   Ohio in 2011?                                      4      Q. Would the requests have come to you
 5        A. Yes.                                       5   or would they have come through some other
 6        Q. And after you did that, it was posted      6   person?
 7   on the NRCC server; is that right?                 7          MR. SHEEHY: Objection to form.
 8        A. Yes.                                       8      A. Members had access to anybody at the
 9        Q. It contains the same elections, six        9   NRCC they wanted to ask.
10   elections we've discussed previously as well as   10      Q. Okay.
11   the PVI data; correct?                            11          MR. FRAM: Let's see if we can move
12        A. Yes. I'll point out again, this           12      this faster on a batch basis because the
13   isn't 369.                                        13      questions are going to be the same for
14        Q. Yeah, I didn't ask that, I just --        14      all these, okay? We are up to 91,
15   it's during the course of the redistricting       15      right?
16   this information was generated and posted;        16          THE REPORTER: Yes, sir.
17   correct?                                          17          MR. FRAM: Why don't we mark as 91
18        A. Yes.                                      18      REV_00000028 -- let's see, six zeroes
19        Q. So NRCC staff and/or members of           19      and 28, a district-specific spreadsheet
20   Congress could access it; correct?                20      for District 6.
21        A. Members of Congress would have had to     21      (Exhibit No. 91 was marked for
22   request it from somebody on staff.                22      identification.)
23        Q. Okay. Do you recall any requests          23          MR. FRAM: As 92, REV_00000024,
24   from any members of Congress for it?              24      district-specific spreadsheet for
25        A. Not --                                    25      District 2.

                                         Page 540                                             Page 541
 1       A. Kincaid - CONFIDENTIAL                      1          A. Kincaid - CONFIDENTIAL
 2    (Exhibit No. 92 was marked for                    2       identification.)
 3    identification.)                                  3          MR. FRAM: 97 is REV_00000032, a
 4    (Exhibit No. 93 was marked for                    4       district-specific spreadsheet for
 5    identification.)                                  5       District 10.
 6       MR. FRAM: As 93, REV_00000027, a               6       (Exhibit No. 98 was marked for
 7    district-specific spreadsheet for                 7       identification.)
 8    District 5.                                       8          MR. FRAM: 98 is REV_00000038, a
 9    (Exhibit No. 94 was marked for                    9       district-specific spreadsheet for
10    identification.)                                 10       District 16.
11       MR. FRAM: As 94, REV_00000029, a              11       (Exhibit No. 99 was marked for
12    district-specific spreadsheet for                12       identification.)
13    District 7.                                      13          MR. FRAM: And as 99, REV_00000036,
14    (Exhibit No. 95 was marked for                   14       a district-specific spreadsheet for
15    identification.)                                 15       District 14.
16       MR. FRAM: And as 95, REV_00000023,            16   BY MR. FRAM:
17    a district-specific spreadsheet for              17       Q. My questions are going to be the same
18    District 1.                                      18   for all these exhibits. Hopefully it works.
19    (Exhibit No. 96 was marked for                   19          For all these exhibits we're looking
20    identification.)                                 20   at here, which start at 91 and go through 99,
21       MR. FRAM: And then REV_96 I guess             21   why were all these -- did you create all of
22    we're up to, REV_00000037 a                      22   these?
23    district-specific spreadsheet for                23       A. Yes.
24    District 15.                                     24       Q. Did you do so as part of your
25    (Exhibit No. 97 was marked for                   25   ordinary job duties at redistricting


                                                                       74 (Pages 538 to 541)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 76 of 87 PAGEID #:
                                     19891
                                         Page 542                                               Page 543
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   coordinator at the RNCC?                           2   anybody else?
 3       A. The NRCC.                                   3          MR. SHEEHY: Objection to form.
 4       Q. I'm sorry, the NRCC.                        4       A. As I said before, I don't have any
 5       A. Yes.                                        5   specific recollection of distributing them.
 6       Q. And did you do so in connection with        6       Q. Any general recollection?
 7   redistricting in Ohio in 2011?                     7          MR. SHEEHY: Objection to form.
 8       A. Yes.                                        8       A. They would have been available if
 9       Q. And in so doing, did you always             9   anyone asked, but I don't have any general
10   include -- you included the same six elections;   10   recollection of having a standard process of
11   is that right?                                    11   sending them out, no.
12       A. Yes.                                       12       Q. Do you recall anybody asking for
13       Q. And that's the 2010 governor, the          13   them?
14   2010 Attorney General, the 2008 President, the    14          MR. SHEEHY: Objection to form.
15   2006 Attorney General, the 2006 auditor, and      15       A. No. Once they were on the server,
16   the 2004 President; correct?                      16   people could get them if they wanted them,
17       A. Yes.                                       17   so --
18       Q. And also, you included, consistently       18       Q. Now, I think you previously testified
19   included PVI on scoring information; correct?     19   that you had meetings with individual members
20       A. Yes.                                       20   of Congress during the redistricting process.
21       Q. And after you created these                21   Is that right?
22   district-specific spreadsheets, they were         22       A. I did.
23   posted on the NRCC server; correct?               23       Q. And did you meet with them during the
24       A. Yes.                                       24   time you were formulating the proposal for the
25       Q. Do you recall distributing these to        25   Ohio legislator -- legislature?

                                         Page 544                                               Page 545
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2           MR. SHEEHY: Objection to form.             2   during that period of time.
 3       A. Yes.                                        3       Q. Okay. Do you recall any
 4       Q. Did you meet with them thereafter?          4   conversations with any members of Congress
 5           MR. SHEEHY: Objection to form.             5   during the period of time after 319 was enacted
 6       A. Yes.                                        6   and before 369 was enacted?
 7       Q. And at the meetings you had with them       7          MR. SHEEHY: Objection to form.
 8    did you ever show them the district-specific      8       A. I don't recall meeting with specific
 9    spreadsheets for their districts?                 9   members, but I'm sure that we met to brief them
10           MR. SHEEHY: Objection to form.            10   if they wanted to on the new -- on the
11       A. Yes.                                       11   districts that had been passed with 319.
12       Q. Did you show them on the computer          12       Q. And did you brief them about
13    screen or in hard copy?                          13   proposals for 369?
14           MR. SHEEHY: Objection to form.            14          MR. SHEEHY: Objection to form.
15       A. Computer screen, probably.                 15       A. Proposals for 369, which was the
16       Q. Okay. And these meetings continued         16   second map.
17    after HB 319 was enacted?                        17       Q. Correct.
18           MR. SHEEHY: Objection to form.            18       A. I don't recall seeing proposals for
19       A. Yes.                                       19   369 until after the legislature had enacted
20       Q. And they continued up until the time       20   that one.
21    when HB 369 was enacted?                         21       Q. Do you recall if -- any information
22           MR. SHEEHY: Objection to form.            22   whatsoever about the districts for proposals
23       A. That would cover the same period of        23   for 369 while it was pending?
24    time of what you just asked before, so after     24          MR. SHEEHY: Objection to form.
25    319 and before 369, yes, meetings happened       25       A. I don't have any specific


                                                                       75 (Pages 542 to 545)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 77 of 87 PAGEID #:
                                     19892
                                        Page 546                                               Page 547
 1         A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2   recollection of getting maps or -- between 319    2   Mr. DiRossi regarding the collaboration while
 3   and 369.                                          3   369 was pending, but you're saying because it
 4      Q. When you received maps did you              4   was seven years ago, as you sit here now, you
 5   receive any communications about 369 while it     5   don't recall.
 6   was pending?                                      6          MR. SHEEHY: Objection to form.
 7          MR. SHEEHY: Objection to form.             7       A. I recall being a lot more involved in
 8      A. I recall no specific information I          8   the process in the run-up to 319.
 9   received regarding 369 while it was pending.      9          The period of time between 319 and
10      Q. Do you recall of any conversations         10   316 while at the NRCC, I spent that time, if it
11   with Mr. Whatman about 369 while it was          11   was dealing with Ohio, it was analyzing the 319
12   pending?                                         12   map because that was the map until something
13          MR. SHEEHY: Objection to form.            13   else had been passed.
14      A. I do not.                                  14          So I don't recall being involved,
15      Q. Did you ever have any communications       15   definitely not as intensely with the drafting
16   with Mr. DiRossi while it was pending?           16   of 369 as I had been with 319.
17          MR. SHEEHY: Objection to form.            17       Q. All right.
18      A. Not that I recall.                         18       A. And I don't recall any conversations
19      Q. With Ms. Mann?                             19   with Heather, Ray, or Tom regarding 369 while
20      A. Not that I recall.                         20   it was being considered.
21          MR. SHEEHY: Objection to form.            21       Q. My question is -- there are two
22      A. All this was seven years ago, so --        22   different things. One is whether you recall;
23      Q. I understand.                              23   the other is whether you can say affirmatively
24          I take it you're not saying that          24   that communications did not happen.
25   there were no communications with Ms. Mann or    25       A. Again, I --

                                        Page 548                                               Page 549
 1          A. Kincaid - CONFIDENTIAL                  1          A. Kincaid - CONFIDENTIAL
 2       Q. They're different statements.              2   Exhibit 11.
 3          MR. SHEEHY: Objection to form.             3       (Exhibit No. 11, previously marked, was
 4       A. Just to be -- okay, just because I         4       referenced and indexed.)
 5   don't remember it doesn't mean it didn't          5   BY MR. FRAM:
 6   happen. I don't remember.                         6       Q. Mr. Kincaid, this is -- by the way,
 7       Q. That's -- okay, thank you.                 7   it has BRADEN001388 as the Bates number.
 8       A. I don't recall.                            8          Do you recognize this map?
 9       Q. That's --                                  9       A. This? Do I recognize the map? Yeah,
10       A. I don't remember.                         10   I recognize it from the previous deposition,
11       Q. That's all I was trying -- okay.          11   yes.
12       A. Yeah.                                     12       Q. All right. And in fact, this is one
13          MR. FRAM: Why don't we take a             13   of the maps that you -- district maps that you
14       quick break? Actually, one more set of       14   attached to your emails in September 2 and 3.
15       documents we can do before a break, then     15       A. Okay.
16       we can do the break and check notes and      16       Q. Do you recall that? Okay.
17       thing.                                       17          Do you see the -- do you see in the
18       Q. In your last deposition, I'll show        18   middle the number 09?
19   you a bunch of exhibits that were marked there   19          Do you see that?
20   and I'd asked you questions about that you       20       A. I do.
21   couldn't answer because of instructions.         21       Q. Is it your understanding that that's
22       A. Okay.                                     22   for District 9; correct?
23       Q. These already have been marked so we      23       A. Yes.
24   don't have to mark them again. So first I want   24       Q. Okay. And do you see under it,
25   to show you what was marked as Kincaid           25   there's a minus 13.48?


                                                                      76 (Pages 546 to 549)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 78 of 87 PAGEID #:
                                     19893
                                         Page 550                                              Page 551
 1          A. Kincaid - CONFIDENTIAL                   1         A. Kincaid - CONFIDENTIAL
 2          Do you see that?                            2       A. Okay.
 3       A. Yes.                                        3       Q. The email string with Bates number
 4       Q. What's minus 13.48 stand for?               4   LWV_0800018302.
 5          MR. SHEEHY: Objection to form.              5       A. Okay.
 6       A. That would be the PVI.                      6       Q. And what you see are thumbnails, if
 7       Q. Okay. Did you put that in there?            7   you will, of the maps as attachments to your
 8          MR. SHEEHY: Objection to form.              8   September 2, 2011, 6:41 p.m. email.
 9       A. Well, I created the label, yes.             9       A. Okay.
10       Q. Okay. Then you communicated that to        10       Q. Which was sent to Mr. DiRossi,
11   to Mr. DiRossi and Ms. Mann in September of       11   Ms. Mann, and Tom Whatman.
12   2011 when you communicated this map attached to   12       A. Uh-huh.
13   your email?                                       13       Q. My question -- you can't make out the
14          MR. SHEEHY: Objection to form.             14   label on this thumbnail but that's why we
15       A. This is a Braden email?                    15   provided this.
16       Q. No, it's not a Braden email, it's a        16       A. Okay.
17   Braden-produced document. He received a copy      17       Q. There's JPEG attachments, and later
18   of it.                                            18   we see that Mr. Braden received this and then
19       A. So I -- what's the trail on this one?      19   he produced them in discovery in this case.
20   So I -- you're saying I sent this one to Ray      20   That's why we have the larger rendering.
21   and Heather and then they sent it to Mark or I    21       A. Got it.
22   sent it to Mark?                                  22       Q. Okay? And so now my question to you
23       Q. Let's find the email. Hold on. I           23   is, you put in the PVI value of minus 13.48 for
24   think I have the document here. It's Exhibit 7    24   CD 9; correct?
25   from your last deposition.                        25       A. Well, the computer would have

                                         Page 552                                              Page 553
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   generated that. I created the formula that         2       A. I see that.
 3   would have created that number.                    3       Q. So that's how the chain works,
 4       Q. And then you communicated that to           4   getting it to Mr. Braden.
 5   Mr. DiRossi and Ms. Mann on or about               5       A. Okay.
 6   September 2, 2011; correct?                        6       Q. Okay?
 7       A. Assuming that JPEG is the same as           7       A. And just -- I mean, working off of a
 8   this one, which I'm not -- I'm still a little      8   really small thumbnail and for me to say
 9   fuzzy on -- so Mark has created -- produced        9   they're the same document without -- I'm
10   this document?                                    10   just --
11       Q. Right.                                     11       Q. I appreciate that. That's why we
12       A. So I don't know where the chain is         12   tried to do the work.
13   that we've established that gets -- this email    13       A. Right, so -- okay.
14   I sent to Ray and Heather on September 2, I       14       Q. To provide you the information.
15   don't know how that got to Mark so I don't        15       A. Uh-huh.
16   think I've seen that email.                       16       Q. So again, you recall sending
17       Q. Maybe I can help you out on that. If       17   district-specific maps to Mr. DiRossi and
18   you look on Exhibit 7, page 7 of 8 --             18   Ms. Mann on or about September 3, 2011?
19       A. Okay.                                      19       A. September 2, yes.
20       Q. -- from Heather Mann, September 3,         20       Q. September 2, 2011. And those
21   2011 at 8:50 in the morning to Clark Benson or    21   district-specific maps included PVI values for
22   Mark Braden, do you see that?                     22   those districts; correct?
23       A. Oh, okay. Yes, I see that.                 23       A. It's a -- yes. It's a screenshot, so
24       Q. At that point, forwarding your email       24   yes.
25   from September 3.                                 25           THE WITNESS: Do I need to give


                                                                       77 (Pages 550 to 553)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 79 of 87 PAGEID #:
                                     19894
                                         Page 554                                             Page 555
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2      this back to you or put it in the stack?        2      (Exhibit No. 15, previously marked, was
 3          THE REPORTER: Put it in the stack.          3      referenced and indexed.)
 4          MR. FRAM: I want to show what you           4   BY MR. FRAM:
 5      was marked as Kincaid 13.                       5      Q. And this appears to be a
 6      (Exhibit No. 13, previously marked, was         6   district-specific map of District 1; is that
 7      referenced and indexed.)                        7   right? And also there's a piece of District 2
 8   BY MR. FRAM:                                       8   also.
 9      Q. This appears to be a                         9          Do you see that?
10   district-specific map for District 11; correct?   10      A. Yes.
11      A. Yes.                                        11      Q. And the PVI values for both; correct?
12      Q. Computer generated the number minus         12      A. Yes.
13   29.70 that appears under the number 11;           13      Q. And for District 1, it's 5.54. Do
14   correct?                                          14   you see that?
15      A. Yes.                                        15      A. I do.
16      Q. And that's the PVI value; correct?          16      Q. And for District 2, it's 10.01.
17          MR. SHEEHY: Objection to form.             17          Do you see that?
18      A. Yes.                                        18      A. Yes.
19      Q. And you communicated that map with          19      Q. And the computer generated those PVI
20   that PVI value to Mr. DiRossi and Ms. Mann on     20   values and you included them in this map; is
21   or about September 2, 2011; correct?              21   that right?
22      A. Yes.                                        22      A. Yes.
23          MR. FRAM: Okay, I'll show you              23      Q. And then you transmitted that to
24      what's previously marked as Kincaid            24   Mr. DiRossi and Ms. Mann on or about
25      Exhibit 15.                                    25   September 2, 2011?

                                         Page 556                                             Page 557
 1           A. Kincaid - CONFIDENTIAL                  1          A. Kincaid - CONFIDENTIAL
 2       A. Yes.                                        2   September 2, 2011; correct?
 3           MR. FRAM: And let's show what was          3       A. Yes.
 4       previously marked as Kincaid Exhibit 17.       4           MR. FRAM: Then finally, Kincaid 19
 5       I've marked Kincaid Exhibit 17                 5       is a map of Ohio as a whole that was
 6       BRADEN001391. It appears to be a               6       marked 19.
 7       district-specific map for several              7       (Exhibit No. 19, previously marked, was
 8       different districts, and I'll show it to       8       referenced and indexed.)
 9       you.                                           9   BY MR. FRAM:
10       (Exhibit No. 17, previously marked, was       10       Q. This is a map that shows all the
11       referenced and indexed.)                      11   Congressional districts in Ohio; correct?
12    BY MR. FRAM:                                     12       A. It -- yes.
13       Q. This map includes PVI information for      13       Q. And then there are PVI values under
14    Districts 9, 11, 14, 13, 16; correct?            14   each of the district numbers; correct?
15       A. And 6.                                     15       A. Yes.
16       Q. And 6, I'm sorry. And 6; correct?          16       Q. And they appeared because you created
17       A. Yes.                                       17   a label that enabled you to put PVI values
18       Q. And the computer generated those PVI       18   under a Congressional district; correct?
19    values and then you inserted them into this      19       A. Yes.
20    map; correct?                                    20       Q. And that label would include a PVI
21       A. I inserted -- I created a code             21   value?
22    that -- within the label that inserted them,     22       A. Yes.
23    yes.                                             23       Q. Okay. And this was communicated to
24       Q. Okay. And then you transmitted it to       24   Mr. Mann and -- excuse me, Ms. Mann and
25    Mr. DiRossi and Ms. Mann on or about             25   Mr. DiRossi on or about September 2, 2011;


                                                                      78 (Pages 554 to 557)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 80 of 87 PAGEID #:
                                     19895
                                       Page 558                                               Page 559
 1         A. Kincaid - CONFIDENTIAL                  1          A. Kincaid - CONFIDENTIAL
 2   correct?                                         2       Q. Now Heather Blessing -- now Heather
 3      A. Yes.                                       3   Blessing, formerly Heather Mann, and it's the
 4      Q. Okay. And so we're clear, all of           4   case, and my question is, does this refresh
 5   these district-specific maps with the PVI        5   your recollection at any time in October of
 6   values that we have been discussing, Kincaid     6   2011 providing any map to Ms. Blessing?
 7   11, 13, 15, 17, and 19 -- did I leave one        7       A. No.
 8   out? -- I'm going to ask whether or not they     8          MR. SHEEHY: Objection to form.
 9   were all -- you did that -- you did that work    9       Q. No?
10   as part of the ordinary course of your job      10       A. No.
11   duties as redistricting coordinator at the      11       Q. Do any of these labels look familiar
12   NRCC.                                           12   to you?
13      A. Yes.                                      13          MR. SHEEHY: Objection to form.
14          MR. FRAM: Okay, now I think we are       14       A. This isn't the format I would -- this
15      at that let me take a break and let me       15   is a screenshot of something. It's not the
16      look at my notes spot.                       16   labels I would have used. I don't know what
17          MR. SHEEHY: That's fine.                 17   that top percentage is.
18      (Recess taken.)                              18       Q. Uh-huh.
19          MR. FRAM: Exhibit 100 is a map           19       A. No, it doesn't reflect -- refresh my
20      with the name -- with the Bates number       20   recollection.
21      BLESSING0012635 [102611 Adam new map]        21          MR. FRAM: I have no further
22      001.                                         22       questions for you. Thank you very much
23      (Exhibit No. 100 was marked for              23       for your time today.
24      identification.)                             24          THE WITNESS: Okay.
25   BY MR. FRAM:                                    25          MR. FRAM: I should say subject, of

                                       Page 560                                               Page 561
 1         A. Kincaid - CONFIDENTIAL                  1          A. Kincaid - CONFIDENTIAL
 2       course, to follow-up should any other        2       Q. So the record is clear, looking at
 3       counsel have questions.                      3   Exhibit 2, could that have been used as a
 4          MR. SHEEHY: Do you have questions?        4   fundraising document?
 5       Go ahead.                                    5          MR. SHEEHY: Objection to form.
 6              EXAMINATION                           6       A. Hypothetically, Exhibit 2 could be
 7   BY MS. McKNIGHT:                                 7   used as a fundraising document, yes.
 8       Q. Good afternoon, Mr. Kincaid. I'm          8          MR. FRAM: Move to strike,
 9   Kate McKnight. I'm here today on behalf of       9       speculation.
10   intervenors in this matter. I'm going to ask    10       Q. Now going to the plan that was
11   you a few questions.                            11   enacted in 2011 for Ohio's Congressional
12       A. Okay.                                    12   districts, are you familiar with how the
13       Q. The first topic I'd like to ask you      13   enacted plan for Ohio's Congressional districts
14   about relates to Exhibits 2 and 81, if you      14   in 2011 relate to any maps you worked on for
15   could put those in front of you.                15   Ohio's Congressional districts in 2011?
16       A. Okay.                                    16       A. When you're talking about enacted
17       Q. You provided testimony earlier today     17   maps, are you talking about 319, 369, or both?
18   that these documents were briefing documents;   18       Q. I'm talking about 369, the one that
19   is that right?                                  19   was enacted.
20       A. That's correct.                          20       A. And how the work I did impacted 369
21       Q. Could these documents have been used     21   or how it --
22   for fundraising?                                22       Q. How it relates, how it compares.
23          MR. SHEEHY: Objection to form.           23          MR. FRAM: Objection, form.
24       A. Exhibit 2 could have been used as a      24       A. 369 was definitely a further
25   fundraising document.                           25   iteration from 319. As I testified earlier, I


                                                                     79 (Pages 558 to 561)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 81 of 87 PAGEID #:
                                     19896
                                         Page 562                                               Page 563
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   was definitely much more involved in the           2   mean. My next questions will relate to the
 3   process of 319 than I remembered being involved    3   columns under the header New Ohio Map.
 4   in 369.                                            4      A. Okay.
 5          Like I told Mr. Fram earlier, I don't       5      Q. As I see it, there are six elections,
 6   recall being overly involved in the process of     6   and under each election, there are two columns.
 7   369 so I would say 369 was an iteration from       7          Do you see that?
 8   319 that was developed in Ohio, predominantly.     8      A. Yes.
 9      Q. I understood from your testimony             9      Q. And the way I see it, there is a
10   earlier today that you prepared proposed maps     10   column on the left for each election, and it's
11   for members so they could propose them to state   11   a percentage. Could you tell us what that
12   legislators. Is that a fair description of        12   percentage indicates in the left column for
13   your testimony?                                   13   each election?
14      A. That's exactly what my job was at the       14      A. For the McCain column, that would be
15   NRCC.                                             15   the percentage that John McCain got based off
16      Q. Based on your familiarity with the          16   of our data in each of those draft districts.
17   enacted map in Ohio for Congressional districts   17   The same would apply for Bush. In 2004 for
18   in 2011, do you know if any of the maps you       18   President Bush; in 2004, his reelection. In
19   prepared as proposed maps became HB 369?          19   2010 for governor, 2010 for Attorney General,
20      A. I don't recall a proposed map that I        20   2006 for Attorney General, and 2006 for
21   produced that became HB 369.                      21   auditor. Those would be the Republican
22      Q. The next set of questions I have for        22   nominees' percentage in each of those
23   you have to do with Exhibit 73. Would you put     23   districts.
24   that in front of you? My questions relate to      24      Q. So for each election, the percentage
25   certain numbers in this chart and what they       25   on the left column is the percentage of votes

                                         Page 564                                               Page 565
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   cast for the Republican candidate; is that         2   the McCain column as well as probably that --
 3   right?                                             3   that 49.89 in District 6 under the Attorney
 4       A. Yes.                                        4   General 2010. Attorney General 2010 for
 5       Q. So in reviewing those percentages,          5   District 14.
 6   where that percentage is above 50 percent, does    6          Based off of my experience, 15 would
 7   that mean that the majority of votes cast in       7   probably mean a Democrat won that district but
 8   the new district geography were cast for the       8   I don't have that in front of me so I wouldn't
 9   Republican candidate?                              9   be able to say.
10       A. Based off of our election data, yes.       10          District 16 under 2006 Attorney
11       Q. And is the same true vice versa,           11   General would be the other one I wouldn't be
12   meaning where the percentage on the left-hand     12   sure about. But in all the other ones, that
13   column is lower than 50 percent, does that mean   13   would be -- it's likely the case.
14   that the Republican candidate in that election    14      Q. Okay. And just so I make I'm sure
15   did not garner a majority of votes in this new    15   I'm using the right words here, where the
16   district?                                         16   percentage in the left-hand column is lower
17       A. It's not a two-party vote here. This       17   than 50 percent, that means that the Republican
18   is a multi-party vote. So I'd have to look at     18   candidate in that election did not garner a
19   the Democrat percentages for Districts 10 and     19   majority of the votes.
20   Districts 14, but for the other ones, yes. For    20      A. That's correct.
21   those two, I'm not sure if those are plurality    21      Q. It's possible they garnered the
22   Republican percentages or if those are -- or if   22   plurality, but you know for certain they did
23   the Democrat in those districts received more     23   not garner a majority; is that right?
24   of the vote.                                      24      A. That is correct.
25          So that would apply to the two 49s in      25      Q. So to illustrate this, just so I


                                                                       80 (Pages 562 to 565)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 82 of 87 PAGEID #:
                                     19897
                                         Page 566                                              Page 567
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   understand, I'd like to look at the '06            2   of the votes in that election; is that right?
 3   Attorney General race.                             3       A. That is correct.
 4       A. Okay.                                       4       Q. And the reverse is true as well,
 5       Q. And when I look at the left-hand            5   which is to say in the nine remaining
 6   column for that race, by my count, it looks        6   districts, those are the only districts in the
 7   like there are eight districts in which the        7   2010 Attorney General race that garnered a
 8   Republican candidate for 2006 Attorney General     8   majority of votes for the Republican candidate;
 9   did not garner a majority of the vote. Is that     9   is that right?
10   your count as well?                               10       A. That is correct.
11       A. That's correct.                            11       Q. Now I'd like to ask you a question
12       Q. And the reverse is also true in that       12   about the rows. I've just been asking you
13   by my count, for the 2006 Attorney General        13   questions about the columns.
14   race, there are only eight districts in which a   14       A. Okay.
15   Republican did garner a majority of the vote.     15       Q. I'd like to draw your attention to
16   Is that right?                                    16   the row illustrating the New Ohio Map for
17       A. 2006 Attorney General race?                17   District 6.
18       Q. Yes.                                       18       A. Okay.
19       A. Yes, that's correct.                       19       Q. And I'm still focused on the
20       Q. I'll ask you one more set of               20   percentages in the left-hand column.
21   questions, but I will understand that the same    21       A. Okay.
22   count applies to these other elections. I'm       22       Q. By my count, it looks as though there
23   looking now at the 2010 Attorney General race,    23   are four out of six of these elections where
24   and by my count, in seven districts, the          24   the Republican candidate did not garner a
25   Republican candidate did not garner a majority    25   majority of the vote. Is that your read as

                                         Page 568                                              Page 569
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   well?                                              2   Association in January of 2011.
 3       A. That is correct.                            3      Q. At any time in 2011 were you an
 4       Q. And in your prior deposition, you           4   employee of the RNC?
 5   already went over PVI and what it means, so I      5      A. No, I was not.
 6   have a very specific question about PVI --         6      Q. Since 2011, have you ever worked for
 7       A. Uh-huh.                                     7   the RNC?
 8       Q. -- as it relates to these races.            8      A. Yes.
 9       A. Okay.                                       9      Q. When you worked for the RNC, what did
10       Q. As I'm reading this chart, it says         10   you understand of the relationship between the
11   that the PVI is R+5 for District 6 for Johnson.   11   RNC and members of Congress?
12   Is that right?                                    12      A. The Republican National Committee
13       A. Yes.                                       13   serves as the national party apparatus for the
14       Q. But I'm also reading this chart that       14   Republican party and so the RNC through its
15   even though this says R+5 for PVI, four out of    15   activities supports the election of Republican
16   the six elections studied showed that the         16   candidates to Congress through typically field
17   Republican candidate did not garner a majority    17   operations and whatever else they would choose
18   of the vote. Is my read correct?                  18   to do in a district that meets the legal
19       A. That's correct.                            19   requirements necessary. So the RNC's directly
20       Q. Stepping back, Mr. Kincaid, in 2011,       20   involved in electing Republicans to Congress.
21   who did you work for?                             21      Q. In your work at the RNC was the
22       A. The National Republican Congressional      22   relationship between the RNC and Republicans
23   Committee after February 1.                       23   anything greater than member and organization?
24       Q. And before February 1?                     24          MR. FRAM: Objection, form.
25       A. I was at the Republican Governors          25      A. Anything greater than member and


                                                                       81 (Pages 566 to 569)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 83 of 87 PAGEID #:
                                     19898
                                         Page 570                                               Page 571
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   organization? Could you clarify that question?     2          I mean, they're sister organizations
 3      Q. Sure. Do I understand correctly that         3   in the sense that they -- not only do they
 4   the RNC was an organization?                       4   share a building and coordinate a lot of stuff,
 5      A. Yes.                                         5   they are -- they work in tandem as much as is
 6      Q. And do I understand correctly that it        6   legally allowed.
 7   was an organization with members?                  7          So in a well-run national committee
 8      A. Yes.                                         8   structure, you're not going to -- you won't be
 9      Q. And were those members of a                  9   able to tell much of a difference between what
10   particular political party?                       10   the NRCC or the RNC is doing in a particular
11      A. They're all Republicans.                    11   Congressional race because they'd be working
12      Q. So my question is about the                 12   together.
13   relationship between the RNC and its              13       Q. Thank you. That was helpful to
14   membership.                                       14   understand the relationship between the two
15      A. Okay.                                       15   organizations.
16      Q. I'm trying to get an understanding of       16       A. Uh-huh.
17   the relationship based on your work at the RNC.   17       Q. I have a question about the
18          Was the relationship between the RNC       18   relationship between the organizations and
19   and Republicans anything ever different than      19   their members.
20   just organization and member?                     20       A. Uh-huh.
21      A. Sure. We referred to the -- the RNC         21       Q. One example you could have is an
22   would refer to the NRCC as a sister committee.    22   employment relationship. And bear with me.
23   They share a building. The organizations work     23   Did you understand that Republicans were
24   together to elect Republicans to Congress.        24   employees of the RNC?
25   They coordinate on communication strategies.      25       A. Yes.

                                         Page 572                                               Page 573
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2      Q. Okay. And did you understand that            2   NRCC.
 3   members of the RNC who did not work at the RNC     3       Q. In your testimony you talked about
 4   were employees of the RNC?                         4   the loss of two Congressional seats in Ohio in
 5      A. No. Members of the Republican                5   2011.
 6   National Committee who didn't work as a part of    6       A. That's correct.
 7   the RNC would not be considered employees of       7       Q. I have a question about your
 8   the RNC.                                           8   understanding of how the Ohio map drawers
 9          Members could be defined as the 168         9   wanted to handle that loss of two seats.
10   members of the Republican National Committee,     10       A. Okay.
11   which would be the chairman and national          11       Q. What was your understanding of how
12   committeeman and national committee woman of      12   the Ohio map drawers wanted to address the loss
13   the Republican National Committee for each of     13   of two Congressional seats as between
14   the states and territories in Washington, D.C.    14   Republicans and Democrats?
15      Q. And is the same true for the NRCC,          15          MR. SHEEHY: Objection to form.
16   meaning members of the NRCC who did not work at   16       A. The objective was to -- was for both
17   the NRCC, were they considered employees of the   17   parties to lose one member of Congress.
18   NRCC?                                             18       Q. And do you know what the source of
19      A. They were not.                              19   that directive was?
20      Q. Were they considered anything other         20          MR. SHEEHY: Objection to form.
21   than members of the NRCC?                         21       A. I do not recall the origin of that.
22      A. The members of the NRCC were -- they        22       Q. In your work in 2011 generating maps
23   were members. They fundraised for the             23   of Ohio's Congressional districts, could you
24   organization, but they would be the Republican    24   have drawn a map that maximized the number of
25   members of Congress that are members of the       25   seats that could be won by Republican


                                                                       82 (Pages 570 to 573)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 84 of 87 PAGEID #:
                                     19899
                                         Page 574                                               Page 575
 1         A. Kincaid - CONFIDENTIAL                    1          A. Kincaid - CONFIDENTIAL
 2   candidates?                                        2   don't think was a maximization map.
 3       A. Yes.                                        3       Q. Other than that map, the Franklin
 4       Q. And in your work generating maps of         4   County four-way split map that you just
 5   Ohio's Congressional districts in 2011, could      5   described, did you provide any maps to the Ohio
 6   you have drawn a map that had more than 12         6   map drawers that maximized Republican seats?
 7   seats that could be won by Republican              7       A. No.
 8   candidates?                                        8       Q. What is a plan that is drawn to
 9       A. Yes.                                        9   protect incumbents?
10       Q. Based on your understanding of the         10          MR. FRAM: Objection, form.
11   enacted map -- this is HB 369 -- do you view      11       A. I would classify an incumbent
12   HB 369 as a map that maximizes Republican         12   protection plan or plan to protect incumbents
13   seats?                                            13   as a plan that -- well, take Ohio. Where you'd
14          MR. FRAM: Objection, form.                 14   have -- you had 18 incumbents in Ohio; right?
15       A. No, I do not.                              15   And the map that -- map protect as many of them
16       Q. Now, I understand that your testimony      16   as possible without -- you know, even though
17   is that you could have drawn a map in Ohio in     17   there were two seats lost.
18   2011 for the Congressional District that          18          So that would -- a typical imcumbent
19   maximized the number of seats that could have     19   protection plan is one where the incumbents
20   been won by Republicans. Did you provide any      20   would all be drawn into districts -- okay, in a
21   such maps to the Ohio map drawers in 2011?        21   state that doesn't gain or lose seats, it would
22          MR. SHEEHY: Objection, form.               22   be, you know, every member has their own seat.
23       A. I would classify the Franklin County       23   They are not double bunked with another member
24   four-way split map that we covered earlier as     24   of Congress. And it would include their home
25   the closer thing to that, but even that map I     25   territory and predominantly areas they'd

                                         Page 576                                               Page 577
 1         A. Kincaid - CONFIDENTIAL                    1         A. Kincaid - CONFIDENTIAL
 2   represented before.                                2          So, you know, Mr. Gibbs and
 3       Q. So I want to make sure I understand         3   Mr. Johnson live close together and there was a
 4   your answer. Understanding the fact that Ohio      4   lot of speculation that they would have been
 5   had to lose two Congressional seats, in other      5   drawn together.
 6   words, some incumbents couldn't be protected,      6          So to the extent possible, the
 7   did you view the map as an incumbent protection    7   members were drawn to districts where they had
 8   plan for those remaining incumbents?               8   an opportunity to be reelected and so that's
 9       A. The Ohio Congressional map, the 319         9   why you found after those maps were redacted
10   draft I would say for the most part was           10   that 15 out of the 16 districts had an
11   definitely an incumbent protection plan. You      11   incumbent in them. So 15 out of the 18
12   can't have a perfect one when you're going from   12   incumbents did have a district to run for
13   18 to 16.                                         13   reelection in in 2012.
14          One of the big challenges that             14       Q. Is your answer the same for
15   Mr. Fram highlighted a couple different times     15   Democratic incumbents versus Republican
16   is that, you know, there were districts where     16   incumbents?
17   members were combined.                            17       A. Yes. Two Democrats were drawn
18          Ms. Sutton lived very close to three       18   together, two Republicans were drawn together,
19   or four boundaries for different districts.       19   and then a Democrat and a Republican were drawn
20   Mr. Turner and Mr. Austria live very close        20   together.
21   together. And districts grow. When a state        21       Q. A different topic. I'd like to ask
22   loses seats, districts have to expand to take     22   you about the Voting Rights Act.
23   in more population, right? That's just kind of    23       A. Okay.
24   how the physics of redistricting works when you   24       Q. Did you have an understanding in 2011
25   drop the number of seats.                         25   of how the Voting Rights Act affected the


                                                                        83 (Pages 574 to 577)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 85 of 87 PAGEID #:
                                     19900
                                        Page 578                                              Page 579
 1          A. Kincaid - CONFIDENTIAL                  1           A. Kincaid - CONFIDENTIAL
 2   drawing of the Ohio Congressional districts?      2           MR. FRAM: I have one follow-up.
 3       A. The Voting Rights Act applied to --        3        Do you have a question first?
 4   my understanding was that it applied to Ohio      4           MR. SHEEHY: No, but let's take
 5   District 11 with Marsha Fudge's seat              5        just a short break.
 6   specifically.                                     6        (Recess taken.)
 7       Q. And I appreciate this assumption.          7           MR. SHEEHY: We don't have any
 8   It's buried in the question I just asked about    8        questions.
 9   the Voting Rights Act. But did you understand     9           MR. FRAM: I just have one.
10   this requirement to be a legal one?              10               EXAMINATION
11          MR. FRAM: Objection, foundation.          11    BY MR. FRAM:
12       A. Yes.                                      12        Q. Ms. McKnight showed you Exhibit 73.
13       Q. I'd like to ask you to turn to            13    We were talking about incumbents.
14   Exhibit 87.                                      14        A. Uh-huh.
15          Do you see what's indicated by last       15        Q. Take a look at the row for the new
16   author?                                          16    map for District 16, Renacci/Sutton.
17       A. I do.                                     17           Do you see that?
18       Q. What is that word?                        18        A. I'm not there. Yes, I do.
19       A. It says "czeigler."                       19        Q. You see on that one that's drawn, 16
20       Q. Is that you?                              20    is -- under PVR -- PVI is a R+5 district?
21       A. That is not me.                           21           Do you see that?
22          MS. McKNIGHT: Thank you,                  22        A. Yes, I see that.
23       Mr. Kincaid. I have no further               23        Q. Okay. And so Ms. Sutton was a
24       questions.                                   24    Democrat; right?
25          THE WITNESS: All right.                   25        A. Yes.

                                        Page 580                                              Page 581
 1         A. Kincaid - CONFIDENTIAL                   1          A. Kincaid - CONFIDENTIAL
 2      Q. And she was now going to run against        2   CERTIFICATE
 3    Mr. Renacci in a -- in that R+5 district.        3   DISTRICT OF COLUMBIA:
 4         Do you see that?                            4        I, MARY ANN PAYONK, shorthand reporter,
 5      A. Yes, I see that.                            5   do hereby certify that the witness whose
 6      Q. And in fact, she lost, didn't she?          6   deposition is hereinbefore set forth was duly
 7      A. She did.                                    7   sworn, and that such deposition is a true,
 8         MR. FRAM: That's all I've got for           8   correct, and full record of the testimony
 9      you.                                           9   given.
10         THE REPORTER: Off the record.              10        I further certify that I am not related
11                                                    11   to any of the parties to this action by blood
12      (Deposition adjourned at 5:54 p.m.)           12   or by marriage, and that I am in no way
13                                                    13   interested in the outcome of this matter.
14                                                    14        IN WITNESS WHEREOF, I have hereunto set
15                                                    15   my hand this 1st day of February, 2019.
16                                                    16
17                                                    17      _______________________________________
18                                                    18      MARY ANN PAYONK, Shorthand Reporter
19                                                    19
20                                                    20
21                                                    21
22                                                    22
23                                                    23
24                                                    24
25                                                    25


                                                                       84 (Pages 578 to 581)
                   TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 86 of 87 PAGEID #:
                                     19901
                                      Page 582                                           Page 583
 1       A. Kincaid - CONFIDENTIAL                   1        A. Kincaid - CONFIDENTIAL
 2       - INDEX TO WITNESSES -                      2   INDEX TO EXHIBITS (Cont'd.)
 3   WITNESS                    PAGE                 3   NO.       DESCRIPTION              MARKED
 4   ADAM KINCAID                                    4   Exhibit No. 52 Metadata for Ex. 51    422
 5      Examination by Mr. Fram   252, 579           5   Exhibit No. 53 Document Bates stamped 426
 6      Examination by Ms. McKnight     560          6     REV_00023186
 7                                                   7   Exhibit No. 54 Metadata for Ex. 53    426
 8        - INDEX TO EXHIBITS -                      8   Exhibit No. 55 Map Bates stamped       428
 9   NO.         DESCRIPTION            MARKED       9     REV_00023187
10   Exhibit No. 42 Email chain Bates      318      10   Exhibit No. 56 Metadata for Ex. 55    428
11     numbered REV_00023341                        11   Exhibit No. 57 Map Bates stamped       430
12   Exhibit No. 43 Metadata            320         12     REV_23190
13   Exhibit No. 44 Metadata for BRADEN1387 359     13   Exhibit No. 58 Metadata for Ex. 57    430
14   Exhibit No. 45 Change sheet Bates      381     14   Exhibit No. 59 Map Bates stamped       440
15     stamped OHCF0001438                          15     REV_00023192
16   Exhibit No. 46 Metadata            382         16   Exhibit No. 60 Metadata for Ex. 59    440
17   Exhibit No. 47 Email chain Bates      397      17   Exhibit No. 61 Map Bates stamped       451
18     stamped 00023234                             18     REV_00023191
19   Exhibit No. 48 Email chain Bates      409      19   Exhibit No. 62 Metadata for Ex. 61    451
20     numbered REV_00023184                        20   Exhibit No. 63 Map Bates stamped       453
21   Exhibit No. 49 Metadata for Ex. 48     412     21     REV_00023189
22   Exhibit No. 50 Document Bates stamped 414      22   Exhibit No. 64 Metadata for Ex. 63    454
23     REV_00023188                                 23   Exhibit No. 65 Email string Bates    455
24   Exhibit No. 51 Document Bates stamped 422      24     stamped REV_00023497
25     REV_0023185                                  25

                                      Page 584                                           Page 585
 1        A. Kincaid - CONFIDENTIAL                  1        A. Kincaid - CONFIDENTIAL
 2   INDEX TO EXHIBITS (Cont'd.)                     2   INDEX TO EXHIBITS (Cont'd.)
 3   NO.       DESCRIPTION              MARKED       3   NO.       DESCRIPTION              MARKED
 4   Exhibit No. 66 Spreadsheet Bates      460       4   Exhibit No. 79 Map Bates stamped      478
 5     stamped REV_00000022                          5     REV_00023347
 6   Exhibit No. 67 Metadata for Ex. 66    460       6   Exhibit No. 80 Metadata for Ex. 79   478
 7   Exhibit No. 68 E-mail Bates stamped 465         7   Exhibit No. 81 PowerPoint Bates stamped 510
 8     REV_00023429                                  8     REV_00000003
 9   Exhibit No. 69 Metadata for Ex. 70    466       9   Exhibit No. 82 Metadata for Ex. 81   510
10   Exhibit No. 70 Spreadsheet Bates stamped 466   10   Exhibit No. 83 Document Bates stamped 513
11     REV_00023430                                 11     REV_0000021
12   Exhibit No. 71 Map Bates stamped        470    12   Exhibit No. 84 PowerPoint, Bates     517
13     REV_00023432                                 13     stamped REV_0000001
14   Exhibit No. 72 Metadata for Ex. 71    470      14   Exhibit No. 85 Metadata for Ex. 84   517
15   Exhibit No. 73 Spreadsheet Bates      472      15   Exhibit No. 86 Spreadsheet Bates     527
16     stamped REV_00023431                         16     stamped TIBERI000039
17   Exhibit No. 74 Metadata for Ex. 73    472      17   Exhibit No. 87 Metadata for Ex. 86   528
18   Exhibit No. 75 Metadata for         475        18   Exhibit No. 88 Spreadsheet Bates     532
19     REV_00023343                                 19     stamped REV_00000034
20   Exhibit No. 76 Metadata for         477        20   Exhibit No. 89 Spreadsheet Bates     533
21     REV_00023344                                 21     stamped REV_0000030
22   Exhibit No. 77 Metadata for         478        22   Exhibit No. 90 Spreadsheet Bates     537
23     REV_00023345                                 23     stamped REV_00000026
24   Exhibit No. 78 Metadata for         478        24   Exhibit No. 91 Spreadsheet Bates     539
25     REV_00023346                                 25     stamped REV_00000028


                                                                   85 (Pages 582 to 585)
                  TSG Reporting - Worldwide - 877-702-9580
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-19 Filed: 03/02/19 Page: 87 of 87 PAGEID #:
                                     19902
                                           Page 586                                              Page 587
 1         A. Kincaid - CONFIDENTIAL                        1        A. Kincaid - CONFIDENTIAL
 2    INDEX TO EXHIBITS (Cont'd.)                           2   INDEX (Cont'd.)
 3    NO.       DESCRIPTION            MARKED               3     - INDEX TO REFERENCED EXHIBITS -
 4    Exhibit No. 92 Spreadsheet Bates   540                4   NO.       DESCRIPTION              MARKED
 5      stamped REV_00000024                                5   Exhibit No. 2 Document, prev. Ex. 2    488
 6    Exhibit No. 93 Spreadsheet Bates   540                6   Exhibit No. 5 Spreadsheet Bates stamped 326
 7      stamped REV_00000027                                7     NRCC000012
 8    Exhibit No. 94 Spreadsheet Bates   540                8   Exhibit No. 7 Email chain Bates numbered 354
 9      stamped REV_00000029                                9     LWVOH00018302
10    Exhibit No. 95 Spreadsheet Bates   540               10   Exhibit No. 8 Spreadsheet, "Ohio      355
11      stamped REV_00000023                               11     Changes" BRADEN001387
12    Exhibit No. 96 Spreadsheet Bates   540               12   Exhibit No. 11 Map Bates stamped       549
13      stamped REV_00000037                               13     BRADEN001388
14    Exhibit No. 97 Spreadsheet Bates   540               14   Exhibit No. 13 Map                554
15      stamped REV_00000032                               15   Exhibit No. 15 Map                555
16    Exhibit No. 98 Spreadsheet Bates   541               16   Exhibit No. 17 Map Bates stamped       556
17      stamped REV_00000038                               17     BRADEN001391
18    Exhibit No. 99 Spreadsheet Bates   541               18   Exhibit No. 19 Map                557
19      stamped REV_00000036                               19
20    Exhibit No. 100 Map Bates stamped    558             20           <<INDEX END>>
21      BLESSING0012635 [102611 Adam New                   21
22      Map] 001                                           22
23                                                         23
24                                                         24
25                                                         25

                                           Page 588
 1   NAME OF CASE:
 2   DATE OF DEPOSITION:
 3   NAME OF WITNESS:
 4   Reason Codes:
 5      1. To clarify the record.
 6      2. To conform to the facts.
 7      3. To correct transcription errors.
 8   Page ______ Line ______ Reason ______
 9   From _____________________ to _____________________
10   Page ______ Line ______ Reason ______
11   From _____________________ to _____________________
12   Page ______ Line ______ Reason ______
13   From _____________________ to _____________________
14   Page ______ Line ______ Reason ______
15   From _____________________ to _____________________
16   Page ______ Line ______ Reason ______
17   From _____________________ to _____________________
18   Page ______ Line ______ Reason ______
19   From _____________________ to _____________________
20   Page ______ Line ______ Reason ______
21   From _____________________ to _____________________
22   Page ______ Line ______ Reason ______
23   From _____________________ to _____________________
24
                  ________________________
25


                                                                          86 (Pages 586 to 588)
                     TSG Reporting - Worldwide - 877-702-9580
